Agenda
Before we come to the approval of the Minutes, I have received a request from four political groups - the Group of the Party of European Socialists, the Group of the European People's Party, the Confederal Group of the European United Left - Nordic Green Left and the Green Group in the European Parliament - for the Council and the Commission to make statements this afternoon on the situation in Iraq. They propose that this item should be included between 3 p.m. and 3.45 p.m., and that the debate on topical and urgent subjects should be correspondingly shortened.
I shall put this proposal to the vote, and then we shall establish how to proceed.
(Parliament approved the proposal) I also have a proposal from the PPE Group to delete the subjects 'Relocation by Rank Xerox' and 'Philippines' in order to accommodate this debate.
Are there any comments from any other groups? If not, I shall put to the vote the deletion of subjects IV and V from the topical and urgent debate.
Mr President, you know as well as I do that this is a very urgent and very recent issue. Could you meet with the secretaries-general of the groups to decide how the afternoon's topical and urgent debates will take place? None of us has had time to consider in detail how a debate should be structured, whether the Council and the Commission can come and which urgencies need to be removed. It would be fair to give us a little more time and you can make the announcement later on.
I have no problem with that. The meeting of secretaries-general will take place after the vote. How to arrange the debates and which urgencies to remove can be proposed at the beginning of the afternoon. The House must decide the changes to the agenda.
Mr President, may I endorse that proposal as it is a foreign affairs matter? It is my understanding that there is an Austrian Minister able to comment on behalf of the presidency and that seems to me the correct way forward in this kind of situation. We should listen to the presidency and to the Commission and then have a debate. I am entirely happy with what you propose procedurally.
Mr President, obviously these are unusual circumstances and I support your proposal. However, I would like to suggest that if we decide to remove two urgencies, we should follow the precedent we have set in the past and still vote on them even though we do not debate them. There was an agreement at the beginning of the week to put those two items on the agenda.
That will be discussed in the meetings of the secretaries-general and the House will decide at the beginning of the afternoon's proceedings. I am sure there will be no problem but the House must decide.
Mr President, could I just ask for clarification on whether there is going to be a resolution on Iraq? As far as my Group is concerned, we are happy to have a resolution; we have a text which we are prepared to discuss with other groups.
I think the PPE Group may have asked for a resolution, but I do not know whether I have been correctly informed.
Mr President, I too believe that Parliament - as the chairman of the Committee on Foreign Affairs, Security and Defence Policy has just said - should have the opportunity to hold a debate. We do not at this point need a resolution. If one should prove necessary, Mr President, then it is something for January when we will certainly be returning to this, but it is not something for now.
Mr President, ladies and gentlemen, my group has come to believe that however complex the issues, there are a number of points which are very clear to do with the United Nations, our objectives and the need for legal measures to be taken against Saddam. Like the Socialist Group, we therefore want to see a resolution to wind up this debate. Otherwise we are just talking a lot of hot air.
Mr President, my Group believes that the political responsibilities for what is happening in Iraq today are extremely clear. We had a brief discussion this morning, and I am pleased that you have responded positively to the request for a debate on the matter. In the circumstances, it would be appropriate to have a debate without resolution.
Mr President, I should like to make known the indignation felt by the GUE/NGL Group with regard to last night's air attacks ...
Mrs Moreau, this is not the time to embark on the debate.
For the moment, we are trying to establish whether a resolution should be drawn up. The debate will take place this afternoon.
Would you be good enough to tell us, Mrs Moreau, whether or not your group wants to have a resolution, without going into the substance of the debate?
Mr President, Parliament must make known the indignation felt by its Members with regard to the air attacks ...
(Mixed reactions)
You do not have the floor, Mrs Moreau.
I shall put to the vote the question concerning the motion for a resolution.
Mr President, I am indignant at the way in which you have cut short our colleague, Mrs Moreau, and I would ask you to let her give her opinion regarding the resolution.
I am sorry, Mrs Berès, but when people do not respect the Rules and begin a debate at the wrong time, I cannot allow that.
I shall open the vote to establish precisely whether or not a motion for a resolution would be appropriate.
(Parliament rejected the proposal)
Our former colleague, Mrs Claudia Roth, is present in the official gallery. I am sure you would wish to join me in greeting her and welcoming her back on a visit now she has relinquished her duties.
Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, this House agreed yesterday to include 50 000 tonnes of mackerel as part of the food-aid package to Russia. I would call upon you to use your good offices to inform the Council of Fisheries Ministers, who are meeting in Brussels this morning, that it should respect the opinion of this House and should not ignore this recommendation, which was made as a result of a very clear vote.
Thank you, Mr Gallagher. We shall inform the Council of that without delay.
Mr President, I have pleasure in being the bearer of good news this morning. The international situation is not as happy as we would like, but yesterday, an agreement was signed between Chile and Argentina establishing a permanent peace between these two countries. I believe it is welcome news, coming as it does after a century of dispute: there have been 23 conflicts between Chile and Argentina over border issues. If the House agrees, I should like to ask the President to convey our congratulations on the newly signed peace agreement to both Chile and Argentina
Thank you, Mrs Miranda. At times like the present, it is indeed a pleasure to hear that there is at least one place in the world where peace is being made. On behalf of the House, I shall convey our congratulations immediately.
Mr President, in connection with the urgencies in the Minutes, under Item 4 of yesterday's topical and urgent debate there is a request to introduce a new item: the relocation of the Rank Xerox company. This is incorrectly recorded. The company is named simply Xerox. I should therefore like yesterday's Minutes to be corrected and also, in this afternoon's discussion, we should talk about Xerox, not Rank Xerox. It makes Parliament look a little silly if we cannot even give the company's correct name.
Thank you, Mr Metten. We shall check on that.
(The Minutes were approved)
VOTES
Mr President, I have heard that the President-in-Office is still airborne and cannot land. Nevertheless, it is important that we should at least hear what the President-in-Office has to say. With this decision you have now adopted the budget for 1999, which is the last budget under the current financial perspective. May I ask the President in the Chair to declare what the President-in-Office now has to declare, namely that he concurs with the decision of Parliament at the second reading, that we have not exceeded the maximum rate of increase and that the budget is therefore approved by the Council. Mr President, I would call on you to deliver that declaration on behalf of the President-in-Office.
Yes indeed, Mr Samland.
Mr President, on checking through the document before us, I discovered that a paragraph had been omitted. It refers to an amendment concerning the Structural Funds, which we adopted in the Committee on Budgets but which does not appear in this document, probably because of the pressure of time. As I recall, it was paragraph 7, which, following today's vote, should be properly included in this document. I should like to check with the services that this is the case.
I am informed by the services that it is included, but this will be verified in due course. Each of the versions in the different languages will also be checked.
Mr President, this is the last budget for certain distinguished members of the committee: the chairman, Mr Samland; Lord Tomlinson; Mr Dankert from our side, Mr Brinkhorst from the Liberals, probably Mr Kellett-Bowman; and, I think, Mr Bardong from the PPE as well. May I, on behalf of everyone on the Committee on Budgets, give them our wholehearted thanks for the work they have done and wish them well for the future.
(Sustained applause)
Thank you, Mr Wynn, for those remarks. I have in fact received the following statement from the President-in-Office of the Council: 'You have just completed your second reading of the 1999 draft budget. The outcome of your vote corresponds to our expectations and I am consequently pleased to state that the Council can accept the maximum rate of increase which results from your second reading'.
In the light of this statement which I have received from the Council, I can declare the 1999 general budget finally adopted.
(The signature then took place of the general budget for 1999)
I think the House can congratulate the rapporteurs, Mrs Dührkop and Mr Viola, and all those who have negotiated on behalf of Parliament, on the excellent job which they have done.
Mr President, before we begin voting on this report, I should like to draw attention to the Rules of Procedure with regard to Annex V. I am in fact a little surprised to see that the voting list begins with the vote on the preamble and the recitals when Article 3(3) states, with respect to a report whose draft decision concludes that discharge should be granted, that the proposal for a decision is put to the vote first, and is to be followed by the vote on the motion for a resolution.
The mistake no doubt results from the fact that there is confusion between the decision and the resolution in the draft prepared by the Committee on Budgetary Control, but the Annex is very clear, and it is easy to see why. The important thing is to decide on what we are saying, and what appears in paragraph 23 of the resolution, in other words whether or not we agree to grant the discharge; the vote on the recitals and the explanatory statement, which normally constitute the resolution, is to be held afterwards.
I would ask you to observe the Rules of Procedure on this matter, because this has not always been done, as we have seen in connection with the opinions of the Committee on Budgetary Control. Experience has also proved that it is always easy for Parliament to let off steam in the first part of the resolution before nodding off in the second part.
You are clearly right, Mr Fabre-Aubrespy. In formal terms, the motion for a resolution which the committee has adopted does not exactly follow Annex V of the Rules of Procedure. I think that the best course is to put the question to the House, so that it can decide in what order it wishes to vote, since there is a proposal from the committee responsible which follows a different order.
Mr President, I believe the rule has indeed been observed here, because it is quite clearly shown that the text up to paragraph 25 deals with the decision and that the subsequent paragraphs relate to the resolution. That is where the reasons are listed which, with the passages being clearly headed, we normally have in the remarks, in the conditions which the Commission has to fulfil in connection with the decision on discharge. Although there is no heading here in the paper, the division is clearly marked by asterisks. The way the services formulated the heading, which only says 'Part A', is therefore confusing. That is not how we handed it in, and we ought to have been told clearly that a heading had to be inserted. But I think that can be rectified.
Thank you, Mrs Theato. It is now clear that the motion for a resolution extends as far as paragraph 24 and the proposal for a decision begins with paragraph 25. Is that not correct? The rapporteur will be able to confirm this. The motion for a resolution extends up to and including paragraph 24 and the proposal for a decision includes paragraphs 25 and 26. Is that so?
Mr President, I have to say that Annex V of the Rules of Procedure on giving a discharge is a total nightmare for us to follow. We have been given contradictory analyses as we have gone through this. I would urge you to ask the House to bring the Rules of Procedure into line with the Treaty as soon as possible.
As for the point of detail raised by Mrs Theato, she, in my view, is correct and we should vote on it in the House to clarify the procedure.
Mr President, I find it very damaging to decide on the basis of a chance majority whether or not a Rule is to be respected. I find the Rules of Procedure to be perfectly clear. I therefore fail to understand how it is possible to make an exception to them on the basis of a chance majority. I request that we respect our Rules of Procedure and vote in accordance with its provisions and not à la carte .
In the Rules of Procedure, Article 3(3) of Annex V reads as follows:
'The proposal for a decision shall be put to the vote before the motion for a resolution. The procedure for giving a discharge shall end with a vote on the motion for a resolution as a whole'. This means that we must vote on paragraphs 25 and 26 before the rest, then vote on the rest, and finally on the text as a whole.
Mr President, if you make such a division, the section should begin with paragraph 26 and end with 29. If you look at the document, you will see that a break occurs in the text at that point.
Mrs Theato, please allow me to seek further clarification. We are attempting to establish what constitutes the proposal for a decision and what constitutes the motion for a resolution. I see paragraph 23 reads as follows:
'In the light of these considerations, decides to give a discharge to the Commission'.
This appears to be a decision rather than a resolution. So, the proposal for a decision extends from paragraph 23 onwards.
Mr President, that is precisely what I said. We have a decision and a resolution. That is what the Rules of Procedure require. The decision lays down what is to be done, what Parliament has decided, as you just said. The resolution contains the remarks relating to the decision, the action to be taken. This is what the section beginning with paragraph 26 is about.
Mr President, this confusion just goes to show how odd these Rules of Procedure actually are. I would reiterate Mrs Theato's statement that the proposal for the decision goes from paragraph 1 through to paragraph 25. It is all part of the decision and then you have the motion for resolution from paragraph 26 onwards.
Before the vote on paragraph 23
Mr Martens has the floor.
Mr President, I should like to speak and I must apologise to the House that we are voting on paragraph 23 in exceptional circumstances as the President of Parliament yesterday presented us with a declaration from the European Commission. We discussed this and do not agree with the conclusion, in which it is stated that if paragraph 23 is not adopted along with the discharge for 1996, if it is rejected, then a motion of censure must be tabled. We do not agree with this. A large majority in our group wants to reject paragraph 23. On the basis of our Rules of Procedure, this means that the matter must be referred back to the Committee on Budgetary Control and the debate must continue between Parliament and the Commission. That is the effect of a refusal to grant discharge.
I would also add that we as a group have every confidence in the President of the European Commission. We are counting on him to implement the reforms he has proposed. That is the meaning of our vote.
I should like to end by making the following point. A motion of censure is not the right way to express the approval and confidence of Parliament. The Commission President should be able to intervene and we would then be able to approve a motion of confidence. That would be the right thing to do.
(Applause from the right)
Mr President, it had not been my intention to take the floor before this vote, I must say that I have never heard such hypocritical rubbish as was just spouted by Mr Martens!
(Loud applause from the left) After what has happened on this issue over the last few weeks in this House, everybody here knows that this is now a major political issue of confidence in the financial competence of the European Commission. I wish it to be known, as Mr Martens has raised it now, that in the event this vote goes against granting discharge, I have here, and will table immediately, a motion of censure on the European Commission on behalf of more than the required number of Members under the Rules of our House.
(Interruption from the floor) Mr President, those people who believe that it is possible to say to the public, to the European Commission and to this House that they have no confidence in the financial competence of the European Commission, but who are not then prepared to do what politically follows and sack them, simply are not fit to be in this House. We challenge them to do that!
(Loud and sustained applause from the left)
Mr President, we are certainly in the midst of an extraordinary procedure, since distortions of the Rules have been followed first by excuses for a vote, rather than explanations of vote, and then by nothing short of blackmail in its crudest form.
(Applause from the right) I should like to say that we believe the Commission's position, which is not based on any legal provision since there is no legal connection between Articles 206 and 144, has the virtue of political logic; as far as we are concerned, there would not be any political logic in having written what we have just voted on, and deciding not to grant discharge, and then not tabling a motion of censure.
It therefore stands to reason that immediately after the vote which is to be held, and I hope the outcome will be to refuse discharge, we shall be proposing a motion of censure, so that there would be at least 63 Members at first, and then the majority required by the Treaty, who would finally practise what they preach for once.
Mr President, ladies and gentlemen, on behalf of my group I must say that it is very clear that we cannot grant discharge to the Commission. We formally protest against the fact that around 6 p.m. yesterday we were given a statement, translated into three languages to make things easy for the groups, which actually threatened Parliament and was tantamount to blackmail. We find such action unacceptable.
(Applause from the centre and right) A Parliament with a little self-respect will not tolerate this. We are also convinced that this declaration came after the socialists had collected their signatures. Otherwise it would not have been so clearly stated.
We do not believe it is correct to equate a refusal to grant discharge with a motion of no confidence. We do not believe these are the same thing at all. We are not therefore going to fall into this trap.
(Applause from the centre and right) Finally, it is of course clear that refusal to grant discharge indicates that there are indeed serious problems and that we want to see a serious response to these serious problems. It is for this reason that we are today refusing to grant discharge.
(Applause from the centre and right)
Mr President, I regret that we have entered this debate prematurely before the vote, but here we are. It seems to me that it raises questions at three levels. Firstly, the question of procedure; secondly, the question of the institutional or interinstitutional propriety of the matter; and thirdly, a political issue.
On the question of procedure, it is quite clear in purely procedural terms that we have two quite separate votes. The vote to refuse discharge is entirely separated procedurally from the question of whether we wish procedurally to move to a motion of censure. So the procedural issue is quite clear.
On the institutional question, I am bound to say that when I received the statement from the Commission yesterday evening at about 6 or 7 p.m., I felt it was tantamount to an interference with parliamentary procedure and sovereignty.
(Applause from the centre and right) Inter alia, the statement said that if the budget discharge is not given, the European Parliament must clarify the situation by proceeding to a vote on a censure motion. The European Commission has no business telling this House how we must proceed.
(Sustained applause from the centre and right) I believe that the Commission, by saying this to the House, has ensured with certainty that it will be roundly defeated on its desire to see a discharge through the House today. My Group, like all the groups, has had a long debate on this issue, and we are divided in our opinions. I myself, and I will not explain the detail of it, shall actually vote to grant the discharge. But I deeply resent yesterday's advance interference - and, in a sense, institutional blackmail - by the Commission.
Finally, on the political question. Procedurally the issues are separate; institutionally I believe the Commission was wrong; but politically, there is a consequential logic that must be followed in this House. Personally, I believe that if we think the Commission is financially incompetent, a certain political logic follows that, and we must face our responsibilities.
Mr President, with regard to the vote that we are about to take, and in particular with regard to the Commission's reaction, I would like to say that my group too has reflected very deeply and very calmly on this matter, and has come to the conclusion that a majority of the Commission does not deserve to be granted this discharge.
Let me explain why. The act of granting discharge is not an administrative act. It is an intrinsically political act, and a politically important one. We are not verifying whether or not the Commission has correctly exercised its mandate in accounting terms. The political act that we are now engaged in is significant in its own right. Thus in our opinion, and regardless of the views that each of us may have as to whether the Commission deserves to be censured or not, which is a totally different issue, there is clearly no legal connection between censure and discharge.
That is why we believe these two acts or situations are totally separate. The only way we can interpret the Commission presenting this issue in such a manner is as an act of political pressure, as a form of blackmail. I repeat, this reaction can only be seen as political blackmail, as unacceptable pressure on this Parliament.
I would like to state quite unequivocally that the Commission must not and cannot be allowed to dictate what Parliament can and cannot do. The Commission cannot be allowed to dictate the procedures that we should follow in this instance.
Parliament is independent and must now exercise its independence in this case by voting against the Commission.
Mr President, ladies and gentlemen, it is quite normal for each group to be allowed to voice its opinion as we approach a vote as important as the one which we will be casting in a short while.
I agree with the majority of my colleagues who have just given their opinions, apart from Mrs Green, of course. We cannot accept blackmail or intimidation of any form, whether it comes from the Commission or the chairman of the Socialist Group.
(Applause from the right) Do not forget that blackmail and intimidation are the weapons of the weak. In view of the votes which we have just cast by very strong majorities - you must have noticed this because of the votes which have been displayed here - I do not see how you can now grant discharge after having cast these votes. There is no legal connection between discharge and a motion of censure. We will be refusing the discharge, and we will then see within our groups whether we endorse a motion of censure or not. That depends on each group, but we must not establish a connection between them.
Mr President, the text which was distributed last night by the Commission is without doubt highly inappropriate.
The two instruments, discharge and motion of censure, or motion of confidence, are quite separate in legal terms, but in political terms they are inextricably linked.
As far as discharge is concerned, there are also divisions within our group. We are not all in agreement. Dreading the prospect of a weak Commission, I personally shall vote for the discharge. However, I deeply regret the fact that, as shown by the events of the last few hours, it is the Commission itself that last night weakened its position. All we can do is observe and be sorry about this.
Mr President, I have two comments. Some people in this Parliament today seem to think that we are voting on a definitive refusal to grant discharge. I would remind colleagues that we have not been allowed to have an amendment under our Rules of Procedure to refuse to grant a definitive discharge. What we will be voting on, I hope as soon as possible, is whether we wish not to grant discharge at this stage, or whether as I have understood the Rules of Procedure, it has to go back to committee. Therefore, the arguments, particularly those advanced by the Socialist Group Leader, are inappropriate. It is a procedure which is continuing and I as rapporteur will continue to follow this in the Budgetary Control Committee, should the vote go that way now.
Secondly, under Article 122 of the Rules of Procedure, could I urge us to go to the vote immediately.
Now that all the groups and the rapporteur have expressed their views, I shall take a roll-call vote on paragraph 23, at the request of the PPE Group, the Group of the European United Left, the Union for Europe Group, the Socialist Group, the Europe of Nations Group, the Group of the European Radical Alliance and the Green Group.
As the rapporteur has explained, the rejection of this paragraph will mean that the report is referred back to committee.
I put paragraph 23 to the vote.
(Parliament rejected paragraph 23, and the report was therefore referred back to committee)
Mr President, I wish to make it absolutely clear that it had not been my intention, had Mr Martens not stood before the vote, to speak before that vote. He anticipated that and it was necessary to speak at that moment.
What this Parliament has just voted is an enormously important vote. I have here a motion of censure which I will now table, signed by more than the number of members required by our Rules. My Group will be voting to give confidence to the European Commission to continue their work over the next year and, in particular, we cannot afford in our view ...
(Mixed reactions)
Mrs Green, this is not the time to continue with this subject. You can table your motion of censure and explain your Group's position in the debate.
Mr President, I notice that you allowed Mr Martens to take the floor when he wished but you are refusing that right to me.
(Mixed reactions) I tabled a motion of censure. I give notice that my Group intends to vote against the motion of censure, to give confidence to the European Commission. Let us see you vote for it then - those of you who have voted for this. We believe it is ...
(Mixed reactions)
Mrs Green, I have allowed you to announce your motion of censure and state your Group's position twice. But I stopped you when you began a debate on the matter. This is not the time for a debate on a matter which is not on the agenda. You can have that debate at the proper time. After an important vote Members will draw their own conclusions and will adopt their political position.
I say the same to the rapporteur. It has been referred back to committee. In the committee you will continue as the rapporteur. Mr Elles, the matter is finished unless you wish to raise a point under the Rules.
Mr President, we need to finish voting on that report before any personal declarations are made. We still have four paragraphs to vote on. We need to do that before we can refer this back to committee. An incomplete report cannot be referred back to committee.
Mr Elles, our Rules are so strange that they say that if the discharge is not given, it must go back to committee and it is up to the committee to take its decision. I did not make the Rules, but that is what they say. We cannot vote again. It will go back to the committee now. That is the only course of action available.
Mr President, I am absolutely astonished by this inability to understand the true meaning of democracy. I have been calling for the floor for half an hour; various representatives of political groups have spoken, some even twice, and I have not been given the right to speak.
I note above all else that, as this parliamentary term draws to a close, we in this House are giving a very sad demonstration of our capacity to interpret the needs of our citizens: the Commission blackmails Parliament, and Parliament - or one of its largest groups - blackmails the Commission and the other Members, by tabling motions for which it does not vote itself. We are becoming a laughing-stock: the peoples of Europe expect us to do our work, and all we can produce is foolish nonsense!
Mr President, could you give us a ruling on what Mrs Green is saying? I understand her to say that she intends to table a motion of censure. Is it in order for a Member to announce that she intends to table a motion to do something and to announce at the same time that she does not intend to vote for it?
That is a problem of political consistency. Anyone can judge their own political consistency and anyone else can make their own interpretation.
Mr President, with regard to the Rules, Annex V is very clear with regard to referral back to committee. I am not going to get into the question of Mrs Green's intervention earlier on. However, the report and the criticisms have been very clear. It is open to the individual Commissioners to resign if they feel they do not have the support of this House.
I just told you that I will only allow points of order. I will not allow more debate on that question.
Mr President, in connection with Rule 163 of our Rules of Procedure, I very much regret that both the rapporteur and you yourself say that the rules are strange. Anyone in this House is free to submit a proposal to amend the Rules of Procedure, and the Committee on Budgetary Control has been working on this for years. The Committee on Budgetary Control has not, however, done so. They could have done this some time ago already and now the Rules stand as they are and must be applied as such.
Mr President, as I understand the procedural point we have reached now, after the vote you will refer the Elles report back to the Committee on Budgetary Control. I should like to ask you, as you refer the report back, to invite the Commission now to put on record a statement of the response to the vote, as distinct from the premature statement that it issued yesterday evening.
Mr President, I merely wish to enquire whether we shall have the opportunity to explain our vote on the important decision we have just taken.
All the explanations of vote will be given after the votes. Everyone will be able to give a corresponding explanation of vote.
The Commission discussed yesterday whether it should make a statement only after the vote. There were two opinions. But in the end, in the interests of transparency, it decided to state its position beforehand. The position is the same. You can read the written statement which you were given yesterday.
Now the Commission has made its position clear, and everyone else has done likewise, we shall proceed with the vote as planned.
Mr President, it is not necessary to request a separate vote for the amendments. According to the Rules of Procedure, the amendments must be put to the vote separately. There are some people here who rejected the amendments in the collective vote. You are not aware of this, but it is the case. Therefore, we must have separate votes.
I am sorry to have to contradict you, Mr Pimenta, but the Rules of Procedure specify a deadline for requests for separate votes on amendments. That deadline has passed without any requests for separate votes having been submitted.
Mr President, I must point out to Mr Pimenta that our group did not ask for 20 and 23 to be split because according to the group's official voting list we intended to vote for both amendments. But the simple fact that a number of people did not keep to this produced this result.
Mr President, this is certainly not a matter of a pound of fish or a pound of peas. It is about guarantees for all the people of the European Union. Under these circumstances, if we are asked to vote separately on the two amendments because there is a chance that one of them might be adopted and the other rejected, I would surely go along with that for the sake of the people.
Mr President, following what the rapporteur has said, I should like to say that I fully agree with her that as one amendment in fact concerns Article 5, whilst the other concerns Article 6, this is in line with the request for separation which we had for amendments relating to separate articles.
Ladies and gentlemen, we cannot go back on a vote which has been taken, all the more so because the vote was in accordance with our Rules of Procedure. I would remind you that changes to collective votes can only be requested within a certain deadline. I therefore have to rule that the vote has been duly taken.
(The President declared the common position adopted as amended)
Mr President, there is a point of order that I have been wanting to raise all day. If I am not mistaken, there are new members in the ranks of the Socialist Group who have not been announced - strange figures in white. In accordance with the Rules of Procedure, we should perhaps be properly notified of their presence.
(Parliament adopted the legislative resolution)
Mr President, we adopted this Amendment No 15 in committee, but unfortunately the representative of the Commission who was attending our committee meeting did not inform us of the existence of a judgment delivered by the European Court of Justice in July of this year, which states that in the European Union the use, and hence the marketing, of HCFCs in fire extinguishers is prohibited. In this amendment we have therefore put ourselves at odds with a judgment of the Court of Justice. I should never have voted for this amendment if I had known that beforehand. The Commission did not tell us about this until yesterday evening, and I believe the rest of the committee would not have voted for the amendment either. May I therefore recommend to the House that it votes against this amendment, since I do not believe that a judgment of the Court should be overturned through the back door by means of an amendment.
(Parliament rejected the amendment)
(Parliament adopted the legislative resolution)
Thank you for congratulating me so warmly, Mr President, but I must inform you that I voted against my report. We negotiated on this report, and we made some very interesting mutual concessions. However, it is always easier to achieve less than one would have wanted than to go beyond it. I was unable to accept my report due to an amendment which was adopted. Therefore, as is becoming customary for me, I am returning my report to the chairman of the Committee on Civil Liberties and Internal Affairs.
The Chair does not usually comment on the substance of reports which have been adopted or rejected, Mrs Schaffner, but I felt I should pay tribute to the considerable amount of work you have done on this matter.
Mr President, I am anxious to know whether the sitting is closed or whether the next report will be put to the vote.
I am afraid that the vote on the next report, in other words your own, will have to be held over until this evening. It is already 1.10 and we have been voting without a break since 9.30 this morning, which does us some credit.
Mr President, that the fate of 400 000 people who are in prison is not important enough for us to delay lunch by six minutes speaks volumes about this Parliament.
Mr Pradier, your report will be put to the vote this evening, with numbers present and in an atmosphere of calm and concentration that are not possible at the moment, since everyone is exhausted except those Members who are now going to give their explanations of vote.
Mr President, the Group of Independents for a Europe of Nations has voted against the second reading of the 1999 budget. We have done this while at the same time being delighted that the strategic amendment, which the majority of Members of Parliament voted in favour of at first reading, was not adopted at second reading.
In fact, this amendment sought to place large sums in the reserve for categories 3, 4 and 5, so that Parliament would be in a better position to discuss the future institutional agreement on a new financial perspective.
This amendment, as the Legal Service pointed out in an opinion it recently delivered, did not comply with the budgetary rules. It was contrary to the principles of entering funds for a specific and genuine purpose. However, I should particularly like to protest, on behalf of my group, against what this strategy inferred or rather what it implied. This strategy was in fact taking the taxpayers in the various Member States hostage. Placing appropriations in reserve naturally increases the sums provided in the budget. This in turn results in an increase in Member State contributions, and therefore in the taxation of citizens, of the taxpayers in the Member States.
In the case of France, for example, the amendment in question was resulting in an increase of about 4 billion in French contributions. Realising that its strategy was getting it nowhere, the Committee on Budgetary Control rejected this amendment. We are very pleased about this. We are also very pleased that the Structural Fund reserves have not been withheld, but we note that the European Parliament has once again increased its expenditure, even though expenditure is being reduced during the current period. This is why we did not vote for this second reading by Parliament, it being a step towards additional expenditure.
We welcome the compromise over the so-called strategic reserves which the European Parliament has reached with the Council. It is important that the two arms of the budgetary authority should continue to work together smoothly, not least with a view to future negotiations on a new financial perspective, Agenda 2000, agricultural reform and the new initiatives that need to be taken to facilitate the enlargement process. We therefore regard the understanding with the Council as a constructive development, since it means that the principle of establishing strategic reserves in the budget has been abandoned.
We also welcome the fact that the budgetary authority has agreed to increase the commitment appropriations for the PHARE programme by EUR 48 million in comparison with Parliament's first reading. It is important to give clear political signals and fulfil expectations during the period leading up to accession. We are also pleased to see that the Council has introduced a budgetary framework to enable Parliament to transfer EUR 400 million from the 1998 budget to provide food aid for Russia. The Commission should act quickly to introduce concrete measures to combat fraud and ensure that the supplies reach those who are in need.
Although the attempts that have been made to reform the common agricultural policy are a move in the right direction, we would like to see more energy devoted to ensuring that agriculture becomes more geared towards the environment and consumers, as well as better adapted to the needs of the market. We are also firmly opposed to the support which the European Community provides for tobacco growing.
We cannot agree in principle to the discharge - which is dealt with in a separate report - being discussed in relation to the 1999 budget. Not only are there grounds for questioning the legality of attempting to insert conditions relating to the discharge in the remarks under budget line A-1100, but it is also impossible, either politically or objectively, to justify focusing attention on those conditions in this way.
As regards MEPs' travel allowances, we still maintain that expenses should only be reimbursed on the basis of the actual costs incurred.
The budget which we have just voted on is both sensible and moderate. Sensible because it should allow us to carry out our projects, and moderate because it is increased by less than the public expenditure of the Member States.
However, I should like to emphasise three points which are particularly close to my heart: the European Parliament must continue its efforts to provide the European Union with substantial room for manoeuvre on the budget in anticipation of future actions; sufficient funds must be made available for those actions which we consider to have priority; and humanitarian aid must not be neglected.
The 1999 financial year is probably the most difficult so far, in view of the balance that we have found between reducing the increase in the budget, implementing real requirements and evaluating the perspectives for the future. The European Parliament would therefore like to include reserves in its 1999 budget. I am sorry that the Commission has not pursued this option. The programmes are coming to the end of their journey. We know what we want in future. We have the resources for this; they just need to be evaluated properly.
The European Union has set itself the goal of completing Economic and Monetary Union and achieving unprecedented enlargement by the start of the 21st century. None of this is feasible without sufficient funds. A very restrictive implementation of the expenditure will enable many projects and actions to be undertaken and carried through to a successful conclusion. The same applies for humanitarian actions, whether they constitute aid to future partners or not.
Let us therefore be vigilant. We have voted in favour of a good budget which constitutes an appropriate link between our recent past and our immediate future. Let us now follow its implementation very closely in order to keep to the principles which we have successfully negotiated.
Agenda 2000 is based on a number of key principles which are important to recite. Firstly, a tight fiscal regime is to operate at European level over the period to the year 2006. Reflecting this, the ceiling on Member State contributions is proposed to remain at 1.27 % of the Community's GNP. All costs including those arising from enlargement are to be met from within this perimeter. Whilst the Irish Government has accepted retention of the 1.27 % ceiling as a working hypothesis for the negotiations, we have queried if it will be sufficient to meet expenditure demands especially after the enlargement process.
Realistically it is most unlikely that further spending will be facilitated by a relaxation on the receipts side. Apart from the concerns of net contributors it would be inconsistent for the European Union, which in the context of economic and employment policy is urging fiscal restraint on Member States who embark on a course at a European level contrary to this prescription without clear cause.
The European Union is dealing with what is a most intractable issue of the current negotiations, that is the so-called net imbalances of some current Member States. Germany, Austria, the Netherlands and Sweden claim that currently they are saddled with excessive net contributions to the EU budget and want remedial action to be taken in the context of the overall Agenda 2000 negotiations.
The UK already has a rebate system which effectively means that they pay only one third of their share of the cost of additional new expenditure. The European Commission recently produced a report on the issue of net imbalances which put forward some options for dealing with the situation if there was a political consensus that action was necessary. From an Irish view point the most unfavourable of these options was one which would provide for a 25 % national co-financing of parts of CAP expenditure. This could cost Ireland some £160 million by the year 2006 and the Irish Government is correct in voicing strong opposition in principle to this idea.
It is clear that we have to explore options put forward by the net contributors especially in regard to the basis for calculating contributions to the EU budget. The final deal which will be given to Ireland under the National Development Plan 2000-2006 in regard to Structural Funds and indeed CAP will be influenced by what if anything transpired in relation to the issue of alleged excessive net imbalances. There is a clear linkage between these issues and we must face up to this fact at this time.
Pex report (A4-0505/98)
I welcome the extension of the Ariane and Kaleidoscope programmes until 31 December 1999. It would have been irresponsible to leave 1999 bereft of any cultural programmes. Together with the framework programme Culture 2000, which will be launched on 1 January 1999, they will ensure the continuity of the European cultural programmes.
I am also delighted that this outcome has been endorsed by the Standing Conference of European Ministers of Education and that the ministers also adopted the draft budget, which meant that a common position could be drawn up approving a budget totalling ECU 14.3 million (10.2 million for Kaleidoscope and 4.1 million for Ariane).
I very much welcome today's legislative proposal on the extension of the Kaleidoscope and Ariane programmes. Even before this summer the Committee on Culture criticised the fact that the year 1999, with no cultural programmes, only pilot projects, would see a 40 % cut in the cultural budget.
One thing that gives me particular pleasure is that this result has been achieved during the Austrian Presidency under President-in-Office Dr Peter Wittmann. The efforts of State Secretary Wittmann were crucial in securing the decision to extend the two programmes by a year, which was taken by the Conference of Education Ministers on 17 November 1998. Let me also mention the chairman of the Committee on Culture, Mr Peter Pex, under whose diligent guidance we adopted the amended budget in committee back on 14 September. This was followed by the political agreement of 21 September by the Council, Parliament and the Commission to extend the Kaleidoscope and Ariane programmes by one year.
The result of this agreement is that budgetary resources will remain at the 1998 level, in other words ECU 14.3 million, instead of being cut to 10.9 million as envisaged in the Commission proposal.
Kuhn report (A4-0469/98)
There is good reason to be very pleased about the significant progress that has been achieved due to this proposal for a directive, which the European Parliament has been calling for since 1994.
It was high time provision was made for bringing into line national laws dealing with legal guarantee systems (as opposed to commercial guarantees) in connection with contracts of sale concluded with consumers. The differences between the national systems pose serious problems for consumers, who are purchasing more and more goods abroad.
I deeply regret that the common position of the Council cannot be adopted without an amendment. In fact, this is delaying the entry into force of a text that is essential for the effective completion of the single market. Nevertheless, fundamental improvements had to be made to the text.
I am therefore happy that my amendment, which seeks to include in the body of the articles of the directive recital 14 dealing with second-hand goods, has been adopted. For reasons of consistency in legal terms, I hope that it can be accepted by the Council. In fact, it was inconceivable that this measure that is based on common sense, and which indicates that the consumer cannot automatically demand replacement of the good when it is second-hand, should only be referred to in a recital, and not in the articles themselves.
However, I have voted against several amendments proposed by the rapporteur, Mrs Kuhn. Some of them, such as Amendment No 17 which concerns payment by instalments, have absolutely no link with the guarantee system.
As in the first reading, these amendments are unrealistic and unnecessary. They upset the essential balance between the interests of consumers and the obligations and constraints which are a burden on producers. I am thinking particularly of the SMEs and SMIs, for which some amendments will have serious consequences.
I voted against this report at the first reading, because then as now, I could not make much of the substance of particular points. I still oppose a quadrupling of the warranty period for example, because that seems to place an intolerable burden on small and medium-sized enterprises in particular. Many of the points I rejected before have been removed from the voting list for the second reading, and I can attest to the consumer-friendliness of the amendments that are on the table this time. I also feel that they will not unduly burden the business community.
So despite my continued reservations about the draft directive, I have voted for most of the proposed amendments and for the report as a whole.
Torres Couto report (A4-0466/98)
Passing on the views of the citizens of the Union is something which is quite appropriate in the European Parliament. This weekend, Mrs Hobben from Rixensart in Belgium sent me a letter in which she mentioned the notion of human rights.
She writes that French is one of the few languages which uses the word 'man' instead of 'human' when referring to the notion of human rights . In Dutch, German, Spanish, Danish and many other languages the term 'human rights' is used, a term which is unambiguous and includes men, women and children.
I recently found myself in the company of human rights delegates, both men and women, from various countries in Africa.
In the course of our conversation, I smilingly asked them: 'How do you think the female population in the French-speaking rural areas of Africa would react if women were encouraged to assert their rights or aspirations: a school education for young girls, access to secondary and higher education for women, the opportunity to pursue the profession or career of their choice, confirmation of their position and rights within the family unit, granting of voting rights, eligibility to vote, and so on?' I finished this long-winded speech by saying to the crowd: 'My dear friends, you are aware of all our aspirations and demands, and for this reason I strongly urge you to support the activities of the League of Human Rights', or of the rights of man, as it is called in French.
This speech, which was a little humorous, provoked a huge roar of laughter amongst those I was addressing.
One of them, a man, said to me, and I quote: 'The example you gave is entirely appropriate. It would in fact be logical to replace in French the restrictive notion of the 'rights of man' with the more general notion of 'human rights'. Are you a delegate from the League of Human Rights?'
Turning towards the women, he then said: 'Well, ladies, you know what there remains for you to do!'
The other gentlemen present approved unreservedly.
Imagine what would happen if similar remarks were made to Belgian women from working-class backgrounds, for example, in Brussels. There would be general bursts of laughter as there were amongst the Africans. 'Listen, you are talking to us about the rights women should obtain, but to have them we must vote for the 'rights of man'. You must be joking!'
The Universal Declaration of Human Rights - in French, the rights of man - is merely a simple resolution adopted by the United Nations General Assembly, its value being only ethical and not legal. But it could in the not too distant future become - and let us hope it will - an international agreement adopted by this same General Assembly. In this case, it would be appropriate in French to change the term 'rights of man' to 'human rights'.
In the eyes of a child, a woman will then appear to be a man's equal within the family unit, enjoying the same rights when making decisions and taking action.
Kestelijn-Sierens report (A4-0489/98)
Following the Kyoto Summit held in December 1997 under the United Nations Framework Convention on Climate Change, a proposal was put forward for a European Union strategy aimed at reducing CO emissions for passenger cars and improving fuel economy. The strategy is based on three instruments: an environmental agreement with industry, fiscal measures and a fuel economy information scheme for the consumer. The aim of the proposal is to provide potential buyers of new private vehicles with information on fuel consumption with a view to persuading them to choose the most economical models.
The information is intended to support present and future measures taken by the industry to improve the fuel economy of vehicles and fiscal measures introduced by Member States to encourage people to buy the most fuel-efficient cars. The consumer information scheme is based on four main components:
fuel economy label attached to new passenger cars; -a summary guide containing fuel economy data on all new cars on the market; -a poster at the point of sale giving information on the fuel economy of the cars on display; -the requirement that fuel consumption data be included in all printed promotional material used by manufacturers.I support this European proposal but it is important that the labelling requirements be displayed in clear and simple language. For example, when referring to the indication of consumption, it should state clearly how many litres are required to be used of a particular fuel for travelling 100km or how many gallons of petrol have to be used to travel a particular number of miles.
I also welcome the fact that a fuel economy guide will be published outlining the ten most fuel-efficient new cars that will be available in the marketplace. This is a sensible and practical proposal and one which is good news for upholding the interests and rights of consumers in the EU. The Amsterdam Treaty has given the European Union a greater role in the area of consumer policies under the new Article 152 of the Amsterdam Treaty in the whole field of consumer rights. This proposal serves a dual purpose, namely: implementing our obligations under the Kyoto Agreement as well as enhancing and protecting the rights of the 340 million consumers in the EU.
Graenitz report (A4-0465/98)
The human race is facing a serious threat to its survival, and it is essential that we resolve this problem quickly. The current rapid depletion of the ozone layer will have long-term consequences which it is impossible to predict today. There can scarcely ever have been clearer evidence of the need for cross-border cooperation - and we must act quickly. We know that the ozone layer is expected to become thinner in the next few years unless we reach agreement on a radical reduction in ozone-depleting substances.
We therefore welcome the Commission's initiative in putting forward a proposal to improve and tighten up the regulation on substances that deplete the ozone layer. We should also like to congratulate the rapporteur, Mrs Graenitz, on the admirable and skilful way in which she has dealt with this difficult and highly technical subject and on the amendments she has proposed, which include a further tightening-up of the Commission's proposal.
We know that the extent of the damage to the ozone layer is now greater than ever. We also know that depletion of the ozone layer will continue unabated during the next few years as a result of the long-lasting effects produced by ozone-depleting substances.
Such a serious situation requires a strong and coordinated effort. It is therefore astonishing, and indeed shocking, that Parliament should even be considering the compromise amendments, let alone proposing that methyl bromide should continue to be used for agricultural purposes in some parts of the Union.
We think it is important to fully appreciate the difficulties faced by some Member States in implementing Community legislation. What we fail to understand, however, is why, when the threat to the ozone layer is so great, we should permit the continued use of ozone-depleting substances when suitable alternatives exist.
On behalf of the members of the EPLP I would like to explain that they were unable to support Amendments Nos 32, 33, 15, 14, 13, 12, 11 and 10 of Mrs Graenitz's report. We feel that Amendments Nos 32 and 33 would introduce an overlong and unnecessary extension of the widespread use of methyl bromide in many parts of the European Union whereas in other parts of the Union, its use has been eliminated and adequate alternatives found.
Equally we are unable to support Amendment No 15 as this reintroduces a use for ozone depleting substances where there are now well established and better alternatives. With regard to Amendments Nos 10, 11, 12, 13 and 14 we feel that the deadlines for phaseout of O.D.P. substances proposed by the Commission are practical and realistic and that advancing the schedules has little environmental benefit and creates problems in particular for SMEs. Therefore we cannot support them.
The Greens believe it is essential that ozone depleting substances are removed from the market immediately and an effective ban should have been put in place a long time ago.
The Social and Christian Democrats in Europe seem determined to delay the ban of the dangerous ozone destroyer, methyl bromide, and we believe that any proposal to prolong the use of this toxic substance is a menace to human health and the environment.
The hole in the ozone layer has increased in size by 20-25 % during the past two years alone. It is incredible that any MEP would allow or support practices which will allow this depletion to continue. Scientists agree that rapid phasing out of the production and consumption of methyl bromide is the single most effective additional step to the Montreal Protocol to stop the depletion of the ozone layer.
Methyl bromide is a highly toxic pesticide gas used in agriculture. It kills all kinds of soil organisms, good and bad alike. Europe is the second biggest user of methyl bromide in the world, 90 % of which is used in agriculture, mainly in Italy and Spain. These countries are exerting strong pressure to permit the continued use of this poison for a longer transition period. It is irresponsible that, for the sake of the vested interests of a few shortsighted farmers in Italy and Spain, the whole world should suffer from increasing UV-radiation with its devastating consequences such as an increased incidence of skin cancer and other irreversible damages to the environment.
The fact that Ms Graenitz and Mr Poggioloni propose to phase out this substance by 2005 is just not good enough. This is four years later than even the EU Commission itself proposes. Germany and the Netherlands have already successfully phased out the use of methyl bromide and Denmark, Sweden and Finland will do so by 2001.
The Greens want the deadline as proposed by the Commission to be reinstated.
The other disturbing factor is that there appears to be a policy of double standards. The ozone-depleting hydrochlorofluorocarbons will be outlawed for use in the EU, but companies in the EU will be allowed to continue to export exactly the same chemicals for use outside the EU. This is not acceptable and runs counter to protection of the global environment.
The Elles report has been referred back to committee. There are therefore no explanations of vote on this report.
(Protests from Mrs Lulling) No, I am sorry. I would point out that explanations of vote - and please consult the Rules of Procedure, which you know very well - are given on the final vote. There was no final vote, since the report was referred back to committee.
Mr President, I protest against your decision not to allow explanations of vote on the Elles report.
Mr President, the Vienna summit will go down in the history of the European Union as the Great Procrastination. That is certainly not the fault of the Austrian Presidency. I find it all the more regrettable in view of the fact that the presidency is about to pass to the new German Government, which has already proved on several occasions to be so inexperienced that the contradictory statements of its spokespersons - whom certain major French newspapers regard as absolute dilettantes - have already broken a fair quantity of china even before the guests have arrived. In the present difficult situation, the EU deserves better than to be put at the mercy of raw debutants on the European stage. But the Council, of course, still has politicians with experience, realism and a sense of responsibility. And, thank heaven, in matters where vital interests of the Member States are at stake, such as fiscal policy, unanimity is still required, so there is hope that damage limitation can be successfully pursued during the next six months.
I am not one of those who deplore the fact that the Vienna summit dealt with the duty-free problem. Indeed, I believe that one of the most tangible successes or results of the summit was the mandate given to the Commission, which has refused to yield to our pressure on this matter. In the present employment situation, we urgently need a stay of execution for duty-free shops, at least until 2002, when we shall have euro notes and coins in our purses and wallets. Tax-free sales will not turn the single market upside-down. The costs involved in running an airport, which are currently defrayed by revenue from duty-free sales, will have to be met from other taxes once the curtain falls on duty-free. It is naïve to claim that duty-free sales result in revenue shortfalls that the Member States can ill afford. The abolition of duty-free is liable to cost more than it would allegedly yield in excise duties.
Mr President, before beginning my explanation of vote, I should like to draw attention to the Rules of Procedure. I believe you were obliged to accept explanations of vote following the refusal of discharge. There was a vote to refuse discharge, following which the matter was automatically referred back to committee, thereby preventing a final vote, but discharge was definitely refused. Similar matters, such as the vote on the calendar of part-sessions, have already been referred to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, and it concluded that explanations of vote were admissible where there was no final vote, because other votes had been taken beforehand. Therefore, Mr President, there is absolutely no doubt that you have to accept explanations of vote, not on referral back to committee, but on the refusal of discharge.
I am in no doubt on this point, Mr Berthu. I cannot accept explanations of vote, because there has not been a refusal to grant discharge. There was a vote against the proposal to give discharge, which is not the same thing, and now the matter has been referred back to committee. We are not going to embark on a long debate on this now, but I would stress that it is quite clear that there has not been a refusal to grant discharge.
(Interruption by Mrs Lulling) There has not been a refusal to grant discharge, Mrs Lulling. Look at what you voted on. You voted not to accept the proposal from the Committee on Budgetary Control, which was proposing to give discharge. So you did not give discharge and you referred the report back to committee.
Mr President, I would ask for the matter to be referred to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, and if it decides in our favour I would ask for retroactive authorisation to be given for our explanations of vote.
With regard to the Vienna European Council, we congratulate the Austrian Presidency which during the past six months has made a very genuine effort to provide more innovative solutions than usual to the Union's problems, for instance in its document on an immigration strategy. Unfortunately, these days the obstacles are so considerable and so closely linked to policies that we have pursued for a long time that no presidency will be able to remove them by itself, however great its goodwill.
We have said on many occasions that the Vienna Council resolved neither the problem of how the Union will be financed in future, nor the problems of our agricultural policy, the institutions that are intended to take charge of enlargement, or the implementation of the Amsterdam Treaty in the area of the movement of persons, but that it did at least set some deadlines for resolving them in the future. We do not know if these deadlines will be respected. Many people doubt that they will. In any case, however, we have not said enough, and the Group of Independents for a Europe of Nations would like to point out that these dates really amount to evading the issue during the time between the elections in an attempt to avoid presenting the electorate with the real questions.
The debates were suspended for a good part of 1998 due to the German legislative elections. We would now have to work at full speed in order to bring the discussions on Agenda 2000 to a close in March, before the European elections next June. By the same token, the Commission did not put forward in Vienna its comprehensive proposal for amending the treaties following Amsterdam, that is, Amsterdam II or Maastricht III, or whatever you wish to call it, so as not to frighten the French electorate in the middle of the parliamentary debate on the revision of the Treaty of Amsterdam.
For years the European institutions have been trying to increase their powers whilst evading the verdict given by the electorate. They believe they are avoiding the problems in this way. In reality, they are only increasing them. This is illustrated particularly well by the issue of democratic control of EMU, which was concealed in Maastricht, so as not to put off the electorate due to too much federalism, and then again in Amsterdam, so as not to reopen Pandora's box. This entire issue is now being raised again, under the worst conditions, as indeed the president Mr Gil-Robles pointed out in Vienna.
We cannot continue to go about things in this way.
Mr President, I believe that the Vienna summit was a success in many respects. I do have to say, however, that the Austrian Presidency, which has essentially been very proficient, made an unforgivable blunder in its declaration on behalf of the Council, when it used the term 'western Balkans' in its description of the situation in Croatia. I believe we must differentiate very precisely when considering the region that was once artificially united as Yugoslavia. There is Croatia, which ought to be integrated into the European structures at long last. On the other hand we have Bosnia-Herzegovina, where it is a matter of establishing the elementary essentials of statehood and where we see in particular that one entity within the state, namely the Republika Srpska, is denying refugees the right to return and set up home in its territory.
Then there is Serbia, where a despotic regime continues to besmirch the good name of the Serbian nation and is trying to assert itself by pursuing the Milosevic style of politics, based on warfare and oppression. I believe that each of these various elements must be considered separately and that the synthetic term 'western Balkans' should be consigned to the archives of the European Council.
I have to admit feeling somewhat disappointed by what was achieved at the Vienna European Council. Certainly, the clear, reaffirmed priority given to the fight against unemployment is very positive. However, concrete measures are being postponed until later.
This attitude is all the more regrettable since the meeting of finance ministers had raised hopes and hinted at a new lease of life for the future of the European Union.
We must say that we are somewhat dissatisfied. The unresolved issues have all been postponed until later, as if time could reconcile the different approaches.
Such procrastination illustrates once again the institutional shortcomings of the European Union, while the economic pillar is given considerable decision-making powers.
If we can be satisfied with declarations of good intent, we have a right to question whether the political organisation of the Union is pertinent in view of the challenges which all of us are confronted with.
Certainly, enlargement could prove to be an opportunity for Europe, but the condition for this is that we have to adapt the decision-making process to this new order. In order to implement our plans and ideas, there must be an effective and legitimate executive power, and a legislative power with sufficient means to guarantee its democratic nature.
In this sense, the rotating presidency has reached a turning point at which the decision-making process is becoming more and more uncertain, whichever country holds the presidency, and whatever the Council's political majority.
Even before it takes effect, the limitations of the Amsterdam Treaty are becoming evident, even though it represents an important step forward for European citizenship and for the European Parliament. In order to prevent the European Union from degenerating into a purely economic entity where the social dimension would be sidelined, the shambles that is the institutional side must be relaunched to rejuvenate the political Europe, or even just to create it.
Contrary to expectations, the Vienna Summit did not take any decisions on how Europe will be financed in the future. A few days away from the launch of the euro, the Member States preferred to ignore this extremely sensitive issue. Some of them are hoping that their contribution will not increase, or will perhaps even be reduced, whilst others refer to the principle of 'fair returns', as expressed in the past by Mrs Thatcher: 'I want my money back!'. With no possibility of sidestepping the issue, it will return to the negotiating table in Brussels in March 1999.
The 1992 Edinburgh Summit had decided on a financial perspective for the Union until 1999. Nothing was planned beyond then. If we limit ourselves to the declarations made by some Member States, the future prospects for the construction of Europe are rather gloomy... Spain, Greece and Portugal, countries benefiting from the Cohesion Fund, are determined to catch up with the others in economic terms. They have shown their reluctance to 'stabilise' total actual expenditure, namely at a ceiling of 1.27 %.
Between those countries which want to pay less and those which do not want to receive less, the debate seems to have got off to a bad start. However, certain facts lead me to believe that once we get them with their backs to the wall, the Member States will not be able to continue to take this position indefinitely. In 1988 and 1992, the increase in resources was spectacular; in particular, the volume of Structural Funds was doubled. In moderation, Europe has so far always adapted its resources to fit in with its objectives. It would be a first if problems were resolved... by saving money.
A positive point to come from Vienna is the ambitious and dynamic timetable adopted for 1999: the Union's finances in March, in Brussels; the Employment Pact; tax harmonisation; the major infrastructure networks and defence in June, in Cologne; cooperation in the area of justice and home affairs in October, in Tampere; and coordination of economic policies, combating fraud, the environment and foreign policy in December, in Helsinki. It should be noted that if the Brussels meeting fails, all of these will be compromised, and indeed, a few weeks away from the European elections in June 1999, which will see the reconstitution of the European Parliament and, indirectly, the appointment of the new president and the new members of the Commission.
Another positive factor is the progress achieved by Europe since the Amsterdam Treaty was signed. Its resistance in the face of the Asian crisis shows that monetary union is in good shape, and it has made the Member States react less nervously when tackling issues in areas which affect their national sovereignty: defence, taxation and institutional reform. A breath of fresh air seems to show that Europe is increasingly aware that it is growing stronger as the union between its members is strengthened.
Failure in Brussels would halt the momentum of the euro and open up a period of uncertainty or perhaps even crisis for Europe; this would compromise the implementation of the Amsterdam Treaty and plunge the Union back into constant clashes over the budget. The European Union will not be able to put off for ever voluntarily taking charge of unemployment problems - an open wound in its breast -, which it has partly generated through the burden of taxation on employment.
Peace and even modest growth in Europe have a price. Everyone knows that peace is not something which is achieved automatically, but is created each day at a cost. Everyone also knows that the price to pay for peace cannot be compared with the cost of the wars, in terms of human lives and the financial cost, which have devastated our continent twice. We owe it to ourselves and to our children to build a Europe of peace.
The fact that very little of substance appears in the conclusions of the Vienna Summit is not necessarily a bad thing. At least the Austrian presidency resisted the temptation to overstate its ambitions at the start of its term, thereby avoiding the inevitable underachievement which comes with only six months in the chair. The Austrian Government, it seems, understands the principle of stable management and has concentrated on matters such as the agreement with Switzerland. The Leader of the Socialist Group was right to point out in yesterday's debate that this was achieved because of Austria's understanding of the particular difficulties of the country in question. Perhaps there is a lesson in this for those who are pushing the ridiculous idea of an EU High Commissioner for Foreign Affairs to give a face to the ever more absurd common security and defence policy. The different responses from EU countries to events in the Persian Gulf underline the point that we must be allowed to determine our own foreign policies. International co-operation is much better achieved by individual countries operating through their own channels of diplomacy that have existed in many cases for centuries.
To turn to one specific matter, I welcome the conclusion on Northern Ireland. I am pleased to see the reaffirmation of the conclusion of the Cardiff Summit in June which called on the Commission to produce proposals to lend practical support to the Belfast Agreement. I am pleased that the Commission has taken some notice of what the Council has told it to do by providing further commitment to the PEACE programme. It has also indicated that it is looking at a substantial increase to INTEREG funding, which I would certainly welcome. I do, however, trust that the Commission will come up with a broader package for Northern Ireland. Cross-border cooperation is an element of the Belfast Agreement. It is not the whole Agreement.
Roubatis report (A4-0409/98)
Upholding human rights is a prerequisite for security and peace. Until we can guarantee the right of all people to good health and well-being, peace and security cannot be assured.
The human rights violations that occur today are the cause of tomorrow's conflicts. The vicious circle of violation and conflict can and must be stopped. This should be accomplished by combating starvation and poverty. Global inequality has increased dramatically during two centuries which have been dominated by neo-liberalism. Together we must strive to overcome inequality both inside and outside the Union.
We do not share the view expressed in paragraph 23 that it is regrettable that the CFSP continues to form a separate pillar of the Union. We do not think there is anything contradictory between working for a common EU policy on human rights and the EU's second pillar. On the contrary, human rights and foreign policy are closely interconnected in other policy areas, for example trade and aid. However, defence issues should, in our view, continue to be decided at national level.
The Danish Social Democrats have abstained on those parts of the report which refer to harmonised cooperation in the human rights sector. The fact that foreign and security policy falls under the third pillar does not in principle prevent there being a coherent and consistent human rights policy in the Union; that depends to a far greater degree on political will.
I should firstly like to warmly congratulate Mr Barros Moura and Mr Roubatis on the high standard and reliability of both their reports. With their work, the European Parliament is fully involved in the commemorations marking the 50th anniversary of the Universal Declaration of Human Rights. In addition, they suggest some interesting lines of approach for the future.
I would also like to pay tribute to the British Government for its decision to accept the extradition of General Pinochet, so that he can be held responsible for the crimes which were ordered by him or carried out in his name. It is merely to do justice to the thousands of Chileans who have died, disappeared or been hunted down over many years by this bloodthirsty and dictatorial regime.
With regard to Mr Barros Moura's report, I should like to support it unequivocally, and I am delighted that it seeks quite simply to return to the values proclaimed by the Universal Declaration of Human Rights.
Therefore, I too wish to see a reform of the international financial institutions, in particular taking into account the social consequences of monetary programmes imposed on developing countries.
With this in mind, it seems important to me that a voluntary code of conduct for businesses should result from the WTO negotiations. The idea developed by some to create a 'Social Label' should be seized upon. On this subject, I think that it should be possible in connection with the award of public contracts to introduce clauses known as 'best social offer' clauses, no matter what the Liberals say. I am among those who believe that human rights and social rights are closely linked.
I do not wish to elaborate any further on the report by my friend Mr Barros Moura, since I would also like to give my support to Mr Roubatis's text; this seeks to give the European Union an instrument which would enable it to respond to matters of urgency.
Ladies and gentlemen, this is because responding to matters of urgency is at the centre of the campaign for human rights which is being led by tens of thousands of citizens. What we need, therefore, at our level is an instrument to replace this militant force.
It seems to me that the existence of such a body, working in collaboration with the organisations protecting human rights all over the world, is justified. I would add that it is not necessary to quote examples here. Each day and each hour bring their share of obvious violations of the most fundamental rights of men, women and children.
One year away from the third millennium, the situation should be reviewed... and new concrete measures should be taken.
We have taken part in the final vote on the Roubatis report.
The report contains many good human rights initiatives, but we object to the uncritical attitude reflected in its call for greatly increased funding and legal uniformity in the European Union.
One of the most important tasks of the EU and other European countries is to safeguard human rights and promote democracy and freedom of expression. The report contains a commendable proposal to insert human rights clauses in the EU's agreements with third countries. An 'early warning' unit to monitor conflicts that could lead to human rights violations is also a good idea.
The weak point in the EU's human rights policy is a lack of adequate procedures for follow-up, regulation and monitoring. The customs union agreement with Turkey is a case in point. This agreement contains specific requirements in terms of democracy, freedom of expression and putting a stop to arbitrary imprisonment and torture. However, Turkey has not complied with any of these requirements, despite the fact that the agreement has been in existence for four years. An agreement which is not adhered to by one or other of the parties should be cancelled. In the meantime, we must introduce a system which enables pressure to be brought to bear and sanctions to be applied. Such a system for monitoring and regulating agreements needs to be devised.
Barros Moura report (A4-0410/98)
I do not share the rapporteur's view that political integration within the EU needs further strengthening. The EU should, first and foremost, be based on international cooperation.
According to the rapporteur, the USA's position as a moral guide is no longer tenable on account of its continued use of capital punishment. It should also be pointed out that the USA's credibility has been further undermined by other factors, for example other forms of human rights abuses perpetrated in the country, its massive exports of arms and instruments of torture, as well as its role in international relations and conflicts.
Moreover, it is a tragedy that 50 years after the signing of the Convention on Human Rights, we have to recognise that intervention by MEPs in individual cases is still widely used by Parliament as a means of promoting human rights - a clear indication of the arbitrary way in which human rights are being applied.
I should like to congratulate the rapporteur, Mr Barros Moura, for the work he has done.
His report is the tenth of its kind since 1983. It takes up a number of principles and values which form the basis of the work carried out by Parliament in the area of human rights.
The rapporteur has outlined many of the required institutional improvements, notably with regard to the flow of information between Parliament and the Commission. Moreover, whilst the Amsterdam Treaty has brought about some progress in terms of the common foreign and security policy, it should be noted that the Council still does not fulfil its obligation to make all the information available to Parliament within a reasonable period of time.
I personally wish to emphasise a point which seems to me to be particularly important. It concerns the Treaty of Rome, which seeks to set up an International Criminal Court. Naturally, I welcome the adoption this year of the statute of this court. However, this Treaty of Rome will now have to be ratified by at least 60 countries so that it can enter into force. I can merely campaign on behalf of this, including in my own country, France.
I have supported unreservedly the excellent work carried out in the Committee on Development and Cooperation. Parliament has sent out a strong message by means of this resolution. I hope that the demands and wishes that have been expressed and adopted today can be followed by results as soon as possible.
Schaffner report (A4-0468/98)
Mr President, our group has voted against Mrs Schaffner's report on respect for human rights in the European Union. Moreover, I am very pleased that the rapporteur has said that she voted against the report herself.
Human rights are in fact violated very often in the European Union, and the European Parliament makes declarations rather too often which are not always concerned with human rights and do not really achieve results.
The Members, that is us, are also European citizens, and they too are often deprived of their rights. Of their right, for example, to explain their vote on a report leading to a vote, as stated very clearly in Article 6(1) of Annex V, which I would ask you to refer to. It says there in black and white: '... taking into account Parliament's vote', and this is before referral back to committee.
Our vote on the refusal to grant discharge was based on the grounds that extremely serious criticisms had been levelled at the Commission for its management of budget appropriations. We are very pleased that Parliament has refused to grant this discharge, by 270 votes to 225 with 23 abstentions.
In doing so - the Commission was aware of this even before the vote -, the majority of Parliament deemed that the refusal of discharge seriously undermined the credibility and authority of the Commission. This is why we hope that the European Parliament clarifies the situation, and that it votes for a motion of censure, taking into account the seriousness of the criticisms made, and the political link that therefore clearly exists between a refusal of discharge and a motion of censure, and that it adopts the motion of censure, which is being circulated within Parliament at this very moment on our group's initiative. Moreover, this text has already been signed by about 15 Members. It will certainly obtain the required number of signatures.
Mr President, I wish to begin by stating quite categorically that the Group of the European People's Party is also fiercely dedicated to the defence of human rights in the European Union, wherever they may be threatened. It has been said that nobody could vote against a human rights report on the 50th anniversary of the Universal Declaration of Human Rights, but we have had to do that, since this report, though presented as a human rights report, was actually the very opposite in substance. It was an attack on two of the foundations of our democratic constitutional order, namely marriage and the family on the one hand and the concept of citizenship on the other. These two elements are the basis of every modern constitutional state, and that is why we have to say 'no' to this report, because it seeks to undermine these foundations and therefore does not merit the name 'human rights report'. Thankfully, Mrs Schaffner has preserved her good name by dissociating herself from the report. How I wish that the same could be done with the title, to preserve the good name of human rights!
We think it is important for the European Parliament to demonstrate its respect for human rights within the European Union. We welcome the report's broad view of human rights and the purposeful stance it adopts on, amongst other things, combating racism and xenophobia, social rights and rights for ethnic minorities and refugees, as well as homosexuals. We should like to highlight the importance of the European Parliament adopting a progressive attitude with regard to human rights within the Union.
The debate on human rights, to which this report contributes, clearly demonstrates the ideological dividing-line that exists where such issues are concerned between the progressive left and the reactionary forces on the right. We are vehemently opposed to the more or less pronounced tendencies in some amendments towards hostility to women, opposition to abortion, prejudice against homosexuals and laxness with regard to racism and xenophobia. We are also strongly opposed to the attempt to put forward a proposal on the liberalisation of drugs, on the pretext that this is associated with human rights. Drug abuse and its tragic social consequences can never be seen as a human right. We deeply regret that this kind of proposal should have been put forward during the session. It only serves to undermine people's confidence in the European Parliament's stance on human rights within the European Union.
I would like at the outset to commend this extensive report which has been compiled by the rapporteur on this important subject of the state of human rights within the European Union in the year 1997.
It is both proper and reflective that we are discussing this topic on the 50th anniversary of the United Nations Universal Declaration of Human Rights. I agree with the rapporteur when she says that we only have to read the Amnesty International Annual Report to see just how extensively human rights are ignored in today's world. The Community institutions are alert to the importance of respect for human rights both at home and abroad. However, I feel that I have to clarify an amendment tabled by Ms McKenna on this report.
Ms McKenna regrets the fact that the Special Criminal Court is being used in Ireland for non-terrorist related offences and the underlying tenor of the amendment would seem to suggest that she questions why the Special Criminal Court is being used at all. The following points must be borne in mind in this regard:
Neither the constitution nor the Offences against the State Act 1939 provide that the Special Criminal court should be established only to hear paramilitary-related cases.-There are only two respects in which the Special Criminal court differs from the ordinary courts. Firstly, there is no jury. Secondly, instead of one judge, there are three judges. In every other respect, there is no difference. The same rules of evidence, legal representation and so on apply and of course the decisions of the Court are reviewable by the court of Criminal Appeal.-In the Joseph Kavanagh v Irish Government case, it was made clear that the DPP is free to give direction, in accordance with the Offences Against the State Act 1939, that a person may be tried in the Special Criminal Court where the DPP is satisfied that the ordinary courts are inadequate to secure the effective administration of justice. Examples of this could include murder cases, organised crime and drug trafficking and/or related hideous crimes.-The use of the Special Criminal Court recently for some drugs and organised crime cases has arisen as a result of the clarification of the powers of the Director of Public Prosecutions under the existing legalisation.
The Group of Independents for a Europe of Nations has voted against Mrs Schaffner's report. Under the pretext of protecting human rights in the European Union, the report puts forward a variety of measures, from voting rights for immigrants to marriage for homosexuals, which are entirely questionable. Since I am unable to deal with all of them in my explanation of vote, I will mention just one of them, which in paragraph 46 of the resolution, 'calls on the Member States to recognise and promote their regional languages, especially... by signing and ratifying the European Charter for Regional or Minority Languages', as adopted by the Council of Europe in 1992.
I am afraid we cannot accept this call for the ratification of the Charter for Regional or Minority Languages. Firstly, this text provides that for the languages concerned in each country, the authorities should be capable of using them in their dealings with citizens, which would not only be very costly, but also contrary to Article 2 of the French constitution which stipulates that the language of the French Republic is French. The present situation, where regional languages are freely used, but where the Member States may use a preferred language to preserve their unity, seems quite satisfactory to us.
Furthermore, even if it was generally admitted that when the Charter was ratified, it would only cover a limited number of traditional regional languages, it was clear that pressure would soon mount for additional languages to be included in the Charter, especially those spoken by immigrants. Certainly, from its very first article the Charter seems to exclude the 'languages of migrants'. However, there is no mention of the languages spoken by the children or grandchildren of migrants, who will not themselves be classed as migrants, but who are likely to continue to speak the language of their country of origin, in view of the problems of integration. This fear is increased by Article 7, which provides that the principles laid down for regional languages would also apply to 'non-territorial' minority languages.
Moreover, the Charter is designed to promote destructuring in the Member States, which is completely in accordance with the wishes of some European federalists to leave no firm links between Brussels and the regions. The promotion of transnational exchanges between regional languages used in identical or similar form in two or more states is provided for in Article 7, for example; Article 14 provides for encouragement of direct cooperation across borders between local authorities in whose territory similar regional languages are used.
From this point of view, the ratification of the Charter for Regional or Minority Languages would merely give a new impetus to a Europe of the Regions, which the euro will also speed up at the same time by depriving the Member States of one of the instruments with which they exert their national identity. We are not surprised to discover once again that the European Parliament is helping to undermine the nation states.
Human rights should unite us. Yet, as is the case every year, a number of my colleagues have used the annual report as an excuse for asserting political and ideological alternatives that have nothing to do with human rights.
Irresponsible neo-Marxist, neo-Leninist and libertarian dinosaurs, they have put forward proposals seeking to undermine the family unit and the principles of citizenship, which are the foundations of any society or nation.
This is why it was impossible for us to vote for Mrs Schaffner's report as amended, and why we were pleased to see that she has refused to take responsibility for its creation.
Generally speaking, we are forced to recognise that some of the people who make the most fuss about protecting human rights were the first to support for decades Marxist-Leninist regimes that treated them with disdain, cynicism and brutality. Moreover, we should point out that they have never seen fit to repent, although they were accomplices, and even agents of totalitarian Communist regimes which are responsible for the deaths of more than 100 million innocent human beings.
I would also point out, as the files on the KGB have proved, that all the Communist parties in Europe were paid for by the USSR until 1989. And they, or their fellow travellers, are the ones who come and give us lessons in 'human rights'!
It is high time we denounced this terrible farce. Just as it is time we condemned the unethical alliances the Socialists make with Communist parties. In this respect too, their particular idea of what is right and wrong seems to me to come and go. As the late lamented François Furet rightly pointed out, the obsession with fascism and, therefore, with antifascism, has been used as an instrument by the Communist movement to hide from the general public what it really stands for. It is lamentable that the Socialists have always gone along with this ludicrous situation.
When looking at this bloody century which ends with the ravages left by those twin scourges, the Red Army and the Black Death, I take my lead from Winston Churchill and Charles de Gaulle who were the ones who really fought for human dignity.
It is with some hesitation that I am voting in favour of the Schaffner report in the final vote, since it contains a great deal of material that has little or nothing to do with human rights in the EU.
As is the case every year, Parliament examines the state of human rights within the European Union. However, the vote held today is of particular importance, since we are celebrating the 50th anniversary of the Universal Declaration of Human Rights and the 10th anniversary of the Sakharov prize, which was founded by the European Parliament.
This being the case, I must congratulate the rapporteur who has presented an outstanding piece of work on this subject and who, above all, has fully participated in the game of consultation and compromise. It was not easy, since it is so difficult to sort out the problems on one's own doorstep.
I have therefore voted in favour of this report, because respect for human rights is an essential aspect of any democratic society and should be one of the fundamental pillars of the Union's domestic and foreign policy.
Moreover, I agree with the proposal that 1999 be designated 'European Year to Stop Violence Against Women'. I also believe that we must combat the attacks on personal rights perpetrated by certain 'sects'. I also agree with the idea of the right of access to the labour market, health care, social security, housing, education and the courts.
The ratification of the Amsterdam Treaty will reinforce the prevention of all forms of discrimination (Article 13), a notion which is particularly close to my heart, and which cannot be separated from the notion of freedom.
I should like to conclude by saying that I must support the entire report which, voted for by the House, does Parliament great credit.
The protection of human rights is a matter of great importance and concern to me and to my colleagues, and I fully understand the significance of this annual report. But equally difficult issues, to my mind, are the lack of a uniform definition of the concept of human rights and, to a lesser extent, the substance of this report. I should have appreciated it, at least on this one occasion when we are celebrating the 50th anniversary of the Universal Declaration of Human Rights, if the report had not been allowed to degenerate into a party-political manifesto for the majority group in the relevant committee but had addressed the real problems in the Union. I for one cannot make any sense of the piecemeal list and the repeated interspersing of violations inside the Union with cases from outside the Union. For that reason alone I rejected some items, even though I believe that the cases described constitute violations of human rights; the fact is that the violations in question occurred outside the Union and should not therefore be part of the report on which we have been asked to vote today.
Once again, utter confusion prevailed during the discussions and the vote on the report on the situation in the European Union concerning respect for human rights.
Nevertheless, the tragedies of modern history have emphasised the danger which results from ignoring the truth about human dignity. It will still be more important than ever during the year of the 50th anniversary of the Universal Declaration of Human Rights to point out a few basic truths. The 1948 Declaration makes itself clear: it identifies the rights which it proclaims, and does not confer them; they are in fact essential to human dignity.
And yet, what are we seeing? The development of all sorts of so-called rights in the name of the principle of 'non-discrimination' (Article 13 of the draft Treaty of Amsterdam), which can justify any form of behaviour, for instance, in relation to sexual practices. This positivist shift of the law in Europe is very serious: it marks a break with the most basic form of European humanism, which would urgently need to be rediscovered as far as adults are concerned and introduced to the younger generation.
When confirming the revelation in the Bible of the unity of mankind (cf. Genesis) two thousand years ago, Jesus Christ came to teach us the best way to promote respect for human rights. 'In everything, do to others what you would have them do to you.'
Mr President, I must tell you that I am somewhat amazed. You allow Mr Fabre-Aubrespy to give an explanation of vote on the Elles report concerning the 1996 discharge during his explanation of vote on the Schaffner report. You have broken the rules twice: firstly, you did not allow us to take the floor when a very important vote was being taken, and then you allow one Member to give his opinion and not other Members. Finally, Mr President, I am obliged to tell you that you are wrong in thinking that there has not been a vote on discharge. Now, please clarify what you said: there was no discharge, there was no refusal of discharge, or discharge was not granted. Could you give me your interpretation?
With pleasure, Mrs Lulling. First of all, it is true that I may have been rather inattentive in allowing Mr Fabre-Aubrespy to hold forth on various amendments which did not have a great deal to do with the Schaffner report, but as you will have noticed, I have a very liberal way of chairing the proceedings.
Having said that, as regards the question you are raising, I would refer you firstly to Rule 122, 'Explanations of vote': 'Once the general debate has been concluded, any Member may give an oral explanation on the final vote' - on the final vote. And secondly, in Annex V, under the terms of which we voted, in the context of Article 3, 'Giving of discharge', you will remember that, for the final decision, we decided by a comfortable majority in the House that no amendments were possible and that we only voted for or against the conclusion of the committee.
That conclusion was in favour of giving discharge, but it was not adopted. Mr Fabre-Aubrespy was therefore pointing out to me under Article 6, 'Referral back to committee', that Parliament's vote must be taken into account. That is quite clear, but this vote was not a final vote, which means that the Chair maintains its interpretation that no explanations of vote can be accepted on the Elles report, and if for once I have shown too much indulgence, I would ask you to forgive me.
(The sitting was suspended at 1.29 p.m. and resumed at 3 p.m.)
Mr Elliott has the floor.
Mr President, I seek clarification on the proceedings for the rest of today. It was intended that the joint debate on racism and xenophobia should take place following the vote. I should like to know when that will now take place.
The services tell me that the debate will probably take place at 6.20 p.m.
Mr President, I understand the difficulties today but that presents a problem as I have to leave at 6 p.m. I have a funeral to attend in Britain tomorrow so I cannot be here. Therefore, I shall have to make other arrangements for the presentation of my part of that joint debate. I had hoped that it would be later this morning or immediately after we resumed. Thank you for clarifying the position.
Agenda
Ladies and gentlemen, following the decision taken this morning to include a debate on Iraq in this afternoon's agenda, I would like to suggest that once the Secretaries-General of the political groups have discussed the matter, the last two subjects of this debate should be deleted. I am referring to the relocation of Rank Xerox and the Philippines. The speaking time for Members could then be set at 45 minutes.
Mr Hallam has asked for the floor.
Mr President, this morning Mr Martin made the excellent suggestion that we should still be able to vote on these urgencies. I understand the importance of the situation in Iraq but I feel that these urgencies are also important and we should at least be allowed to express our views.
During the discussion one group was not prepared to allow the vote without debate. As you know, all groups must agree on such a procedure.
Mr President, I understand that the group concerned was the UPE. It has used this squalid manoeuvre to remove from the agenda an item that only yesterday we voted to put on the agenda by 290 votes to 55. The concerns of the thousands of workers and their families affected will not go away. We will be attempting to bring this issue back next month. Hopefully then the UPE will face its responsibilities rather than use these squalid manoeuvres as a way of preventing the House from having a view on these matters.
Mr President, we have no objection to the Xerox motion being discussed before the House. But what we do not want is a vote on something that has not been discussed. We have every sympathy for the workers involved, but the reasoning in this motion for a resolution is entirely out of order, and the facts set out therein are totally inaccurate. If we are to have a vote then we must have a debate.
We could waste time discussing that but we have limited time and we have to discuss important matters. Before there was only one group taking that position. Now there is another group which does not want to vote without previous debate.
Mr President, very briefly, it could at least be resolved in terms of consensus here if it was agreed that we are going to deal with both those issues next month. People would then feel that they had the opportunity to deal with it.
Mr McCartin says 'yes' and so does Mr Pasty, so you have the commitment there. Do you think it is necessary to vote on the proposal? I do not think so.
Topical and urgent debate
The next item is the statement by the Commission on the situation in Iraq.
I give the floor to Mr Pinheiro, on behalf of the Commission.
You all know that the European Union - and, of course, the Commission - has always maintained that the solution to the Iraqi crisis must be founded in the framework of the United Nations through full compliance by Iraq with all relevant United Nations Security Council resolutions. Over the last 14 months, in which this has been discussed time and again in the different instances, the European Union, through its Member States, has reiterated its position in this regard. On 9 November the European Union explicitly condemned as totally unacceptable Iraq's decision on 31 October to cease all cooperation with UNSCOM, and supported the United Nations Security Council's response to that decision - United Nations Security Council Resolution 1205.
As you know, we still insist that compliance with the requirements of United Nations Security Council resolutions is absolutely necessary for the crisis to be resolved. It is unfortunate that apparently the military option has become inevitable: we hope these actions will be limited to military targets. We reaffirm, as we always have, that we have nothing against the Iraqi people, but rather, against the regime and its leader.
Consultations are now taking place within our Member States. The presidency issued a declaration not long ago, the thrust of which roughly coincides with what I am able to say at this juncture.
Commissioner, ladies and gentlemen, we are facing a serious crisis, indeed we are in the midst of a serious crisis, and of course the first thing to ask is: who is responsible for it? On behalf of my group, I should like to say plainly and unequivocally that responsibility lies with Saddam Hussein and his regime, and from your words, Commissioner, I infer that this is the view of the European Union, of the European Commission.
Who is this Saddam Hussein? Is he a politician who breaks the odd rule here and there, who engages in a spot of beggar-my-neighbour policy? No, Saddam Hussein is a ruthless dictator; he is a danger to those around him as well as a brutal oppressor of his own people, be they Kurds or Shiites, or simply ordinary Iraqi citizens. He even diverts foreign aid for the use of his own family and entourage instead of giving it to the people who really need it. For years now, the international community has been trying to put him in his place by means of military actions, not to mention numerous diplomatic overtures. We surely all know how often the United Nations and Russia have tried to mediate through diplomatic channels. And in fact every time, after every mediation effort, it has taken a few weeks, sometimes a few months but sometimes only a few days for us to see that the attempts to mediate have not delivered what they promised. Above all, we have seen Saddam Hussein failing to honour his promises and his agreements. Time and again, United Nations observers and inspectors are more or less expelled or forced to leave the country. Saddam Hussein has been playing a dangerous game of cat and mouse, not only by occasionally vilifying the Americans or European countries or obstructing their work. No, he has even turned the United Nations, that very institution which we here in the European Parliament are pledged to defend, into a laughing-stock. He has robbed the United Nations of its authority, and every one of us, every country and every single Member of Parliament with our respect for the principles of humanity, human rights and peace and our desire to ensure that these principles are upheld in that part of the world, has effectively been turned into a laughing-stock by Saddam Hussein and his regime and its political methods.
And yet I am not very happy about the action that has now been launched, and while my group is completely at one in its perception of the problem, I am sure that different conclusions have been drawn as to whether the action that has been taken was really the best available option. There are doubts, there are reservations, there are criticisms about the timing, the moment chosen by a greatly weakened President and the motives behind the timing of these air strikes. There are also doubts and criticism about the fact that the United Nations was not consulted before the actual decision was taken. I have enough legal training to appreciate that there are various possible legal arguments, all of them well founded, on the question of whether there ought to have been a new UN or Security Council resolution. There are certainly good grounds for claiming that a new resolution would have been superfluous, since a basic resolution, which covered the sanctions too, had already been adopted. Nevertheless, I should have deemed it more prudent and more reasonable if the United States, and Britain too, had involved the United Nations in some way in the decision and in the conduct of their military action, at least through a consultation process. After all, there is at least the danger that the very thing we seek to avoid by tackling Saddam Hussein in various ways, namely the erosion of the authority of the United Nations, is the very thing that will happen if there is even a suggestion that it might have been wiser to involve the United Nations in the decision-making process. That, at any rate, is the view of many people, and that is the personal view I would express in my own group.
The problem now is to find a solution to this difficult situation we are in, and I fear that if we do not deal more thoroughly with the roots of this crisis, we shall be forever having to stand up in Parliament and voice criticism, and there will be a succession of mere pinpoint actions; air strikes will be carried out, but nothing fundamental will change in Iraq. The fact that we in this House have often been critical of what may be a rather unbalanced approach on the part of the United States of America is clearly indicative of one thing: Europe needs to develop a common foreign and security policy. As long as Europe conducts its foreign, security and defence policies in such a weak, pussyfooting and inconsistent manner, it will not be possible to hold the United States any more firmly to particular principles and standards that we profess.
The second point is this: it is absolutely crucial that we persuade the United States to conduct its policy in that region with a greater degree of regional coordination. We know how sensitive the region is. We are aware that any hiccup in the peace process creates difficulties for the entire region and even puts a strain on Europe's relations with the Arab world in general. A solution to the Iraq problem, a campaign against this appalling regime, can only be achieved in concert with the other Arab states. It is foolish to believe that such a policy can be pursued from without, whether by Europe or by the United States, in the face of public opinion in the Arab nations. If we cannot win over the hearts and minds of the Arab population inside and outside Iraq, we shall never be able to solve the problem.
The third point concerns humanitarian aid. Time and again, especially here in the House, we have stated categorically that the people must not suffer for the sins and errors of Saddam Hussein, and that must continue to be our guiding principle; it is quite plain that we must provide financial aid in the coming months to help those who will really be made to suffer once again.
And so to my final point. A great deal of criticism has been directed at the world's policeman, the United States. It is a dangerous situation, whether it results from the American desire to take action or because nobody else is prepared to perform that function. Let me return to the point I made at the beginning. There is only one answer to the problem posed by the United States' role as a one-man police force, and that is to strengthen European defence and security policy. The Anglo-French decision is a first step, but let us try to curb the tendency, the desire of the United States to act as the world's policeman, and let us seriously pursue a common foreign and security policy in Europe in order to establish a counterweight on this side of the Atlantic.
Mr President, I find myself in substantial agreement with the two previous speakers.
The first question we have to ask ourselves is, was this massive use of force necessary? My answer is the same as theirs: yes, regrettably it was. After years of diplomacy, which got ever closer to the brink, with Saddam Hussein becoming ever more evasive, ever more dishonest, there was no alternative.
Saddam Hussein has been laughing at the United Nations, an organisation whose values he derides and whose mandate he does not accept. The UNSCOM report was damning. It is absolutely clear that Saddam Hussein does not just possess weapons of mass destruction but he has been moving them around. He has been deliberately evading attempts to trap those weapons using the UNSCOM mechanisms.
Why, we must ask ourselves, does he want to retain this ability for chemical and biological warfare? We know he has used it against his own people. We have every reason to believe he will use it against other people.
Let me remind you of the scale of those weapons. The British Prime Minister said in his statement last night: 'Since 1991 the inspectors have destroyed or rendered harmless 48 Scud missiles, 40 000 tonnes of chemical munitions, 690 tonnes of chemical weapon agents, 3 000 tonnes of precursor chemicals and a biological weapons factory, but over 30 000 chemical weapons warheads and 4 000 tonnes of precursor chemicals remain unaccounted for.'
The second question we must address ourselves to is: was this the right time? I simply do not buy the wag-the-dog thesis that President Clinton would engage in this kind of activity in order to spare himself domestic embarrassment and buy a few days. This is a matter of life and death; life and death for Iraqis, both friends of the regime and foes of the regime; life and death for Iraq's neighbours, particularly for Israel; and conceivably for all of us. It is clear if you listen - as I am sure many of us did last night - to the television broadcasts from Washington, that all his advisors, both civilian and military, decided this was the right time to act.
Speaking for a moment as a Briton, I do not believe that a British Prime Minister would endanger British lives in this cause, at this time, if he did not think that it was inevitable, necessary and right to act at this moment.
May I seek to focus our thoughts not just on the act, but on its consequences? Parliament is not an executive body in this field of foreign policy, but we have a duty both to analyse and criticise what has happened and also to think ahead and advise the governments of our Union. Mr Swoboda said this is an unhappy reflection on our failure to create a robust common foreign and security policy. And yet we know that the next six months are going to be crucial for that policy. The events of the last 24 hours indicate how desperately we need an analysis and planning unit that links all the Foreign Offices of Europe, a high representative for the common foreign and security policy and perhaps above all, a General Affairs Council that is genuinely prepared to engage in debate about difficult issues in difficult parts of the world. But it has an even more urgent impact.
There has, in recent months, been real energy behind the attempt to create a defence policy for this Union. The St. Malo Declaration, albeit fashioned with the Balkans in mind, could provide us with the basis for wider institutions for use around the world, in the interests of Europe.
The next few weeks are going to provide not only a real challenge for Europe, but a particular challenge for the British and French Governments. They have a choice. They can either go back to their historical snarling at each other across the Channel or they can regard this crisis as an opportunity to reinforce the steps they have already taken together and that they recommend for the rest of us. They can leave it to the instincts of the Foreign Office and the Quai d'Orsay, or they can set aside those historical thought patterns and try to develop for Europe some kind of iron fist to go inside the silk glove of a common foreign and security policy that to date has been 95 % rhetoric.
I believe that a defence policy for our Union is a glittering prize which should not be lost in the smoke and dust of Baghdad. We all bear a responsibility for trying to turn this crisis into an opportunity. That responsibility lies on no-one more heavily than on the German presidency, which will inherit the consequences of the last 24 hours.
There are major opportunities for this to provide the seed for a major rethink of how Europe expresses itself, not just in the Gulf but in the wider context of the Middle East. I have no doubt, personally, that the timing of this attack on Baghdad was influenced not just by what was happening in Baghdad itself, but by developments in the peace process and in Palestine.
There is a real opportunity for a benign European initiative in Palestine in the months before 4 May. Israel is about to become snarled in a difficult and contentious election campaign. The authority of Yasser Arafat hangs in the balance ahead of 4 May. Whatever else we may think, the US President is bound to be distracted by domestic considerations.
Europe will have to think fast; it will have to think creatively; it will have to use the good offices and the intelligence of Mr Moratinos. But I really believe that if we regard ourselves as serious players on the world stage with a real role in the regions around us, we will have to use the next few months to think creatively and effectively.
Allow me, in conclusion, to return to the substance of the matter. The British Prime Minister said last night: 'There is no realistic alternative to military force. We are taking military action with real regret but also with real determination. We have exhausted all other avenues. We act because we must.' I should like to say, not as a British citizen but as chairman of our Committee on Foreign Affairs, Security and Defence Policy and, I believe, a good European, that when the dust settles and the new situation is apparent we must be able to say that Europe must act together and we must act because we have no choice.
This is a difficult moment, but difficult moments are what give birth to real creativity and to real advance in this Union of ours.
Mr President, if we want to determine where the blame lies for what has happened in the past 24 hours - whether it lies with Washington, London or Baghdad - then we must search out the first cause in this whole process. If we do that, it is clear that the blame for the current crisis lies firmly with Saddam Hussein and his regime in Iraq. Iraq has provoked one crisis after another over many years since the Gulf War in 1991; notably, and in particular, in January of this year when first it expelled all United States personnel from the UNSCOM team in that country. In August of this year it barred the entire UNSCOM team of inspectors from entering new sites and in October it ended all cooperation entirely with UNSCOM.
These provocations add up to a consistent pattern of non-cooperation and concealment that has prevailed for fully eight years, during which time inspections have repeatedly been totally or partially obstructed by the Iraqi authorities.
All attempts to find diplomatic solutions to the crisis have failed. Why? Because of the bad will on the part of Saddam Hussein. He has continuously blocked, obstructed and frustrated inspections by the UN Special Commission, in clear violation of UN resolutions. He has shown total disregard for the memorandum of understanding signed between Iraq and the UN Secretary-General in February of this year, after a personal intervention by Mr Kofi Annan.
This week, Mr Richard Butler, Chief Weapons Inspector, reported that Iraq is continuing to refuse to comply with the terms of Resolution 687. It is believed still to possess biological weapons, illicit ballistic missiles and chemical weapons. The military intervention of the past 24 hours is unfortunate but it is the necessary consequence of the Iraqi regime's own intransigence.
My Group remains very sympathetic to the suffering of the Iraqi people under the sanctions. But the first cause for the sanctions lies also with their own dictator. We unequivocally support the United States and the United Kingdom in their attempt to eliminate this threat to regional and world peace, and I hope Member States will do likewise in the Council.
Mr President, a short while ago we were both relieved and proud when Kofi Annan returned from Baghdad after having managed to reach an agreement, although we all knew in the back of our minds that this agreement could prove short-lived. It soon became clear that this was the case when the UNSCOM personnel were sent into the country and then out again. I do not need to go into the details, as Mr Swoboda and Mr Spencer have already done so comprehensively. For me the question remains as to why Saddam Hussein is making things so difficult if he has nothing to hide. Perhaps that is too simplistic. In short, Mr President, the actions now being taken were in fact inevitable, but the timing is causing doubts among many people. I can understand this, but I do not believe that it will affect the vote in Congress, and meanwhile the facts on the ground in the Middle East remain just as serious.
Does this action bring a solution any nearer? I suspect not. UNSCOM will not be returning. Saddam Hussein will not be affected. So what can we do to help achieve some progress in the region? Support the opposition? We know from experience that this is very fragmented. But the EU could nevertheless make an effort in this direction. Initiatives must also be taken with a view to providing humanitarian aid, because it is extremely sad that just before Christmas Iraqi citizens are lying in hospital and may be suffering from a shortage of medicines. Like Mr Spencer, who has given an excellent analysis of the situation, I also see a bigger role for the German Presidency. This presidency certainly has a lot on its plate, as we have Agenda 2000 to consider, which is already the subject of considerable controversy. Alongside the US position on this, I believe it is important for the EU to take serious and firm measures in relation to the Middle East, of which Iraq is of course a part. We must do something substantial for the Iraqi people, something to make them feel that they have not been abandoned to this dictator. The only form I can see this taking at present is humanitarian aid.
Mr President, I am about to change the tone of this meeting. To start with, I do have to say that, in our view, Saddam Hussein is a tyrant and his regime is unacceptable. However, what we are actually discussing here today is an unprecedented attack on the Iraqi people. Saddam Hussein will not be harmed by this attack, but the Iraqi people certainly will be. They have been suffering under an inhuman embargo for several years now, and as a result, 500 000 children have already died. It is those children, their mothers and their fathers who are bearing the brunt of the United States' attack.
This is the reality of the situation. It is not a matter of defending Saddam Hussein. He is undoubtedly a tyrant. Nevertheless, the United Nations inspection team itself recognises that 428 inspections were carried out within a month, of which over 290 were conducted according to plan, and 128 were new. The inspection team also admits that there is no great confidence in the impartiality of its leader, Mr Butler. This, Mr President, is the true state of affairs.
We have much to regret with regard to this situation. Firstly, it is unfortunate that Parliament is not making a clear statement against what amounts to barbarism, whatever other name it may go by, and that there is no resolution to this effect. In addition, once again, the European Union is not going to adopt a common position. It is not going to become a point of reference for the world in terms of the defence of peace. It is not standing out against the United States' barbaric conduct in launching an attack that the United Nations were not even aware of and that Kofi Annan himself has condemned.
Therefore, the European Union should at least stand by Kofi Annan and not by the United States. The European Union must become a point of reference in the defence of human rights, of life and of peace, but it is unfortunately missing another opportunity of doing so. Mr Blair's unreserved support for the attack, in which he was joined by Mr Aznar, is much to be regretted.
I regret that more voices have not been raised here - yes, I most certainly regret it, colleagues - to condemn such barbaric behaviour.
I am about to conclude, Mr President. However, I still regret that a stronger voice has not been raised to condemn this attack, and that the United States should be able to pursue their policy of fait accompli without any opposition from the European Union. I must stress yet again that it is not Saddam Hussein who is being punished, despite being a tyrant, but the Iraqi people, who have already suffered enough.
Mr President, the Green Group condemns the unilateral action taken by the United States and the United Kingdom. Nevertheless, we also condemn Saddam Hussein's criminal regime and policies. He is a criminal and should be treated as such. He should be charged and tried, and if he is found guilty, he should be arrested and punished using strictly lawful methods. We cannot condone this 'rough justice' and lynch law! Such tactics have no place in an international legal system.
In recent years, we have seen the gradual emergence of an international judicial system. We are not going to lynch the murderers in Rwanda - we are bringing them to trial! We are not going to lynch the murderers in Bosnia - we are bringing them to trial! We are not going to lynch Pinochet - we are bringing him to trial! If we wish to avoid a state of chaos in which 'private police forces' compete against each other, we must act according to international law.
Mr Swoboda bemoans the fact that the USA is the world's policeman, and would like the EU to provide some competition in that respect - as if that were a viable solution to the problem! If the Russians and Chinese were also to set up their own rival world police forces, then by the year 2000 there would be four or five different 'world superpower police forces' all competing to establish their own world order in accordance with their own best interests - how I pity our grandchildren!
The European Union stands or falls on legality and the rule of law. At the present time when we are working even harder to promote human rights and the rule of law through our numerous reports, how can representatives of the European Union possibly countenance 'rough justice' as an alternative to the courts? We must abide by the rule of law, even when the going gets tough!
Mr President, ladies and gentlemen, we are confronted with a situation here which is really disturbing for us: things are clear in so far as one side is wrong and the other right.
As far as we know, the Buttler report which has turned humiliation into a means of diplomacy, is based on three incidents which occurred in connection with the inspection of 130 sites; this gives a rate of roughly 2.5 % for incidents of obstruction and friction. However, this report is causing so much fuss that it is preventing us from understanding the conclusions of the Director-General of the International Atomic Energy Agency, according to which Iraq fully cooperated with the visit of inspection carried out on its nuclear sites.
Therefore, what pressing matter has prevented us from taking time to assess the contents of both these reports? How can a country justify its decision to confiscate an international authority? Does the fact that it is joined and supported by other countries make the confiscation less serious in some ways?
It is nevertheless unfortunate, and it is perhaps even suspicious, that this hypocritical war which will set ablaze a region and cause loss of human life, takes place at such an opportune moment for US domestic policy. While the American President may have thought that he could use the President of Iraq as a means of drawing enemy fire, there is every chance that he will be seen to be using him as a fig leaf. It is preposterous that anyone would forget about Saddam Hussein's atrocities and cynicism. However, by turning him into a victim, the US President unfortunately obliges us to condone the behaviour of some and to take a hard line with others.
What is at stake is our determination to resist the temptation to go to war, but to fight against the show of force, and resist punitive strikes. We are determined to show that we have certain political, moral and diplomatic requirements in international relations, and in fact, to face up to our ideals.
Mr President, the Security Council has clearly stated the conditions that Iraq has to meet. But it is also clear that Saddam Hussein constantly flouts the undertakings he gives. The international community can no longer stand by while Saddam Hussein keeps playing these games.
Last month the United States and the United Kingdom made it perfectly clear that enough was enough and that they would be prepared to intervene if Saddam Hussein failed to honour his undertakings, and without any advance warning. That is why this use of force is justified. For some time now there has been no alternative to serious punitive action.
The attack by the United States and the allies was therefore justified, although I agree with the Dutch Prime Minister Mr Kok that this is a terrible thing from a humanitarian point of view. Iraq has tried to use the weakened position of the US President for its own benefit. Not to intervene now would not only jeopardise the credibility of the United Nations, but also security in the region.
Saddam Hussein does not only attack neighbouring countries when he sees his chance, as in the case of Iran and Kuwait. He is also ready to murder members of his own people, including members of his own family. This barbaric dictator must go. He is a tyrant. With him all banned weapons must also be banished from Iraq.
Mr President, we are nine days away from Christmas. Iraq is the only Arab country where there are Christians, churches and Christmas trees, and where the presents being given to children are bombs, an embargo, thousands of dying children, genocide, and a concentration camp for 18 million Arabs which is guarded by the West.
What crime has Iraq committed? Iraq wants the right to dignity, territorial integrity, sovereignty over its natural resources, and non-interference in its internal affairs.
What is Saddam Hussein asking for? To stand up and be counted? Who is a tyrant in the Middle East? Saddam Hussein? Or Bill Clinton cavorting with tarts in hotels and hallways, wiping his secretions on dresses?
The law is being invoked, but where is the United Nations Security Council? Where is the Security Council's resolution? Where is the peacekeeping operation? Has the matter been referred to the Austrian Presidency of the Council? To whom has the matter been referred? We talk about policemen, but who are the criminals? Aramco, Exxon, or British colonial power in Kuwait? We talk about regimes, but which is the model regime? Emir Jaber of Kuwait or the Wahhabite family of Saudi Arabia?
Europe is staking its credibility. The Arab nation is watching Europe. The Arabs are not people from the suburbs! They are from Nineveh, Babylon and Mesopotamia. I say the following to the Iraqi students I have given lectures to as dean in Baghdad and Babylon: 'One day, France will become France again, we will hold out our hands to the people of Iraq, and we will make up for the crime that Europe has committed, the Europe of so-called human rights'. Long live Iraq.
(Mixed reactions)
Mr President, all peoples hoped that 1945 would draw a line under the tragic succession of wars; instead, history shows that in 1945 warfare did not end, but peace broke out. Never before as in the past 50 years has there been so much war, genocide, injustice, migration of populations and suffering by innocent people.
With regard to the momentous events currently unfolding, we roundly condemn not the Iraqi people, whose ancient civilisation - perhaps the most ancient human civilisation of all - we admire, but Saddam, who has sacrificed his population on the cruellest of altars in a bid to achieve his own dreams of glory and omnipotence.
We likewise condemn the fact that the international organisations - including the European Union - are utterly powerless, miserably impotent in the face of this tragedy and those which preceded it. This impotence feeds the conviction in the United States that they are the avenging angel. Mr President, we hope that this cruel chapter will soon end, thanks partly to the Union ...
(The President cut the speaker off)
I have to stop you there, Mr Parigi. You have gone beyond your speaking time.
The debate is closed.
The next item is the debate on topical and urgent subjects of major importance
The next item is the joint debate on the following five motions for resolutions:
B4-1087/98 by Mrs Mann, on behalf of the Group of the Party of European Socialists; -B4-1100/98 by Mr La Malfa, on behalf of the Group of the European Liberal, Democrat and Reform Party; - B4-1138/98 by Mr von Habsburg and others, on behalf of the Group of the European People's Party; -B4-1144/98 by Mrs Schroedter and others, on behalf of the Green Group in the European Parliament; -B4-1151/98 by Mr Alavanos, on behalf of the Confederal Group of the European United Left - Nordic Green Left; on a political settlement of the Trans-Dniestrian problem.
Madam President, ladies and gentlemen, my group has tabled this resolution because we believe it is time the European Union took a more active role in the search for a solution to the Trans-Dniestrian conflict. Many of us are largely unfamiliar with the whole situation in the region to the east of the River Dniester, and we believe it is necessary that the European public should know more about this conflict. Moldova is linked with us through a partnership and cooperation agreement. One day Romania will be a member of the European Union, and Moldova will then be our immediate neighbour. The conflict in the Dniester region has now been continuing for eight years and has received scant public attention.
The conflict centres on the future status of the region of Trans-Dniestria within the Moldovan state. It is a power struggle, through which some of the protagonists are seeking to consolidate the status quo. The confrontations are about political and economic power to a great extent. It is élite groups, rather than the general population, who are locked in this tussle, and even the dispute about whether Russian or Romanian should be the official language in Trans-Dniestria is merely a side issue. We in the European Union have been asked and are called upon to play a part in the development of a strategy for the solution of this conflict and to assist the OSCE in these intractable disputes.
We cannot turn a blind eye to this conflict; in the coming weeks and months, we must try to find an answer to the outstanding problems within the framework of the partnership and cooperation agreement and at the talks in which the Council is engaged. At the heart of the matter are the following questions: how can cooperation with the OSCE be most intelligently structured, how can the Russian troop withdrawal be organised, what is the best solution to the problem of dissolving the arms and ammunition depots, what can be done to guarantee fair treatment for the political prisoners, especially Mr Ilie Ilascu and those imprisoned with him, what kinds of peaceful cooperation can be developed between Moldova and the Trans-Dniestrian region, particularly in the economic and social domains, and what financial support can we give to help resolve these issues?
What is far more crucial, however, is that we should learn from the situation in Northern Ireland and from other cases too that it is necessary for the European Union to play its part in establishing a deadline for the resolution of these conflicts. We know from our own experience that a political conflict can only be properly resolved if a timetable is set.
Mr President, we have been waiting for a fair and lasting settlement in Trans-Dniestria since 1992. For six years a conflict has been brewing there that could explode and cause an escalation in the political situation.
The people of Moldova must remember the 1992 war and make every effort to prevent renewed bloodshed. Why are the fine words and the Moscow Memorandum not acted upon?
My group is pleased that, partly thanks to the initiative of Mrs Mann, we have also been able to signal our support for peace to Moldova and Trans-Dniestria. The forces for peace deserve every support, as do the international efforts of the OSCE, the Russian Federation and Ukraine. I hope that they will continue to do what they can to give peace the best possible chance.
I call upon the Council and Commission to make a contribution to the peace process - perhaps this would be a deserving cause for TACIS funding. Priority must also be given to the destruction of the major arms supplies which the Russians left behind. As we know, the presence of large quantities of weapons can in itself trigger a spiral of violence.
Madam President, Moldova, I am sorry to say, is something of a forgotten country in our part of the world. That is why I should like to express my sincere thanks to Mrs Mann for the energy with which she has dedicated herself to bringing about a real and radical change in this widespread disregard.
We tend to forget Moldova, even though it is enormously important to our security. It is worth observing how the governments of the applicant countries react when the subject of Moldova is raised. Mr Gabriel, the former Romanian Foreign Minister, once pointed out in a very interesting speech that there were two absolutely critical points for security in Europe. One of them was the Trans-Dniestria issue and the other was the question of Kaliningrad. These are two places which, simply because of their geographical positions and because of the huge quantities of arms deployed in them - an inexplicable phenomenon in actual fact, because even Russia cannot explain today, and is unwilling to try and explain to the outside world, why so many weapons are kept there - represent a real threat to the security of the entire continent. We are not just talking about a small remote place; we simply must look at the wider picture rather than walking around with blinkers on.
I believe it is very important that we in the European Parliament should also pledge our support to the relevant missions, especially the OSCE, so that they know they have the backing of the political representatives of the European Union, who are willing to provide assistance and support if and when it is needed. A solution to the conflict is possible if there is enough strength behind the peace efforts. In the developing conflict, Russia is on one side and the European Union is effectively on the other. We shall be doing Europe no favours if we allow a one-sided show of strength by Russia. It is essential that we demonstrate by our presence there that we are really supporting the young Moldovan democracy, that we are doing our best for Moldova. If we do that, I believe we shall have done what is best for ourselves too.
Madam President, ladies and gentlemen, the European Parliament supports the OSCE Ministerial Council in its appeal to the parties involved in the Trans-Dniestrian conflict and agrees that it is high time the latter took decisive action to find a solution to the conflict. We are well aware of the efforts of the OSCE mission, which is seeking peace in the region on a shoestring budget, with a great deal of commitment and often with restrictions on the exercise of its mandate. We know that any solution must respect the internationally recognised borders of Moldova. The situation is complicated by the fact that the agreed withdrawal of the Russian forces is being delayed by Moscow and is further complicated by the storage in Trans-Dniestria of huge quantities of arms and ammunition, as has already been mentioned.
Moldova - and this is repeatedly forgotten here - was subject to the same fate as the former German Democratic Republic, spending 40 years under Soviet rule. Moldova has applied for membership of the European Union. That is repeatedly ignored here. We should offer this particular neighbour a solution in the framework of the European Conference, in the context of the enlarged Union, and I ask the Commissioner to suggest which strategies the Commission might have for Moldova over and above the partnership and cooperation agreement.
Madam President, the Commission obviously shares the European Parliament's concerns about the situation in Trans-Dniestria. Although there has been no incidence of violence since 1992, there can certainly be no guarantee of peace until there is an agreement between the leaders of the two parties and neighbouring countries, notable Russia.
In order to facilitate the dialogue and to assist the mediators, notably those from the OSCE, the Commission proposes to finance a project under the TACIS programme to rebuild one of the bridges over the River Dniester destroyed in 1992 in Gura and Kolui. This proposal has been coordinated with the OSCE mission in Chisinau, and we consider that it is in accordance with the proposal contained in this resolution. We are continuing to monitor the situation in the region and sharing the information we have with the Council and the Member States, and we are prepared to take any other possible measures which might help to resolve the conflict.
Lastly, on behalf of the Commission, I would like to emphasise the very laudable efforts of the Moldovan authorities to consolidate democracy and develop the market economy, even in circumstances which everyone recognises are extremely difficult.
Thank you, Mr Pinheiro.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following seven motions for resolutions:
B4-1086/98 by Mr Pasty and others, on behalf of the Union for Europe Group; -B4-1088/98 by Mr Happart and Mrs Berès, on behalf of the Group of the Party of European Socialists; -B4-1102/98 by Mr Monfils, on behalf of the Group of the European Liberal, Democrat and Reform Party; -B4-1119/98 by Mrs Maes and others, on behalf of the Group of the European Radical Alliance; -B4-1139/98 by Mrs Pack and others, on behalf of the Group of the European People's Party; -B4-1152/98 by Mrs Ainardi and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left; -B4-1159/98 by Mr Kerr, on behalf of the Green Group in the European Parliament; on the urgent need to take measures against doping in sport.
Madam President, Commissioner, at the beginning of August I initiated the urgency procedure for a European Parliament resolution on doping in sport.
I am grateful to the Members of the House who added their support to my initiative along the way, because they have improved my original basic text. Ten heads are better than one! This joint motion for a resolution is further proof of that. I do not consider myself to have a moralising role, but there are at least two good reasons to take a firm stand against doping. Firstly, the whole procedure is immoral. It is immoral that young people are being set the example of taking risks with health, ostensibly for reasons of sporting performance, but mainly for financial advantage.
We simply cannot accept the principle of cheating in this context. Doping is used in disregard of morality and to deceive society, and of course it reminds me of the use of hormones in food. It also reminds me of every kind of fraud, including the financial kind.
This sort of attitude, this kind of thinking, seems to be insinuating itself into sport and if the European Parliament fails to react to it, we will actually be failing in our fundamental duty to create a better and fairer society. We must insist that the principle and ideal of sport must continue to be upheld first and foremost as an example of morality to young people.
Madam President, doping undermines the body, the mind and sportsmanship. As Mr Happart rightly says, it is cheating, and I welcome his initiatives on this issue. The IOC, International Olympic Committee, has decided to do nothing for the moment, so preparations for the World Conference in Lausanne must be thorough and honest. An international agency must be set up and a clear list of banned products provisionally updated. But the ICO cannot do this alone. International organisations such as the Union also have an important role to play. The recent Vienna summit provided a start, and it is now up to the individual Member States to coordinate their efforts, harmonise their policy and use the European framework in connection with health policy and sport. EU sports ministers must quickly meet in order to draw up a possible European action plan.
Madam President, I am not always able to agree with Mr Happart, but I am pleased that I can on this occasion. This is a problem of serious concern to us all as we believe that sport is so poisoned by doping that we scarcely have any confidence left in the sports organisations to eliminate this scourge. That is why we are placing our trust in the Union. We hope that the Member States will coordinate their policies, but we also hope that the Commission will produce a directive so that this coordination can become a reality, including effective monitoring. This is why we proposed the creation of an independent administrative body.
Madam President, doping in sport has already reached serious proportions. We are seeing how the purveyors of these banned products prove ever more creative in developing new products and new trickery. It has become a veritable mafia with its own laboratories and its own circuits. This is why it will be necessary not only for the Commission to adopt a good preventive policy and for there to be a list of banned products, but also for effective controls to be carried out to ensure that these products are indeed eliminated. By a preventive policy we mean a policy which also thinks pro-actively, that is also aware of likely developments. What today may be permitted because nobody knows about it, may tomorrow be revealed as a dangerous product. We want to put an end to the poisoning of sportsmen and -women. Sport is healthy provided it is not subject to the laws of unadulterated commerce in which the health of people is sacrificed.
Madam President, I will state my point briefly and simply. Taking drugs and doping other than for medical reasons is wrong. Drug-taking is psychologically, mentally and physically damaging to the user. Then there are the moral implications, and the cheating that it leads to.
Sportsmen and women set examples to Europe's young people. They pay far more attention to what sportsmen and women are doing than to what politicians are doing. That is why it is so important that we stop this practice. Sports organisations need the help of politicians to stamp this out and that is where the Commission has a responsibility.
Thirdly, this is an issue that crosses national frontiers. It cannot be dealt with by nation states acting alone. It requires cooperation at international level. The Commission has a responsibility. Europe has a responsibility. We should take the lead and not be sitting back waiting for others to give the lead.
Madam President, for some months now doping scandals have been revealing a chain of responsibility that is not limited to sportsmen and women themselves, far from it. And our debate reflects growing concern about the spread of the scourge of doping in a great many sporting disciplines.
Member States' resources for prevention and for the fight against doping are currently very inadequate. I am pleased that the French Government, spurred on by Marie-George Buffet, has taken the initiative on a bill to fight doping and to protect the health of sportsmen and women. Full details of this initiative were relayed at the Vienna European Council.
Our group's motion for a resolution is concerned with combating not just doping but the deep-rooted causes of doping, to make sport human again. Individual legislation must be adapted or strengthened, and measures must be taken at European level in close association with the sports movement, especially in the fields of research, definition of norms for analysis of doping substances, drawing up a list of banned products and combating trafficking in these products.
Too often it is only sportsmen and women who currently face sanctions, and nobody bothers the people who administer the doping substances. This situation must be corrected, and all the traffickers and doctors who prescribe these products must be severely punished.
I hope the adoption of the resolution supported by our group will be a signal to those attending the World IOC Conference in Lausanne next February. Finally, this debate demonstrates the need for a major effort to harmonise legislation and to take European initiatives in line with the gravity of the problem.
This is a very important resolution. I am in charge of sport for the Committee on Culture, Youth, Education and the Media, and we are still waiting for the Commission to produce a directive on sport. I should like to pass the message back to the Commission that we have been waiting for this for some years. I understand there was a discussion on this subject at the recent Council of Sports Ministers in Austria. It would nice if Parliament got sight of it before we all disappear next June. Some of us, of course, hope to be back and to take up the initiative then, when we have competence under the Amsterdam Treaty.
It is a very good resolution. It is very comprehensive. It deals with an important issue which is not about doping but about money in sport. This is the key. Look at the recent Tour de France and the fact that half the teams seemed to be doped. Other major sports are often subject to doping and money is at the heart of the question. The huge financial rewards motivate people to do unnatural things to their bodies in order to win. We need to take some of the money out of sport, take the dope out of sport and put the sport back into sport.
It is a problem that is fairly widespread. Sometimes when I look at my ex-colleagues in the British Labour Group I have a feeling that maybe they are on a little Prozac too because they seem to be rather quiet when it comes to major issues like the bombing of Baghdad. Perhaps we could suggest that they have a little Viagra as well as a little Prozac. That might give them some backbone to stand up to Mr Blair.
This comprehensive resolution should receive the unanimous support of Parliament. My message to the Commission is to get its act together and bring forward a directive that includes the issue of doping in sport. Then we can implement it across the Union.
Mr President, I did not hear the translation very clearly. Are we now talking about foie gras or Viagra?
Mrs van Bladel, the words do indeed sound very much alike and besides, I am not sure that there is much difference between them in substance. But I do not think this is the time to go further into such matters.
Mr President, I shall ignore Mr Kerr's provocative remarks and go straight to the point.
Today everyone recognises the need to combat doping in sport, just as much on ethical and social grounds as for public health reasons. This evil is afflicting all countries and every government must act. Where national laws exist today they are disparate. With these products circulating in a single market and with sporting events being held at European level, it is essential that legislation is harmonised.
The conclusions of the last European Council in Vienna are along those lines. They emphasise the need for mobilisation at European Union level and invite, and I quote, 'the Member States to examine jointly with the Commission and international sports bodies possible measures to intensify the fight against this danger, in particular through better coordination of existing national measures.'
The French Government's attitude towards this issue has been firm and proactive, thanks to a bill being piloted through parliament by Marie-George Buffet, Minister for Youth and Sport, and the action of our former colleague, Bernard Kouchner, Minister for Health. If the conclusions are the same, the remedies perhaps go further. With her Italian opposite number, Giovanna Melandri, Marie-George Buffet has just approached the German sports minister to ask him to arrange a meeting of the sports ministers of the Fifteen before the opening of the conference being held by the International Olympic Committee on 2 and 3 February in Lausanne, to examine proposals they might formulate or support.
This resolution today is the least we could do. The situation is worsening because of the lack of harmonised legislation in the single market of the Union. It will only be possible to combat doping effectively if there are international rules. Those Member States which already have laws in this field must harmonise them, and those which do not must adopt them.
To this effect, and on the basis of Articles 100a and 129(1) of the Treaty, which will be strengthened by the Treaty of Amsterdam, the Commission must take initiatives on both the single market and public health. To the extent that a recommendation is possible, we believe the Union must soon provide itself with a strong legal instrument and adopt a directive. Beyond the question of regulations, we all have a duty to contribute to restoring the spirit of sport and the values it represents, ensuring that it continues to be capable of inspiring dreams.
Mr President, the use of doping substances to improve athletes' performance goes far beyond the explosion of media interest in stars like Ben Johnson, at the Seoul Olympics, and Richard Virenque and his team at the last Tour de France. Doping can be found in both amateur sport and youth sport. The first victims are sportsmen and women who are encouraged to artificially exceed their own limits by using doping substances that are always one step ahead of latest testing methods. This is a real attack on human health.
The second victims are tomorrow's sportsmen and women: our children. They are forced to preempt their physical growth and to sculpt their muscle mass prematurely from a tender age as part of the forced development of the bionic champions of the future. The message should be loud and clear: we should let our children enjoy the pleasures of play and prevent unscrupulous entrepreneurs and even parents from exploiting them.
How, faced with a situation like this, could the Commission have produced a communication on Community action in sports matters ignoring this almost uncontrollable single market in illicit doping substances?
Mr President, sometimes the intake of a muscle-building substance is dictated by ignorance, and those who encourage the use of anabolic substances, erythropoietin, growth hormone or other such substances are unaware of the precise advantages and drawbacks of such usage, but do not hesitate to suggest their use in order to make a profit, however substantial that may or may not be. Very often, however, even people who are familiar with the effects of the substances administered suggest their use regardless. It is these unscrupulous individuals, who pursue success through deceit and bad faith, who ruin sport by riding roughshod over all ethical principles.
The most recent spread of doping has been fuelled not only by the excessive growth of spectator sport but also by a pseudo-medical culture, which has led to a downright obsession with the use of drugs. My own opinion is that a sick athlete should be able to take whatever drugs the doctor prescribes to help him recover, whereas a healthy athlete should take nothing other than what is contained in a balanced diet. Unfortunately, however, the controversy of the past few days has placed the most disparate things in the same basket: just as the same effects have been attributed to bread, steak, coffee and mineral water, it is equally inappropriate to use the catch-all term 'doping' with reference to anabolic steroids, erythropoietin, growth hormone, somatostatin and - perhaps just because they rhyme well - creatine, carnitine, integrators and amino-acids in general.
Prohibition could, then, be applied to substances which actually cause structural changes in the biological composition of an organism. Taking anabolic steroids to increase one's body mass is one thing; supplementing one's diet with substances which are easier to digest and absorb, for the same calorific and energy value, is another. Disrupting the hormone balance by administering growth hormone or some other hormonal substance is one thing; enriching one's nutrition with a vitamin compound is another.
I am convinced that doping in sport is absurd in cultural terms, in that the spread of such behaviour could deprive man of the pleasure of relying on his own strength to move about. Let us not forget that physical and sporting activity is still the only form of motor activity which ensures that human beings maintain the morpho-functional characteristics which make them human.
Do you remember the scientific forecasts of the recent past, predicting a man who is all head, with tiny limbs and no muscles, assisted in his every movement by technology, the so-called bionic man? Fortunately this has not come about. Today's scientists could attempt to create a bio-chemical man, where everything could be done thanks to a pill, drink or injection, but I still believe - or rather, I have every confidence - that this will not happen. Our task as administrators is to establish strict, clear-cut rules, the same for all the Community countries, to prevent this phenomenon from becoming a truly dangerous one.
Mr President, the Commission shares the opinions expressed in all the motions for resolutions on the importance of doping in sport. Furthermore, it also believes that it is important, as a matter of urgency, to attack some of the underlying causes, such as the excessive commercialisation of sport, which are often at the root of this scourge. The Commission also welcomes the conclusions of the Vienna European Council on doping, and welcomes the fact that Parliament is also taking an interest in this issue. Today's debate gives us an opportunity to present the various initiatives launched by the Commission, which are in keeping with the majority of the motions tabled by honourable Members.
Last spring there was an exchange of letters between Commissioner Oreja and the Italian Minister for Sport on the need for a coordinated initiative on doping at European level. Following the events of last summer, in particular during the Tour de France and in Italian football, the Commission immediately entered into contact with the President of the International Olympic Committee and with Member States.
On 21 September 1997, Mr Samaranch made it known that the sporting organisations wanted government action to focus chiefly on trafficking, harmonisation of legislation and awareness-raising campaigns, leaving the sports organisations to deal with offenders. At that meeting, Commissioner Oreja announced that he would be participating in the World Conference on doping to be held in Lausanne.
The Commission has examined the issue of doping in sport on three occasions in its contacts with the Member States and with the sporting world. This question was first discussed at the meeting with directors of sports organisations in the Member States held in Vienna on 7 and 8 October; it was again discussed at a meeting with the Austrian, British and German sports ministers, and it was also considered at the European Sports Forum, which brings together governmental and non-governmental organisations and sports federations; the director of the International Olympic Committee and the head of the French Minister for Sport's private office also took part in this meeting.
As some Members have emphasised, the Commission considers doping to be one of the key problems in sport. This issue has not been dealt with in depth, given that the two working documents currently available are merely reference documents, while we look forward to a dialogue with the Member States and sporting organisations on the most appropriate form of Community intervention.
The services of the Commission have met to examine various options for action, with a view to presenting a common position at the Lausanne Conference. Two projects are already being financed under the framework programme on research to the tune of ECU 2 million: one is a study involving research into growth hormones, which is a key issue today in the battle against doping, and the other is a research study in conjunction with the International Olympic Committee's Medical Commission on methods of standardisation to enhance the validity of tests, particularly in court.
The Commission also intends to contact the European Ethics Committee with a view to its issuing an opinion on certain scientific and ethical problems connected with doping. Other avenues for Community action currently open to us are as follows: to make doping one of the priority objectives and themes under the new framework programme on research, to finance information campaigns in conjunction with sporting organisations, to cofinance a clean sports guide with the Olympic Committee and the Council of Europe, to adopt Community directives on health and safety at the workplace and on the protection of young people at the workplace; and, lastly, to look for solutions in the field of the free movement of persons.
Commissioner Oreja has convened a meeting with ministers' personal representatives, scheduled for 19 January, in order to coordinate a common EU position for the conference. And he has already made contact with the forthcoming German presidency in order to consider how to approach the problem of doping at the meeting of sports ministers.
However, all this work should yield more tangible results after the Lausanne Conference, leading to genuinely useful and effective Community action. The Commission considers that for the time being there is no need for legislative action.
Ladies and gentlemen, the fifteen Member States of the European Union are the world's top sporting force, so it is incumbent upon us to set an example. I think that the Vienna declaration underpins the actions already set in train by the Commission, which will be completed after the Lausanne Conference. The Treaties offer many possibilities, but as always we need to clearly define the objective and means, bearing in mind the principles of subsidiarity and proportionality.
The Commission considers that the majority of the proposals included in your motions for resolutions either have been or are in the process of being implemented. Your support and interest will reinforce the action the Commission has already initiated, which should complement the actions drawn up by the Member States, by sporting organisations and by bodies such as the Council of Europe.
I believe that we are on the right path and that this action will be translated into concrete and positive results, as we will not relent in combating doping in sport and sport will always prevail over those who try to breach its rules. Lastly, I am delighted that all the Community institutions - Parliament, Council and Commission - are of one mind on this and are proposing identical strategies.
Mr President, ladies and gentlemen, it is a matter of urgency that we respond to the extent of the doping problem. Of course, the problem is not new, but recent events in cycling and football, in France and Italy, have brought it home to the people in all its gravity.
Because we are concerned about our young people, because we consider sport to have a role in education and to be a means of preventing exclusion and marginal behaviour, we want the European Union and international sporting circles to condemn unequivocally the use of doping substances.
Sport is a school of courage and perseverance where we learn the spirit of endeavour, the taste for competition, and respect for each other. What is left of these principles if cheating becomes a rule of the game? We combat drugs widely in our institutions. Our leaders and our police join forces to protect our citizens, especially our young people.
My group hopes this degree of effort will be made to combat doping in sport at all levels. Cooperation between the judiciary, the police and the customs services must be strengthened in order to reduce the movement of banned doping substances and their use in sporting circles. The health of sportsmen and women is at stake, both professional and amateur. The ethics of sport are at stake and must be recovered at all costs.
We have reacted by means of this resolution because the European Union can no longer keep silent. Doping in sport cannot be controlled at national level as it is a worldwide phenomenon. While ultimately I welcome the working document the Commission has just published on developments in and prospects for Community action in sport, I very much regret that it has played down the doping problem. In February a World IOC Conference will be held on this problem in Lausanne. It will consider the creation of an Olympic anti-doping agency. We support this initiative on condition that the agency is independent, international, transparent and non-profit-making.
I think it is in everyone's interests for the European Sports Ministers to meet before this IOC Conference, so that the European Union plays its part in that drive to establish common rules for the protection of the rights of sportsmen and women, the application of sanctions in cases of infringement, and medical checks on sportsmen and women.
Finally, the Commission has a role to play alongside Member States in prevention and information in schools, amongst young people and in amateur and professional sports clubs.
The debate is closed.
The vote will take place at 5.30 p.m.
Welcome
Before giving the floor to the representatives of the political groups, I should like the House to allow me to extend a particularly warm welcome to the delegation from the Chamber of Representatives of the Republic of Cyprus to the Joint Parliamentary Committee, led by Mr Tassos Papadopoulos, which is now in the gallery observing our proceedings.
Yesterday and today the EU-Cyprus Joint Parliamentary Committee is holding its fourteenth meeting in Strasbourg, and on behalf of Parliament I would like to express the hope that its meeting will be productive, and also to wish the delegation a safe return to Cyprus, an enjoyable festive season and a happy New Year.
Topical and urgent debate (continuation)
The next item is the joint debate on the following motions for resolutions on human rights:
Death penalty -B4-1092/98 by Mrs d'Ancona, on behalf of the Group of the Party of European Socialists; -B4-1093/98 by Mrs Karamanou, on behalf of the Group of the Party of European Socialists; -B4-1101/98 by Mr Cars, on behalf of the Group of the European Liberal, Democrat and Reform Party; -B4-1126/98 by Mrs Aglietta, Mr Orlando, Mr Tamino and Mr Cohn-Bendit, on behalf of the Green Group in the European Parliament; -B4-1127/98 by Mr Wolf, Mrs Aglietta and Mr Cohn-Bendit, on behalf of the Green Group in the European Parliament; -B4-1131/98 by Mrs Breyer, Mrs Schroedter and Mrs Hautala, on behalf of the Green Group in the European Parliament; -B4-1140/98 by Mrs Lenz and others, on behalf of the Group of the European People's Party; -B4-1153/98 by Mr Wurtz and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left; -B4-1154/98 by Mr Guttiérez Díaz and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left;
Sudan -B4-1081/98 by Mr Bertens and Mr Frischenschlager, on behalf of the Group of the European Liberal, Democrat and Reform Party; -B4-1091/98 by Mr Vecchi, on behalf of the Group of the Party of European Socialists; -B4-1132/98 by Mrs Aelvoet and Mr Telkämper, on behalf of the Green Group in the European Parliament; -B4-1143/98 by Mr Robles Piquer and Mrs Oomen-Ruijten, on behalf of the Group of the European People's Party; -B4-1150/98 by Mr Hory and Mrs Maes, on behalf of the Group of the European Radical Alliance;
Pakistan -B4-1085/98 by Mr van Dam, on behalf of the Group of Independents for a Europe of Nations; -B4-1090/98 by Mr Newens, on behalf of the Group of the Party of European Socialists; -B4-1103/98 by Mr Bertens, on behalf of the Group of the European Liberal, Democrat and Reform Party; -B4-1135/98 by Mr Holm and Mrs McKenna, on behalf of the Green Group in the European Parliament; -B4-1142/98 by Mrs Maij-Weggen and Mr Mann, on behalf of the Group of the European People's Party;
Iran -B4-1125/98 by Mr Pradier and Mrs Maes, on behalf of the Group of the European Radical Alliance; -B4-1134/98 by Mr Telkämper, Mr Cohn-Bendit and Mr Gahrton, on behalf of the Green Group in the European Parliament; -B4-1145/98 by Mrs Maij-Weggen, on behalf of the Group of the European People's Party; -B4-1156/98 by Mr Carnero González, on behalf of the Confederal Group of the European United Left - Nordic Green Left;
Child soldiers -B4-1078/98 by Mr Bertens, Mr Nordmann and Mrs André-Léonard, on behalf of the Group of the European Liberal, Democrat and Reform Party; -B4-1109/98 by Mr Pasty, Mrs van Bladel and Mr Kaklamanis, on behalf of the Union for Europe Group; -B4-1137/98 by Mrs Schroedter and Mrs McKenna, on behalf of the Green Group in the European Parliament; -B4-1141/98 by Mrs Lenz and others, on behalf of the Group of the European People's Party; -B4-1155/98 by Mrs Elmalan and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left;
FYROM -B4-1117/98 by Mrs van Bladel, Mr Caccavale and Mr Pasty, on behalf of the Union for Europe Group; -B4-1124/98 by Mr Dupuis and Mr Dell'Alba, on behalf of the Group of the European Radical Alliance; -B4-1148/98 by Mrs Pack and others, on behalf of the Group of the European People's Party.
Death penalty
Mr President, ladies and gentlemen, for the umpteenth time the European Parliament is expressing its revulsion at the fact that anachronistic and mediaeval methods of questionable efficacy are still being used for the punishment of convicts, and this indeed, in countries that wish to be regarded as modern and democratic, such as the United States of America. Yet, incontrovertible facts such as today's bombing raids on Iraq prove that the use of violence is at the core of American policy in every sector.
At a time when we are celebrating the fiftieth anniversary of the Universal Declaration on Human Rights, in the USA the five-hundredth convict since 1977, when the death penalty came back into force, is being executed while 3 000 more are on death row. As we were told yesterday by the American delegation in Strasbourg, headed by the campaigner Angela Davis whom I see in the gallery, even underage children are executed in the USA while the penal justice system operates selectively to the disadvantage of the weaker socio-economic groups and in particular anyone whose skin is dark. In Pennsylvania, 87 % of those convicted during 1998 were black.
This week we adopted a series of reports on human rights issues. So on the basis of our decisions and in the name of respect for human rights, we call upon the United States of America to abolish the death penalty and allow retrials for the journalist Abu Jamal in Pennsylvania, Martinez in Florida and others, to give them a chance to defend themselves. We also appeal to the governments of other countries, Saudi Arabia in particular and Turkmenistan, to abolish the death penalty and immediately commute their decisions on executions.
Finally, the European Commission and the Council must insist on the abolition of the death penalty by inserting a special clause in the economic and political agreements they conclude with third countries, to promote an immediate worldwide moratorium on executions until the death penalty is eventually abolished in every country in the world.
Mr President, the Liberal Group has always been opposed in principle to the death penalty. We are therefore pleased that attention is being brought to this issue by an international campaign which starts this week in Strasbourg. European opposition to the death penalty must be standard policy, and it must also form an element of our foreign policy. Member States and applicant countries must be expected to ban the death penalty. This is a measure of civilisation which we in the Union are entitled to expect.
But the European Union must also support global agreements. I and others continue to be horrified that China, Iran, Saudi Arabia and the United States have maintained the death penalty. As the previous speaker said, we must call for a worldwide moratorium on the capital punishment and promote a resolution to this effect at the UN General Assembly. This must be part of our contribution to the celebrations of the anniversary of the Universal Declaration of Human Rights.
Mr President, perhaps I could point out to Mrs Karamanou that she did not mention the death penalty in Iraq. I say that because our proliferation of resolutions on the death penalty is threatening to turn into cheap self-indulgence. And I think what we need to do is to make sure, as soon as possible, that we no longer have to table resolutions on the death penalty.
There is one positive aspect. At least this time we are not just launching a bitter attack on the United States, we are also talking about Saudi Arabia. I am rather pleased about that, because we do not often mention it. That fact needs emphasising, because the situation in Saudi Arabia is well known. In my view, the fundamental point is the moratorium, no longer as some vague hope but as an initiative which must be taken this year by the Council within the United Nations. We do not want a repeat of the game of ping-pong we had in 1998, when Italy and the Austrian Presidency kept batting the ball back and forth saying: 'you want it, neither do I, ' and so on, with the result that no resolution was tabled in the United Nations.
1999 must be the year a universal moratorium on executions is established. We cannot keep putting this initiative off indefinitely.
Mr President, ladies and gentlemen, human rights are indivisible. That has been the motto of this Human Rights Week. Human rights also apply to those who have committed offences and are in prison. They too must be given the opportunity to acknowledge their guilt and to start a new life. That is why recognition of the universality of human rights goes hand in hand with rejection of the death penalty. Three women and two men are sitting in death cells in Turkmenistan. They may be executed within the next few days. Their last hope is that they will be granted a reprieve from the President of Turkmenistan. That would not diminish their guilt, but it would be an act of respect for human rights.
We therefore call on the President of Turkmenistan to summon up the courage to carry out this act of mercy, thereby according precedence to international human rights over national law. That would also enhance the credibility of his celebrations for the 50th anniversary of the Universal Declaration of Human Rights.
Mr President, I can only endorse the words of the previous speakers. However, I should like to repeat their message in slightly different terms. Yesterday a group of visitors asked me why we oppose the death penalty. I believe our resolution illustrates very clearly why we do. Every case is different, and the yardsticks by which cases are judged often differ too, but once every legal appeal and every petition for a reprieve has been rejected, all that remains is a final and irrevocable sentence. That is why, in the Treaty of Amsterdam, the EU recommends that its Member States abolish the death penalty for all time to come, and we are certainly pleased about that. We note with great concern, however, that in this respect the United States and its constituent states - death-penalty statutes being the responsibility of individual state legislatures - are regrettably putting themselves on the same level as countries with which they would not wish to be compared. For that reason, our appeal for the abolition of capital punishment is especially directed at them, but it is also addressed to the other nations of the world. The death penalty is final; it is irrevocable, and when the sentence is carried out, clemency and humanity become irrelevant.
Mr President, this badge I am wearing represents all the emotion of the meeting yesterday when I welcomed a delegation from the various strands of the American abolitionist movement, led by Angela Davis. Angela made an impact on people of my generation and quite a few began to campaign for her freedom. She too was condemned to death.
Released from prison thanks to the mobilisation of international support and a suspension of the death penalty in the United States for several years, she has remained true to her commitment and continues to fight in defence of the oppressed and against the death penalty. The accounts we heard yesterday from the members of the delegation, Abu-Jamal's lawyer, and the Amnesty International representative, make one shudder. And they are sure to be here now. In the United States the death penalty is also racist and discriminatory. The risk of being condemned to death and executed correlates with black skin and poverty.
As the international community celebrates the 50th anniversary of the Universal Declaration of Human Rights, the United States is approaching its 500th execution since 1977, continuing to use a barbarous and inefficient method, once described by Albert Camus as genuine administrative murder. Over 3 500 people are currently on death row.
Mumia Abu-Jamal, a black journalist sentenced to death in 1982 as a result of a plot by police and judiciary and a travesty of justice, has become a symbol of the fight against the death penalty. Since his application for a re-trial was rejected by the Supreme Court in Philadelphia, he could be executed at any moment. All the demonstrations, all the stands that have been taken, all the resolutions we have so often passed in this very House, are helping to prevent his execution. Let the President of the United States and the Governor of Pennsylvania be advised that we will not resign ourselves to the inevitable.
In adopting the joint resolution supported by our group, we are strongly expressing our determination to save Mumia Abu-Jamal by preventing his execution and to abolish the death penalty. Mumia must not die; he must be granted a re-trial. But we need to go further and demand that our governments and the European authorities take a stand and intervene more resolutely with the United States, in the context of transatlantic economic relations.
Forgive me, Mr President, but I cannot end without mentioning the fate of Leonard Peltier who was brilliantly defended by Bobby Castillo, his spokesman, during our meeting yesterday. Leader of the American Indian Movement, he was given two life sentences. He is currently very ill and is not receiving attention. We must keep up the pressure.
Mr President, I am opposed to capital punishment as I believe it to be immoral, unjustified and counter-productive. It should be noted that in many, although not all, cases the countries that employ it most are those whose record on democracy, human rights and the rule of law leaves a lot to be desired. In those countries it is often used to suppress political dissent.
A further argument against capital punishment is the number of instances even in the most democratic of countries where miscarriages of justice have occurred. If one is wrongly convicted and executed, it is regrettably then too late for an appeal.
Finally, terrorists in many countries have seen the value of martyrdom and exploited the death penalty to advance their particular causes. We should not give them the opportunity to do so. I would urge Members to support this resolution, particularly the call on the United Nations to support a universal moratorium on executions as a prelude to abolition itself.
Mr President, debates on the death penalty all too often turn into an opportunity to denounce this or that country whose legal order makes provision for such a penalty; discussion of the death penalty frequently turns into a condemnation of and lament about the legal order in the United States.
One of the most worthwhile aspects of the resolution on which we are to vote this afternoon is, I believe, the fact that it emphasises with sufficient clarity that the death penalty is unjustly provided for and carried out under the most disparate systems.
The death penalty is almost always imposed on disadvantaged individuals, belonging in some countries to economic or ethnic minorities, in others to political minorities. For this reason we are duty bound to emphasise forcefully that human rights have no colour, and that by the same token this penalty has no political colour.
Mr President, I have little to add to what my colleague Aline Pailler has said. Many of us had the opportunity of hearing the lawyers acting for Abu-Jamal and Peltier speak yesterday. We were also able to hear Angela Davis' personal testimony, and were delighted to make her acquaintance after working for her freedom some time ago. All the speakers stated clearly that the death penalty was not only immoral - as several colleagues stated here - but unacceptable to the European Union, because the European Union must be totally opposed to the death penalty. It was also pointed out that in the United States the death penalty is used to punish the poorest citizens and coloured people.
It is quite true that we do condemn the death penalty wherever it is used, in China, Iraq, Iran, and everywhere else. The United States, however, prides itself on being the leading democracy in the world. That is why it is all the more remarkable that there should be three thousand people on death row in that country. One of the three thousand is a Spaniard, a European, named Joaquín José Martínez. There is considerable doubt as to his guilt, and someone else has claimed responsibility for the murder. If he is not helped soon, he may be executed like Abu-Jamal. I believe that we must put forward a common position - and that on this issue we can - and that we should do so next year in the United Nations. We must join forces to call for a worldwide moratorium on the use of the death penalty.
Sudan
Mr President, the situation in Sudan remains hopeless. The government is continuing to violate human rights on a massive scale and millions are dying of starvation. The combined efforts of the IGAD continue to prove fruitless. They deserve every praise, but they are being frustrated by the constant stream of weapons which is further fuelling the conflict. They are the oil on the fire which will further escalate the spiral of violence. Rather than earning dirty money from all the conflict, destruction and human suffering, there must now be an end to these arms sales. This is why I am pleased with the Union's existing arms embargo. But it is not enough. The Union must also invite the associated countries to observe it, as well as calling for a United Nations embargo.
The mechanisms for ensuring observance of these embargoes must also be tightened up. The Union must give a good example of leadership in stopping the flow of arms, thus providing one of the first conditions for resolving the conflict. This is what the people of Sudan deserve as they have been busy trying to extricate themselves from their civil war since 1956.
Mr President, Mr Bertens knows Sudan. I do not know the country. Sudan has topped the list of urgent debates over the past 18 months, but to no effect in the field. The resolution we have before us today seeks to adopt a more serious approach by urging the Council to agree to an arms embargo and even to propose this to the Security Council. I have nothing whatsoever against this proposal, but it seems to me that it is going to be difficult to monitor its implementation. I am therefore very curious to learn how the Commissioner sees the practicalities of this arms embargo and control procedures. Above all, I find it rather selective. Since the departure of Mobutu from central Africa the flow of arms into the sub-Saharan region has increased. Take Angola, where war is now being waged. We pumped millions into this area for mine clearance, and the mines are now being laid again. Then there are the recent arms sales in Bulgaria and also Zimbabwe, where a million a day is being spent keeping aircraft in the air to keep Kabila in power. I agree with the measures for Sudan, but they should apply to other African countries too.
Mr President, as various previous speakers have indicated, during the past week the world has been recalling the adoption 50 years ago of the Universal Declaration of Human Rights, rights which apply to everyone throughout the world, without distinction of any kind. They also apply to the Sudan. In Sudan, as the previous speaker said, human rights are violated daily by both the government and the rebels. For 15 years civil war, displacement and destruction have reigned in that country. With the physical destruction comes destruction of the country's economic and social fabric, so that the people are left virtually without hope.
In southern Sudan in particular, religious freedom is being suppressed. We continually receive information about the persecution of Christians. We learn that priests, such as Father Sebit and Father Boma, are being tortured or mistreated, and we know that almost the entire southern population is stricken by famine.
This is a form of human rights violation that is mainly encouraged by the government there. It amounts to the institutionalisation of human rights abuses by the government. But we in the Union and our associated states are also accomplices, in that we are responsible for weapons reaching the Sudan so that the crisis can continue. I believe this has to be changed. The Sudanese Government must also sign the international conventions prohibiting biological weapons, chemical weapons and anti-personnel mines.
Mr President, we have marked with great solemnity the anniversary of the Universal Declaration of Human Rights. However, we do this with regret every Thursday afternoon in this House - which is perhaps rather less crowded than it should be - when we must unfortunately acknowledge that so many persons are still deprived of their rights. This is the case in Sudan, where the civil war is compounded by famine and the suppression of all types of freedom, in particular religious freedom.
I do not believe that our resolution on Sudan - to bring an end to this state of affairs and initiate a process of change - should be restricted to words alone. It should go further, to support a strict embargo and curbs by all possible means on the activities of those who - not least in Europe - by trading in arms and through other forms of trafficking allow human beings in a vast area of the world to remain deprived of all their rights.
Pakistan
Mr President, I should first like to say that I attach great value to human rights and to the life that God gives us. This is why I was so saddened by Mrs Eriksson, who yesterday morning had the brutality to accuse pro-lifers of violating human rights. After the systematic human rights violations of communist regimes, including barbarous abortion practices, she should be ashamed of such an ignominious slur.
In this week following the 50th anniversary of the Universal Declaration of Human Rights, human rights were on the agenda yesterday and now again today, in the monthly topical and urgent debate, where we are having to talk about Pakistan for the second time in six months.
In this Islamic country non-Muslims have long been able to live in relative freedom. The present Prime Minister Mr Sharif is seriously restricting this freedom. He wants to make Pakistan a Muslim state with the associated administration of justice and reintroduction of the death penalty.
In 1991 he received a parliamentary majority to change the Pakistani Constitution to make the sharia (Islamic law) the basis for all legislation. The consequences of this are enormous. Anyone who insults the Koran receives life imprisonment. Anyone who defames Mohammed in word, writing or illustration can expect the death penalty. For proof, the courts can accept the eyewitness testimony of four Muslim men or two Muslim men and four Muslim women. The eyewitness testimony of women or non-Muslims has no legal force.
Sharif is continuing to pursue this policy. The National Assembly recently adopted Constitutional Amendment 15, granting just 10 of the 210 seats in the National Assembly to religious minorities. The amendment imposes strict observance of the sharia within the judicial system. Among other things, this means that anyone employed by the judicial authorities must be a Muslim.
Next month the Pakistani Senate will be voting on this amendment. Former Prime Minister and present opposition leader Benazir Bhutto has warned that it could lead to a totalitarian Islamic regime comparable to that in neighbouring Afghanistan.
The threat of these laws should also be seen in relation to Pakistan's social problems. There is great poverty with a huge gulf between rich and poor. Child labour is widespread. It is because of this poverty that the blasphemy laws are so 'life threatening' to religious minorities, being exceptionally well suited to ensnare them. In practice these religious laws are used for the purposes of personal feuds, with Christians being accused of defaming Mohammed as a result of quarrels between neighbours.
The joint motion for a resolution calls on Pakistan to take human rights seriously. The government must guarantee every citizen in Pakistan, whether Muslim or otherwise, the right to fair legal recourse. The Commission and the Council can help ensure that Pakistan takes this call seriously.
Mr President, it gives me no great pleasure to be supporting a motion which is deeply critical of the human rights situation in Pakistan. Having said that, I would like to disassociate myself from the rather provocative opening comments of Mr van Dam, whose remarks I felt were irrelevant and inappropriate to this debate.
There are a large number of Pakistani people in Pakistan, London and around the world, citizens who are deeply disturbed about the events to which our motion refers. The Pakistani authorities should be aware that their country's image is being gravely damaged. This motion is not restricted to the sufferings of a single minority group. It refers to the ill-treatment of Christians, Ahmadis, members of the MQM, in particular in Karachi, and the rights of people, especially women. These rights will be further threatened by the proposed Constitutional Amendment 15 if the Senate supports it, and we appeal to it and to others to refuse to give it their approval.
Under the blasphemy laws, one of the sanctions prescribed is death and the framing of these laws allows vindictive actions, often heard in courts packed with mullahs and with hostile crowds outside. Reports of mass violence or primitive legal practices dismay the friends of Pakistan - and I count myself, along with colleagues here, as a friend of Pakistan. We do not wish to question the rights of the people to determine their own affairs, but we do ask that they respect the terms of the Universal Declaration of Human Rights, the 50th anniversary of which we are marking this week.
We appeal to the Pakistani Government to place more emphasis on human rights, consultation and dialogue in the interests of all their citizens - their citizens in their own country, their former citizens around the world and others who share these concerns.
Mr President, we are negotiating a cooperation agreement between the European Union and Pakistan, and one point which is often emphasised in such agreements is the capacity to implement regional cooperation. Pakistan has been implementing a singular form of regional cooperation for some time, by vigorously supporting the Taliban regime in Afghanistan. Now, as in every case of self-respecting regional cooperation, it is receiving something in exchange: an invitation to apply Islamic law in that country.
I believe that the ancient maxim of one of the fathers of modern legal and political thought, Alberico Gentile - 'silete teologi in munere alieno ' - should echo loudly around this House, which is undoubtedly one of the most legitimate heirs of that tradition.
Mr President, we are deeply concerned about recent developments in Pakistan. Many people have been murdered for their religious beliefs and the terrible acts of cruelty look set to continue. Hence we note with alarm the proposal that has now been put forward in Pakistan, namely Proposed Constitutional Amendment 15. Naturally, we should recognise that Muslims must be able to live their lives in accordance with Islam and practise their religion. However, the proposed tightening of control will lead to hostility towards those who practise other religions and Pakistan's non-Muslim minority. We must therefore urge the Senate, in no uncertain terms, to vote against the amendment, so that human rights, which are so important for us, for the people of Pakistan and for the future of the world, are not jeopardised in any way.
We should not forget that, out of the 49 states in the world where Islam is the principal religion, in only three of them - Saudi Arabia, Iran and Taliban-controlled Afghanistan - do fundamentalist laws take precedence over case-law. I very much hope that Pakistan will not go down that road, but will instead continue to respect human rights and openly encourage the different religious groups to go on living together. I truly hope that the Pakistani Government does not spark off any new disturbances as a result of this amendment.
Mr President, my group has been seriously concerned about the situation in Pakistan for a number of years now, as religious minorities have increasingly been the victims of violence - and not just threats of violence. On 18 November nine Christians were murdered in Noshehra.
We then received the disturbing reports about two MPs from the Muattahida Quami movement who are still being held prisoner and ill treated. I received a letter this week from the Pakistani Embassy stating that the nine murdered Christians were not Christians at all but members of sects and that the head of the murdered families practised fatah magic. It was apparently a family vendetta. This is a typical example of what has just been alluded to, of how Christians are presented in a bad light and then persecuted in this way.
This letter from the Pakistani Embassy also states that the two MPs held under arrest are not being ill treated at all, but are bearing up well. Our information is again very different.
The conflicting information from the NGOs and the Pakistani Government is yet another reason for supporting this resolution and for asking the Commission to take action to try to ban these kinds of practices.
Finally, I should like to lend my support to the call for Constitutional Amendment 15 not to be adopted, because in my opinion this would make the situation in Pakistan even worse. We call for action by the Commission and the Council.
Mr President, shortly before the 50th anniversary of the signing of the Universal Declaration of Human Rights, these rights were once more trampled underfoot in Pakistan. A month ago, a Christian family of nine, who were manifestly not separatists, were murdered by Islamic terrorists in the town of Noshehra. Little has changed since June, when we voiced our protest here in the European Parliament against the discriminatory treatment of Ahmadi, Christian and Swanti groups and against the blasphemy laws that have been used since 1986 to persecute religious and other unpopular minorities. Violence in Karachi has increased. Parliamentarians from the Muttahida Quami Movement have again been arrested and their supporters brought before military courts.
A new article for insertion into the constitution has been approved by the National Assembly and now awaits adoption by the Senate. Its purpose is to proclaim the Koran and Sunna as the supreme law of the land. The executive branch of government is to be empowered to decide on its own authority what is lawful and unlawful. And not only that: Article 15 is to apply irrespective of any contrary provision of the constitution, of any law or of any court judgment. That is nothing but a licence for all fanatics and will most probably provoke a new wave of terrorism against minorities. What scope does the Commission have to prevent an outbreak of uncontrolled violence? Could suitable clauses be inserted in the agreement? Could there be international legal conferences to discuss good and bad judicial practice? Could joint decisions with Pakistan be suspended until democracy and human rights are finally accorded high priority in that country, which is, after all, a member of the South Asian Association for Regional Cooperation, a community for which we in the European Parliament bear some share of responsibility?
Iran
Mr President, you have probably never heard of Darioush Forouhar and his wife, or of Pirouz Davani, editor-in-chief of an Iranian newspaper, or of Majid Charif, or Mohamad Mokhtari or Jafar Pouyandeh. Well, do not worry. You will not hear of them in the future either, because they have either been shot, assassinated or put to death, or they have disappeared. That is what happens to intellectuals and dissidents in Iran today.
And this offensive against these intellectuals and dissidents is currently taking a particularly worrying turn. That is why I think we must try to support President Khatami's efforts in his statements and initiatives on freedom of expression and freedom of the media. That is also why we must ask for NGOs to be allowed into the country to help those, inside Iran, who are trying to lead this country down the path of democracy.
Mr President, I am in complete agreement with Mr Pradier. At the very least, I should like to put the name of Reza Hadjzadeh on the list in the resolution. I have just obtained his name from the Iranian intellectual opposition which suffered persecution during the appalling terror. No doubt we should be pleased that the Iranian President has pronounced himself in favour of cultural freedom and freedom of speech and of the press, which we acknowledge in the resolution, but the question is whether we should not have gone further.
We sent a fact-finding team from the European Parliament to Algeria, and even though terrible atrocities continue to be committed there, I still think it was a useful exercise. The Iranian intellectuals, as well as the entire civilian and pro-democracy community, are very anxious that we should establish a presence in Iran. I should like to float the idea of trying to set up some kind of commission of inquiry which, if possible, would go to Iran to study the situation and demonstrate solidarity by simply being there.
Mr President, once again Iran is on our agenda in a debate on human rights violations. Whereas last time it was principally members of religious minorities and women who were threatened and imprisoned, and sometimes even murdered, this time it is intellectuals, opposition members and again women whom we must defend. In August there was the disappearance of Pirouz Davani, editor-in-chief of the newspaper 'Pirouz'. On 25 November Marij Charif, founder of the 'Iran Farda' monthly, was found dead after being abducted. Recently Mohamad Mokhtari and Mohamed Jafar Pouyandeh, both writers and journalists, were also kidnapped and murdered. This is in addition to the murder on 22 November of Darioush Forouhat and his wife Parvaneh, both opposition members. On top of all this, there is the constant repression of women: for some time now women have been prohibited from being treated by male doctors and specialists, when just 7 % of doctors in Iran are women.
We are forced to conclude that the spring which seemed to be on its way with the new President, Mr Khatami, has returned to the harshness of winter and Iran is again becoming a dangerous country with a ruthless and violent regime, despite the moderate stance of its President. We call on the Commission and the Council to put Iran on the Council's agenda as a matter of urgency, to demand that Iran protect its citizens and to consider whether it is possible for the 15 Member States of the European Union to adopt a single line on refugees from Iran. Our conclusion is that Iran is at present a dangerous country for intellectuals, women and journalists.
Mr President, for several weeks there has been a wave of repression of Iranian writers. Majid Charif, Mohamad Mokhtari and Jafar Pouyandeh were abducted and assassinated. This was hardly a coincidence. They were members of the committee responsible for arranging the general meeting of the association of Iranian writers, which, I would remind you, had been banned by the government.
These assassinations, part of a climate of confrontation between various factions that are struggling for power, are intended to silence the intellectuals. We can express our solidarity with them by adopting the joint resolution supported by our group, and we demand that the Iranian authorities take the necessary steps to find and punish those responsible for these crimes and to guarantee the protection and security of their citizens.
We can also express solidarity by supporting the proposal from the Iranian writers in exile to send to Iran an international commission consisting of intellectuals and members of parliament from all over the world, to investigate these massacres and save the lives under threat.
Mr President, the events of the last few hours have demonstrated especially clearly the importance of Iran to us. No objective observer of the situation there can be in any doubt of the enormous progress that has been made in Iran under President Khatami. Accidents will happen - that is only to be expected - but most of the trouble is orchestrated in other countries. That must not be forgotten. Time and again it is the same Iranian freedom fighters who import terrorism into the country. We should therefore make every effort to encourage the Iranian Government, and especially the President, to continue along the path of liberalisation and democratisation. There is, however, one point that we must make as forcefully as possible. It concerns the intolerable persecution of the Bahai, for the Bahai are one of the most civilised groups, and we must support them in the exercise of their freedom.
Mr President, dark conservative forces have a stranglehold on Iran. Journalists are being killed, dissidents and intellectuals silenced and women pushed back into their traditional role. Mr Habsburg is right when he says that we should also be concerned about the fate of the Bahai. The forces of democracy and reform have not yet had a chance in Iran. The election of President Khatami was a positive development, but one swallow does not make a summer.
The Union must do all in its power to support the forces of democracy in Iran and express its clear condemnation of the situation. Finally, I hope that national governments, including the Dutch government for example, will see the so-called official reports for what they are worth - reports from embassies, and from other Union countries, which are sent to Europe stating, and I quote, that Iran is now a safe country so that asylum-seekers can be sent back and no new asylum-seekers need be accepted. I am amazed when I read reports of this kind in the Dutch and foreign press.
Mr President, we live and learn! I am genuinely surprised to hear how favourably Mr von Habsburg assesses the Iranian situation. I am very much on the side of the Bahai and agree that they must not be persecuted. But to act as if everything that has been said about women, about intellectuals and about critics of the regime was irrelevant - I am simply stunned! It is certainly true, and this is how I had actually planned to begin, that Iran has a new President, for whom, on the basis of his statements and attitudes, I certainly have a high regard, even if I do not agree with him on every detail. But perhaps it is precisely because a relatively liberal President has been elected by the people against the wishes of the ayatollahs, or at least of the fundamentalist ayatollahs, that there is a definite current within the country which seeks to exorcise the spectre of liberalism and which is mounting a massive campaign against foreign influence and liberalisation in the country. But these things have to be kept in perspective, and it is certainly possible to envisage a continuation of dialogue with Iran.
However, any dialogue, whether we call it critical or open, must be conducted on the clear understanding that Parliament cannot refrain from putting human rights in Iran, as in many other countries, at the heart of its deliberations and that it is duty bound to wage this campaign. We certainly must also call on the Commission and the Council to keep a very watchful eye on the development of human rights. Yes, we support dialogue with the President of Iran. We hope that he will speak increasingly for the whole of the Iranian nation. But he will only be able to do so if he is strong enough to wage a successful struggle against the fundamentalists and the groups who engage in or condone terrorism. I therefore hope that the Commission and the Council will see the situation in the same light as this Parliament.
Mr President, after a period of quiet, Iran is once again attracting international attention. As on this occasion, this is often not for positive reasons. Over recent weeks a number of critical intellectual writers have disappeared under suspicious circumstances and later been found dead. In the light of this alarming situation, it is good that Iran has been added to the agenda for this topical and urgent debate.
It is a good thing that Ayatollah Khamenei has condemned this series of murders. Understandably, a number of others who are possible targets have gone into hiding. But this is no solution to the present problem. These attacks bring a great deal of fear for all those threatened and their families.
Unfortunately, these attacks show that the 'moderate' Iranian President Khatami is not totally capable of protecting his supporters. Iran's judicial authorities, secret service and forces of law and order are all under the command of Iran's highest spiritual leader, Ali Khamenei. Following last year's huge election victory, Khatami promised to develop society further. These murders are taking place against a background of serious political confrontation in Iran between President Khatami and the powerful conservative government. Nobody has yet been arrested for them.
This resolution calls on the Iranian judicial authorities to investigate the allegations of murder seriously and to protect possible further victims. It is very important for Iran to take this call seriously. A democratic country should also value its critical minorities and allow them the freedom to live and to work. The reality in Iran stands in stark contrast to this. It is up to the Iranian government to improve the situation.
Child soldiers
Mr President, the international campaign to stop the use of child soldiers deserves the support of this House. At present 300 000 children from 33 countries are fighting their parents' wars. In these countries the children are of course denied any chance of normal development. We all know the examples of Congo, Somalia, Sudan, Sierra Leone, Afghanistan and elsewhere, but even in the Union the situation is not as it should be, as 11 of the 15 Member States recruit soldiers aged under 18. This is contrary to the general rules of the UN Convention on the Rights of the Child, which sets 18 as the minimum age for adulthood. How can we morally defend a situation where in parts of Europe children cannot vote until they are 18 but can be sent to war when they are just 15, 16 or 17? It is incomprehensible that this Convention created such an exception in 1989.
The UN negotiations on an optional protocol establishing 18 as the minimum age have been dragging on for years. This is why the Union's commitment and leadership is so vital in order to get these negotiations moving again.
The Commission must give budgetary priority to the demobilisation and reintegration of child soldiers. That is the only way we can break the spiral of violence.
Parliament must also play its part, just as it played a leading role in the campaign against anti-personnel mines. The first amazed reaction was to ask what we thought we were doing by interfering. Now we have the Ottawa Convention. We must encourage a group of like-minded countries to establish a moral code and get the blocked discussion at the United Nations moving again. We learned this lesson from Ottawa. As we approach the 10th anniversary of the Convention on the Rights of the Child it is time we put an end to the press-ganging of children to be used in fighting wars.
Mr President, my honourable colleague Mr Bertens has already given us the horrifying statistic: 300 000 children are fighting in armed conflicts throughout the world. Some of them are only eight years old. In the past ten years, two million such children have been killed and six million permanently maimed. Countless psychological traumas are another legacy of these exposures to violence. There are even many countries in the European Union which have not signed the protocol to the UN Convention on the Rights of the Child which prohibits the recruitment of service personnel under the age of 18. Young people under the age of 18 can join the armed forces in France, Germany, Greece, Italy, Luxembourg, the Netherlands, Spain and the United Kingdom. The implementation of this protocol is a political imperative if the European Union wants to preserve its credibility and if the world is to believe the current President-in-Office of the Council when he says that human rights have become a key element in the policies of the European Union.
It would therefore be logical for the European Union to engage in a joint action for the implementation of the protocol in order to ensure that children are properly protected. There is a particular need for such an example in our own countries, especially since the Cardiff summit adopted a guideline in the code of conduct for arms exports which clearly emphasised that the key role for ...
(The President interrupted the speaker) ... increasing international observance of the protocol on light firearms is particularly essential in those countries where children are used as soldiers. To these words ...
(The President cut the speaker off)
Mr President, instead of sharing our children's joyful anticipation of the festive season, we are dealing today in our resolution with one of the saddest chapters in the history of human exploitation, not to say crime. I know from my own childhood what it means to send 14- and 15-year-old children into battle as a last resort, and I shall never forget that. I am sickened whenever I recall the fate of the child soldiers who were sent to war in the Iran-Iraq conflict and in conflicts in other countries in the name of fanaticism.
I therefore believe that we in the European Union should support all the efforts of the United Nations to conclude an additional protocol to the UN Convention on the Rights of the Child. The EU must act accordingly. Of course, it is not the practice in our countries for young people under the age of 18 to be sent to war - we should be aware of that - but I am still in favour of setting an absolute limit at 18.
We in the European Union have dared to abolish war. War is horrific, even for adults, as we can still see today at our borders, but we should also ensure that, in other countries where wars are being waged, children are never made to experience the horrors of war at first hand, to suffer the trauma that will haunt them for the rest of their lives. So let us commit ourselves in the European Parliament to children's happiness, to ensuring that they are free from hunger, that they are educated and that they are never used as child soldiers.
Mr President, I am sure all those who have taken the floor today would agree that although any infringement of human rights is a terrible thing, infringements of the rights of children are particularly horrifying. Certain figures have been quoted. For example, 300 000 children are involved in warfare. Not long ago a documentary was shown on Spanish television featuring children who were knee-high to a grasshopper but who bore arms and who, from infancy, had become more accustomed to scenes of death and murder than to life, school or peace. The European Union must therefore make every effort to ensure that no child under the age of 18 goes to war or is employed in the war machine. The European Union should also ensure that its Member States and other countries sign the International Criminal Court's protocol since, according to one of its articles, the use of children in war is a crime, as is the arming of children.
In my view, Mr President, there is not much future for a world in which 250 million children are involved in heavy labour, 300 000 children are at war and countless millions of children are allowed to die each year. That is why I believe that we in the European Union must do all in our power to put a stop to this.
Mr President, here in the European Union we are opposed to war toys being given to children at Christmas or at any other time. The manufacture and marketing of these toys is a development that I regard as a flagrant abuse of children. May I thank all the previous speakers for their contributions to what will surely be a common position on this matter. We must endeavour together to take action against this exploitation of children. However, what we are calling for in the resolution does not really seem to go far enough in my opinion. I believe this subject is too serious to be relegated to an annex of a convention, albeit a very valuable convention. My view is that we must press for a separate convention, a separate moratorium on this type of thing, so that we can achieve the same sort of success in this matter as we achieved in the campaign against anti-personnel mines.
Mr President, in Human Rights Week we ought not to forget the youngest human beings and what they face in many countries: ill treatment, forced labour, and also premature drafting into armies which are frequently mercenary. Too often children are the first civilian victims of war and they should not be made the military arm of factions or nations in conflict.
Nevertheless, the estimated number of child soldiers engaged in hostilities is 300 000, not to mention those recruited into the armed forces, sometimes against their will, instead of going to school. It is a matter of urgency that we take action against this sickening situation. Adoption of an additional protocol to the International Convention on the Rights of the Child, banning military recruitment of children under 18, would be one important stage. Secondly, we must raise the awareness of governments and urge them to ratify this Convention and take the appropriate steps. We should therefore ask the UN to apply itself to this matter and step up its action.
FYROM
Mr President, with all due respect to you, we are going to talk about Macedonia. You know, and I think it needs to be strongly emphasised, that there is a new situation in Macedonia. A new government has been established and at last there is change in Macedonia. I take this opportunity to thank Mr von Habsburg, who worked towards this and was one of the first of us to understand the situation.
This new majority is not a moderate majority, but the moderates have done nothing for five or six years to solve Macedonia's problems. Today we have a majority which calls itself extremist, but a majority, is at last prepared to confront Macedonia's fundamental problems, including those relating to the fact that the Macedonian majority coexists with an Albanian minority. The new government is made up of three parties, including the party of the Albanian minority.
Four people were sentenced under rather dubious circumstances, at least from the legal viewpoint, as the matter is on the agenda of the European Court of Human Rights. We know the new majority wants to resolve this issue that it inherited from the former government, and I think our Parliament can use this resolution to give the Macedonian authorities an excuse, in the best sense of the word, to settle this matter and free the four Albanian leaders, who are still in prison today, having been sentenced to two or seven years.
So I urge all Members to vote for this resolution. Next January the Committee on Foreign Affairs, Security and Defence Policy will be receiving Mr Georgievski, the new President of the Council, and I invite you to come to the meeting. I think he is someone worth listening to. Thanks to him and to the new majority, I think Europe, the European Union, will be able to make a new start with Macedonia.
Mr President, Macedonia is a young democracy which has set out on the road to the European Union under its new and promising government. Our resolution is intended to help it along that road, and the Macedonian Government should take it in that spirit, as assistance and support, since the release of the imprisoned local politicians of Albanian ethnic origin would not only be an act of humanity, and indeed a necessary and overdue act of humanity, but would also be an act of prudence - I might even say strength, for I believe that a certain amount of self-assurance and strength are necessary assets in the pursuit of a sound policy on ethnic minorities.
In this respect, I see some very encouraging signals from the new Macedonian Government. The greatest sources of misfortune for our states are centralism and the denial of minority and ethnic rights. It is these, rather than federalism or laws based on ethnic rights, that have led to the break-up of various entities. It is a matter of integrating federalism and the rights of ethnic groups, because if I feel that my dignity and my special identity are respected in the wider community, I shall want to stay in that community because of the benefits I derive from it. If I feel that my dignity and identity are being suppressed, then I turn to separatism.
That is why I believe that a judicious, foresighted and integrationist policy is essential to weave the Albanians into the fabric of Macedonian society. Both sides, I am sure, will make conciliatory moves, and an important first step could be taken if the university in Tetovo, which has been rather a bone of contention over the past few years under the old government, could be integrated by the new government into the University of Skopje as an autonomous institute for the ethnic Albanian community by way of a compromise. That would be a particularly significant move, since the University of Pristina across the border in Kosovo is currently subject to brutal repression. For that reason, I believe that this particular measure would be a step towards integration, and I would urge the new Macedonian Government to take that step.
Mr President, this new Macedonian Government is led by a party which for many years, and in some respects for several decades, has been striking a stridently nationalist tone and has been pursuing a highly nationalistic policy. I should be delighted if the hints of moderation that have been discernible over the last few weeks and months actually turn out to reflect the true nature of this new government. It should be given the benefit of the doubt as well as opportunities to prove itself.
I am in complete agreement with the thrust of this resolution, which is designed to re-establish the freedom of the Albanians, who have been receiving unduly harsh treatment. Some of us in the delegation have already discussed this on several occasions with the Macedonians. I myself, along with my colleague Mrs Pack, met with one of the prisoners before he began to serve his sentence in Skopje. I believe it would be a true sign of strength and vision if these Albanians were now given their freedom.
Mr President, in the context of our motion for a resolution on Sudan, I should like to draw the attention of the House to the tragic situation of two Catholic priests, Fathers Hillary Boma and Lino Sebit. They stand accused of behaviour totally incompatible with their ministry: it is alleged that they took part in a bombing in Khartoum last June. They have been imprisoned since 1 August. Over the last five months, they have been subjected to torture, and thus forced to confess to crimes they did not commit. No date has yet ben set for their trial, but it is to take place in a military court and not a civil court.
I believe we should add our voice to the letter sent in November to the President of Sudan by His Eminence Cardinal Daneels, the President of Pax Christi International.
We must request that they be given a prompt and fair trial, before a civil court, with legal representation and in the presence of outside observers. It should be borne very much in mind that the Government of Sudan has not ratified the conventions against torture and inhuman and degrading punishment and therefore does not comply with them. The latest meeting of the ACP-European Union Joint Assembly unfortunately found it necessary to draw attention to this situation in a resolution.
Mr President, the Commission not only shares the general concern about the various human rights violations referred to during the debate, it also supports - generically as it were - the texts of all the resolutions.
As you know, whenever we have these debates the Commission always insists that the guarantees laid down in the International Covenant on Civil and Political Rights should be respected without exception. I would add that this also applies to other international instruments, and in particular the Vienna Treaty, which governs consular protection. It is not unusual, and I include the United States in this, for some persons under arrest not to be fully aware of their rights and for the provisions of the Vienna Treaty not to be applied, which is a serious matter and could lead to a judgment being annulled.
The Commission's powers in this area are, as you know, limited, since this subject is normally dealt with at Council level and by other institutions such as the Council of Europe and the United Nations. Nevertheless, I would like to add just a couple of points: first, the EU's position on the death penalty was clearly reiterated in June in a directive approved by the Council, to the effect that the European Union as a whole should strive towards the universal abolition of the death penalty. I would also like to add that, as you are aware, all agreements with third countries now include a human rights clause, which is considered an essential clause in our cooperation with these countries. As a consequence, the negotiation of a free-trade agreement with the countries of the Gulf Cooperation Council or with Pakistan could result in the European Parliament's opinions on human rights abuses being brought to bear with far more weight.
In the case of Sudan, a ceasefire has fortunately been possible, allowing Operation Life Line Sudan to start work. The European Union has contributed ECU 73 million this year alone to this operation. But the situation in Sudan is serious, as it is in other countries, and I would like to emphasise that we are actively seeking to resolve the problem of the Catholic priests mentioned by Mr Robles Piquer.
Turning now to Iran, although the election of President Katami gives us some cause for hope, we feel that his powerlessness to fight certain extremist forces is all the more justification for the international community to give its determined support.
Concerning child soldiers, we have vigorously supported the action of the UN Secretary General's Special Representative on the impact of armed conflict on children, and in conjunction with him we are now preparing a joint programme, to be cofinanced by the Commission, in order to put into practice some of the recommendations that he intends to make shortly to the General Assembly.
Finally, Mr President, concerning the Former Yugoslav Republic of Macedonia, we also believe that there is some cause for optimism that the interethnic dialogue to which this government at least seems to be committed could help to resolve some of the problems witnessed in relation to the Albanian minority, and in particular the plight of the former mayors Mr Osmani and Mr Demiri.
The joint debate is closed.
We now come to the vote on topical and urgent subjects of major importance.
VOTES
Mr President, before we come to the Pradier report, there is something else I have to point out. Today's voting and the topical and urgent matters were slightly in breach of the Rules of Procedure, because we again had only the joint texts translated and not the original texts. In theory, we have the right - and we have often exercised it - to reject joint texts and then vote on the originals. This right, however, is denied us if the original texts are not available in the original languages, as is customary with all other votes. I know that a decision of some sort was probably taken by the Bureau. I am merely protesting about that decision. It is entirely contrary to the Rules of Procedure, and I ask you to submit the matter to the Rules Committee.
I take note of your protest but thank you for your cooperation on this occasion any way.
Mr President, I would like to make a proposal to replace, in the French version, 'centres d'hébergement pour les réfugiées by 'centres de rétention '. We as a group believe that reception centres for refugees have nothing whatsoever to do with prison policy. But closed centres for refugees do. We want to propose that rather than 'centres d'hébergement ' the wording should be 'centres de rétention '. I hope that the interpreters in all the booths can translate this accurately in all the language versions.
That seems to be a translation problem rather than an oral amendment.
No, Mr President. I believe that the mistake was made in all the language versions and that in all languages there is something equivalent to reception centre. When refugees apply for refugee status they are often placed in reception centres. Once their application has been processed they are transferred to closed centres. The intention is to refer to these closed centres in this text.
Mr President, I entirely support what Mrs Van Lancker has just said. In fact, detention centres, which operate more often than not under a system where rights are ignored, merit the attention of Members of Parliament and the population as a whole.
Okay. Thank you.
Are there any objections?
Mr President, I do not believe it is a good thing to introduce a Belgicism in Dutch here. It is not 'onthaalcentrum ' but 'opvangcentrum ' in good Dutch.
Let's not have a debate. The amendment is clear.
Mr President, if we have a clarification of the word, in Dutch it should be 'opvangtenten' - ' reception tents' - since that is the current policy.
(Parliament accepted the oral amendment)
(Parliament adopted the resolution)
On a point of order, Mr President. Concerning next year's calendar, could the President please list his engagements for the week beginning 8 February? Does he have some travel plans or is he entertaining some distinguished visitors?
As they say in the House of Commons, I will write to the honourable Member about that matter.
Mr President, I want to call attention to the situation in Irish prisons where the system is absolutely chaotic and out of line with the detailed Council of Europe provisions on prisons which have been accepted by our state.
The system is in crisis. Prisons are over-used for non-violent property crime and fine defaulters. Many are prone to terrible problems of drug abuse. Those Members who are listening will be interested to know the very sad fact that although Ireland is the Celtic tiger the suicide rate in Irish prisons is one of the highest in Europe.
Mr Pradier's report makes a number of very welcome proposals such as taking into account the specific needs of women prisoners, the maintenance of the social and family environment, the provision of proper medical services, including special services for addicts, and constructive, humane laws on penalties for young offenders, all of which I welcome.
Some reform is taking place in Ireland's prisons. I welcome last week's decision by the Irish Government to take up the proposal to establish a prison authority. However, much more remains to be done. This report outlines a number of possible reforms. I do, however, reject the suggestion that illicit drugs should be decriminalised in prison. Decriminalisation is not the way forward and would only worsen our drug problem.
The Danish Social Democrats in the European Parliament have voted in favour of this own-initiative report on prison conditions in the Union. There is good reason to turn the spotlight on prison conditions in the Member States. The prisons are generally overcrowded, and it can be useful to exchange experience as regards preventing criminal activity, alternatives to prison sentences, prisoners on remand and so on. It is also topical to highlight the fundamental civil rights of inmates in this 50th anniversary year of the UN Declaration of Human Rights.
The report points out that overcrowding in prisons can be relieved by decriminalising the use of illegal substances which harm no one other than the individual in question. However, the provisions of criminal law relating to narcotics are not a matter for the EU, and it must therefore be for individual Member States to decide whether they will take steps to decriminalise cannabis, for example.
Many of the proposals of a social nature in the report are good ones, for example more 'humane' treatment of people in prison.
However, it is questionable whether it is really the business of the EU to propose guidelines for Member States' policies on crime. Civil and criminal law are national responsibilities. To suggest that Member States might reduce overcrowding in their prisons by no longer imprisoning people for drug abuse represents an interference in their internal affairs.
On behalf of the Green Group, I welcome this own- initiative report on prison conditions in the EU and the proposed improvements and alternative penalties.
Concern has been growing throughout the EU about the unsatisfactory conditions in many EU prisons, where offenders are serving sentences for offences which are judged differently in different countries.
I welcome the fact that Member States are being called on to fully apply the Council of Europe's rules in relation to prisons. The deprivation of freedom of movement should not mean deprivation of all fundamental freedoms - freedom of thought and opinion and freedom of political and religious beliefs, as well as civil rights must be respected.
I also welcome the series of measures designed to improve prison conditions and facilitate subsequent reintegration into society. The special account given to the specific needs of women prisoners is very important. So too are the recommendations to protect the social and family environment, medical services, including special services for addicts, and more humane laws on penalties for young offenders.
Exploring the concept of amnesties, alternative penalties and highlighting the importance of training of prison staff and social workers is the direction we should be aiming for in regard to future policy.
It is also very important that we look at the problem of criminalising drug addicts. This is not going to solve the problem, in fact it ignores the problems of drug addicts who are only harming themselves and contributes to the overcrowding in prisons. Adopting a policy of rehabilitation for addicts and help to reintegrate into society would be the more logical approach.
As regards Irish prisons, the Irish Penal Reform Trust has made many useful and constructive proposals to the Irish Government and has highlighted some of the serious problems with the Irish prison system.
The Trust has a number of concerns about the treatment of Irish prisoners. For example:
40 % of prisoners have no access to in-cell sanitation. They must use a chamber pot, sometimes in a shared cell, and 'slop out' each morning.- Some prisons are greatly overcrowded. On 15 July 1998 Cork held 177 % of its design capacity (266 inmates in a prison built for 150).- In closed institutions the facilities for recreation are extremely limited.- Medical treatment for prisoners has been strongly criticised by individual inmates, visiting committees and the European Committee for the Prevention of Torture.- Psychiatric and psychological services are limited and widely spread. This leads to excessive use of padded cells (resorted to 500 times in Mountjoy prison in 1997).- There is little independent monitoring of prison conditions. No inspector of prisons and visiting committees are uncritical and lack credibility.- It is difficult for prisoners to maintain family ties. Contact visits are rarely allowed and correspondence is censored.- Prison officers' initial training is brief and does not devote sufficient time to human rights issues.- Prison Governors have no control over their budgets or staff rosters. They are not allowed to govern.In combination the above limitations can create an environment where human rights are not taken seriously. This means that poor treatment is unchallenged and even becomes acceptable. In this way low standards become the norm.
Potential ill treatment rarely comes to light because of the culture of secrecy which characterises the Department of Justice.
There is a perception in Ireland that the poor are treated differently by the courts. Studies of the prison population show a clear preponderance of uneducated, unemployed, drug-addicted, young men. There is clear evidence to show that the poorest defendants are more likely to be imprisoned than fined, and even if fined they may end up in prison in default. Also some courts allow a contribution to the 'poor box' as an alternative sentence. This clearly favours the wealthy.
Sentencing practice in Ireland is unclear. If justice is to be done then patterns of sentencing must be analysed and areas of discrimination eliminated. There is no tradition of criminal justice research in Ireland which means that policies are often based on intuition and expediency and not on facts and principles.
Another problem is that remand prisoners are not held apart from those who have been convicted and sentenced. As they must be available for the courts, they are held in committal prisons where conditions are cramped and unsanitary. These people experience the worst elements of the Irish penal system and this is unacceptable in view of their legal status as innocent citizens.
In 1999 a new purpose-built remand prison will open at Cloverhill. This should be an opportunity to create an environment for remand prisoners which recognises their special needs. However, the design quality of this institution leaves a lot to be desired. Despite the fact that international guidelines suggest single cell occupancy as the norm, overcrowding will be a feature of this new prison as soon as it opens. Inmates will be held in triple cells. These are small and cramped, measuring only 10.7 m.
The Irish situation is not unique and it is clear that similar problems exist in many other EU Member States.
The report reflects humane values with which I strongly sympathise. However, I do not think that the issues dealt with, namely criminal law and conditions in the Member States' prisons, fall within the competence of either the European Union or the European Parliament. I have therefore not voted in favour of the report in the final vote. I also object to the fact that the report attempts to interfere in the Member States' policies on drugs.
That concludes the vote.
Racism and xenophobia
The next item is the joint debate on two oral questions by Mr Elliott, on behalf of the Committee on Civil Liberties and Internal Affairs: B4-0714/98 to the Council and B4-0715/98 to the Commission, on the Annual Debate on Racism
and
the report (A4-0478/98) by Mr Oostlander, on behalf of the Committee on Civil Liberties and Internal Affairs, on the communication from the Commission 'An Action Plan against Racism' (COM(98)0183 - C4-0253/98).
Mr President, may I begin by saying that I am slightly sad to be speaking on behalf of Mr Elliott who, because of the delay caused by the debate on the situation in Iraq, is unable to be here to present his own resolution. I regret that shift in the agenda meant that I had to replace him.
I also have to confess I was sorry to miss the press conference given by Mr Mégret, Mr Blot and Mr Le Gallou earlier today explaining their current situation in the Front national . I am normally against war - civil or otherwise - but I make an exception in that particular case.
With respect to the resolution, I wish to draw Members' attention to a number of points. Firstly, paragraph 1 states the need for the urgent ratification of the Amsterdam Treaty. Members will be aware that we have a new Article 13 which will allow the Commission, for the first time, to introduce legislation to organise the fight against racism, xenophobia and anti-semitism. However, that can only be done once the Amsterdam Treaty has been ratified. I hope that the French, who are the latest in ratifying this Treaty, can do so as soon as possible. I urge them to take the opportunity to introduce legislation prior to 10 June so that the Commission proposals can be part of the debate around the European elections.
I hope that, as stated in paragraph 3, legislation will incorporate many of the ideas brought forward by the Starting Line Group which has been working on proposed legislation for a number of years. What we require in the field of fighting racism is detailed and hard-hitting legislation. I do not want the Commission to be frightened by the view, expressed by some, that certain Member States will not accept such legislation and such legislative proposals. We should not forget that it is only fairly recently that the 15 Member States signed up to Amsterdam and I am convinced that, in signing up to Article 13, they are agreeing to introduce legislation.
I must also draw the attention of Members to paragraph 10, which argues that in the next Treaty revision, we should seek to introduce qualified majority voting in this particular area.
Paragraph 4 mentions the idea of a code of conduct for political parties; a code of conduct which makes political parties commit themselves, firstly, not to engage in racism, not to use racist language and not to use racism as part of their political campaigns; and, secondly and equally importantly, not to associate themselves with parties that breach the code of conduct. It would be very fitting, in the light of Parliament's campaign over the best part of fifteen years for legislation at a European level, for such a code of conduct first to be used by political parties in the run-up to the European elections in 1999.
Paragraph 6 mentions the new European Observatory - the Monitoring Centre set up in Vienna. Beata Winckler, the Director of that Centre, is actually in the gallery listening to this debate. I should like to thank her for the work she has already done as the new Director, and the Board of the Observatory, in particular Jean Kahn, who is still recovering from a stroke, for the work they have done in its establishment. However, I have to say to them that we have high expectations of the Observatory. We do not expect a dull, desiccated statistical report every year: what we want are reports on what action should be taken at local, regional, national and European levels to fight racism when it arises and to prevent its rise. We want to use the observatory as a think-tank, to try to make sure that we bring forward the appropriate proposals.
Paragraph 7 mentions a European Network to monitor Racism and Xenophobia. It is very important that the Observatory uses this. We do not want them to reinvent the wheel: we want them to draw on the expertise already available in Community groups and other organisations in the 15 Member States of the Union.
Despite introducing Mr Elliott's resolution, I have to say that personally I have some doubts about paragraph 12, which calls for small local groups to be supported by the Commission. It is important for small local groups to receive assistance, but maybe on the basis of subsidiarity this should come from regional and national organisations. The bureaucratic problems of getting the Commission to reach down to small local groups are too difficult to overcome.
Paragraph 15 rightly mentions our demand that the applicant countries are required to guarantee the rights of minorities. I have to say to the applicant countries that perhaps some of the justice and home affairs issues may be more of a barrier to membership than some of the discussions taking place on agriculture and the Structural Funds. I think Parliament will be very resistant to allowing in Member States which do not respect the rights of minorities - whether they are ethnic, linguistic or religious - or, for that matter, people who have a different sexual orientation.
Finally, I plead for cross-European action at the policing level. This is important. I should like to give one example: currently there is a growth of racist music around Europe. There is a band - if it can be called that - with the name 'No Remorse', which is short for 'No remorse for the Holocaust', whose latest CD is called 'Barbecue in Rostock', celebrating the petrol-bombing of immigrant hostels in Germany. To my shame, it is a British group. The CDs are produced in Denmark and Sweden and are sold on the streets of Germany and Spain. If we are to tackle those problems, it is very important to tackle them at European level, because it is clearly a cross-country problem.
I commend Mr Elliott's resolution to the House. I hope it will be supported when we vote tomorrow, because it is important that this House maintains the eternal vigilance necessary to ensure that the tragic events of 50 years ago are not repeated in the future.
Mr President, it is good that the Commission is continuing to work on the subject of 'Racism and xenophobia', especially now that this is no longer such a popular subject. Politicians must continue to exert a positive influence on society's development, even if it is sometimes easier for them to win votes by appealing to feelings of fear and rejection in regard to certain electoral groups. Another advantage of dealing with a subject of this nature is that it also allows us to take a good look at ourselves and not to avoid self-criticism. This is why it is such an interesting subject.
The Commission's action plan is, however, somewhat disappointing as it is not an operational plan, but a strategic one. We must nevertheless give it our blessing, which leads me to make the following points.
The European Commission rightly sees the fight against racism as a matter for society itself. Action from above, at the political level, must be rooted in a variety of social initiatives. The Commission names many organisations which could play a very significant role in this field and I share this view. Unfortunately the text fails to mention one of the most important of these organisations, namely the churches and religious communities. At the very time when membership of another faith, or even an exotic religious group, constitutes an extra challenge for integration, we should be talking about mosques, for example, their administration and the Muslim communities. These too have a role to play in working with us to combat discrimination in our society.
Action taken by those discriminated against is also important. They are all adults who can and must defend themselves and must try to deal with any problems within their own group, in particular when it concerns integration problems arising from poor knowledge of the language of the country they live in and of the local culture, and which can also in some cases be reflected in increased crime due to the lack of roots in this other society.
Above all we must hope that others too - including the groups directly concerned - contribute to the European Union's culture. This is an important point. They are part of a long tradition, as Europe has always had a culture of openness and this is how it must remain.
The emphasis on society is also expressed in support for networks of anti-racist organisations, which are worth cofinancing. Unfortunately, there is still an element in the text which could suggest 100 % financing, whereas this can actually be quite dangerous for networks of this kind as you are then unilaterally setting yourself up as the official source of the funding. This can prove an obstacle to rooting these networks and their organisations in society itself. The basis in society must always be the priority element, which is why it is important for them to be accountable to that society. 100 % state financing can be an obstacle to this.
These networks must therefore be primarily directed at society. This is what is difficult. I do not believe it is a good thing for us to subsidise lobby activities directed at the legislator, because as we are that legislator we must surely be best able to do the job ourselves, and also more democratically. I have therefore made a further attempt to amend a corporatist element which has crept into the resolution and I believe there will be broad support for this.
The action plan rightly calls for the European Union to pursue a coherent policy in all sectors. This applies, for example, to its own personnel policy, which must reflect our anti-racist convictions, and also in foreign policy where we must prevent or stop in their tracks racial hatred, political manipulation, ethnic disputes and genocide. I do not believe we should shy away from criticism of our own foreign policy. It is another sector of policy just like socio-economic policy and cultural policy and here too we must voice our criticism.
Yet in connection with this foreign policy the point must be made that the number of deaths which have resulted from a lack of vigilance in combating ethnic cleansing is of course unbelievable. This is one of the most serious phenomena which the European Union has had to confront.
When enlarging the European Union the necessary attention must also be paid to this aspect of anti-racism and xenophobia, and in particular also anti-Semitism, as in some countries this evidently continues to thrive.
As long as discriminatory actions of this kind continue to exist in countries seeking Union membership, they can be seen as a measure of the extent to which a constitutional state has been established. Discrimination, racial hatred and xenophobia are measures of the quality of such a constitutional state. We must therefore pay careful attention to these phenomena, in present Member States and in applicant countries.
At the same time we must recognise that in some countries it is not at all easy to integrate certain minority groups. Gypsies are of course a serious issue in various countries, including in regard to their willingness to integrate. It would be a good idea to view this as a European issue too. I would point out that we called for the European Union to conduct a study on this subject, specifically in Romania where there are so many minority groups and where many measures have been developed to study how wider integration can be achieved. This deserves our greatest respect, particularly when we live in countries where these problems are not so troublesome.
Obviously there are various preventive actions worthy of mention in the socio-economic field, including housing, education and cultural policy. Many initiatives were launched during the Year against Racism. One of the most important practical measures was to set up the Monitoring Centre for Racism and Xenophobia in Vienna, whose director Beate Winckler is following our debate from the public gallery. We greatly appreciate this as contact with the European Parliament is of course very important for her and for us.
Mr President, I hope that this subject will not get bogged down in considerations of political correctness and image-building. These are serious matters with extremely practical consequences for the people who are the victims and for the European Union which is founded on anti-racism and cross-border solidarity.
Following ratification of the Treaty of Amsterdam, if we are to avoid confusion we must adopt specific legislation for each type of group discriminated against and for each policy field. I helped to develop anti-discrimination legislation in the Netherlands and have experience of these issues.
We must recognise that we are dealing here with a genuine European problem, but at the same time that our work can only be complementary as the crux of the matter lies with the Member States and their societies.
Mr President, on behalf of the Committee on Social Affairs and Employment I should like to focus on four concrete themes which are of particular importance in giving rather more practical content to this action plan. Firstly, the opportunities for ethnic minorities to find employment. Despite the deplorable lack of statistics on this aspect of the labour market it is clear that ethnic minorities face an exceptionally high level of discrimination. Their high level of unemployment, poor prospects for promotion and precarious work situation cannot all be attributed to their lower level of education. The European Union recently introduced instruments to take concrete steps to improve the situation by means of employment guidelines. We are very pleased that the jumbo Council at the beginning of December followed the advice of Parliament and the Commission to pay special attention to discrimination against minorities in the national action plans. We hope that the formulation can be further refined, with the addition of benchmarks and firm undertakings.
Secondly, the Union can further strengthen the strategy for equal opportunities by means of the Structural Funds and Community initiatives. We in Parliament have always called for the European Social Fund to pay very clear attention to ethnic minorities. We hope that the Council will support us in this and also that in future Community initiatives the Commission will also pay greater attention to non-discrimination.
Thirdly, anti-discrimination legislation on the basis of Article 13. We hope that the Commission will now quickly come up with a proposal for a directive so that we can really act, if necessary by bringing a case before the European Court of Justice. I know that this requires unanimity in the Council, but it would be scandalous and incomprehensible for the Member States to oppose legislation of this kind. We expect the Commission to base its initiative very strongly on the experience already acquired with equal opportunities legislation for men and women, including everything relating to positive action, indirect discrimination and reversal of the burden of proof. Only then can a directive be a good directive.
Finally, there is the role of the social partners. European social dialogue would greatly boost its credibility if it agreed a code of conduct on non-discrimination at the work place. I hope that the European Commission will quickly adapt its action plan to this effect. I am curious to hear its proposals.
Mr President, Commissioner, ladies and gentlemen, the establishment of the European Observatory for Racism and Xenophobia takes its place alongside the adoption of the anti-discrimination clause in the Amsterdam Treaty as another success in the fight against racism. The observatory will be of great assistance to us, since the data it collects will give us a clearer picture of the nature and extent of racism and xenophobia. Comparisons between Member States will also become possible. Better information makes for greater effectiveness in the fight against racism.
The Commission's plan of action contains sound measures, such as the promotion of cooperation and partnership at all levels and the development of a mainstreaming approach. I believe that the promotion of pilot projects and networks is particularly important as a means of encouraging active experience-sharing. There is a need for innovative anti-racism projects. Nevertheless, I agree with Mr Oostlander that the plan of action still suffers from a shortage of specific detailed proposals. The development of hostile attitudes must be counteracted from an early stage in the education process. Parents and teachers bear a great responsibility here. During the years I spent working with parents, I always tried to encourage better mutual understanding of different cultures in kindergartens and schools. Intercultural lessons, projects undertaken by schoolchildren and the active involvement of parents help to nurture the growth of a tolerant intercultural society. I shall continue to dedicate myself to that aim.
At the European Conference on Article 13 of the Amsterdam Treaty, which I attended in Vienna at the beginning of December, we were explicitly warned against overlooking the threat to Europe from racism and xenophobia. Both phenomena, it was said, had become increasingly widespread, but the priority given to the efforts to suppress them did not reflect the seriousness of the threat they posed. The persistence and pervasiveness of racism, xenophobia and anti-Semitism in Europe are alarming and make it increasingly clear that action on a European scale is urgently needed. This means that early ratification of the Amsterdam Treaty is essential, since the Treaty must enter into force before draft legislation for the suppression of racial discrimination can be introduced.
Finally, we can but hope that we succeed in the course of the coming century in creating a continent in which racism can no longer take root. This remains a vital issue for the future of Europe.
Mr President, the rapporteur is right in saying that the Commission's action plan is not specific enough. However, I wonder if we should not be taking a closer look at our own positions when we discuss racism. We are very quick to condemn it, but I should like to point out that, in some cases, our actions have been quite different. Let us take for example the Schaffner report, on which we voted today: no doubt there are many Members of Parliament who, for fear of provoking xenophobia, have been unwilling to give voting rights to immigrants. Furthermore, there have been many instances when we have not given the necessary authorisation to enable citizens of third countries who are legally present in the EU to move around freely. We have not been very successful in this respect, nor in giving a hearing to the proposal drawn up by Simone Veil's group, which also relates to citizens of third countries. This represents a serious failure on the part of Parliament.
With regard to the reference made by the rapporteur in paragraph 8 of the Oostlander report, the Charter of European political parties for a non-racist society is not receiving the support it deserves either at European level or in Member States. At European level, only the European Parliament through its President and the ELDR Group have signed the Charter, despite the fact that it has been open for signature since February 1998. Why are all the other European parties taking so long?
I am delighted that Mr Oostlander focuses so much attention on the situation of gypsies, not just in the Member States, but also in Central and Eastern Europe. It should be regarded as a matter of serious concern, both in our dealings with the applicant countries and in relation to our own policies on asylum and refugees. There are many situations where they are greatly in need of protection.
Finally, I was very glad to note that, by a sizeable majority, Parliament today endorsed a call for all countries to sign the Council of Europe's charter on regional and minority languages. I believe this is the first time that anything has been done about a matter which urgently needs our attention.
Madam President, I shall not need all the time at my disposal because much of what I had to say has already been mentioned, and indeed made fairly clear.
We have before us today a Commission communication on the action plan against racism. Unfortunately, we must admit that action such as this is essential. Racism and xenophobia are experienced every day, in both our public and our private lives. I therefore feel we must keep up a constant fight against such attitudes. We must tackle them at their root, wherever they are born, nurtured and developed.
As I have said on previous occasions, we must combat racism in the field of social relationships. The authorities must constantly encourage cross-cultural relations, factual knowledge of other minority cultures and links with them. This will certainly result in social and cultural enrichment, and will never represent a threat to the integrity of the state. What is at issue is learning to truly live together, rather than merely coexisting.
In addition, we must maintain our criticism of the foreign policy of the European Union and its Member States, not that it is always easy to detect such a policy. All too often, it is governed by ethnic prejudices, as in the case of Bosnia and Albania for example, and not by a true spirit of cooperation and development that is independent from the purely economic aspect.
In addition to these general provisions, which should form the basis of any policy implemented within the European Union, we should not overlook the importance of specific measures that help to eliminate racial discrimination. Positive discrimination must be encouraged in order to facilitate the integration of ethnic and cultural minorities. The experience gained from positive discrimination in favour of women must be applied to other groups affected by structural discrimination.
Turning to another issue, I would like to take this opportunity to condemn here, in the strongest possible terms, the constant infringement of human rights that is still taking place in police stations when additional information on a crime is being determined. An example of this is where a crime is linked to a cultural or religious affiliation. It is not unusual for tendentious and openly racist and discriminatory remarks such as 'Arab appearance', 'Muslim appearance', 'North African appearance' to feature in press releases or police reports.
This represents a clear violation of fundamental rights and an attack on the dignity of individuals. No means should therefore be spared in combating this. Consequently, it is absolutely essential to make the legal services that exist under the rule of law available to all citizens as they strive to combat racism and xenophobia. European, national and public institutions should take positive action to spread information on the mechanisms available to bring legal action against practices of this sort. The necessary economic support should also be guaranteed and promoted for this purpose.
Madam President, as a new Member of Parliament, I had a compilation put together of the debates that have taken place in the House on xenophobia and racism. Since the French Front National first entered Parliament, the House has had to discuss this issue many times. The report of the first committee of inquiry on the subject dates from 1985. A second committee of inquiry was convened in 1989 because of the arrival of the German Republicans in the European Parliament.
We must continue to examine this problem, even though it has already been the subject of two quite thorough analyses. Parties headed by gentlemen such as Le Pen, Haider and Frey are scoring considerable electoral successes in France, Austria and Germany today. Sadly, in recent years xenophobic and racist crimes have claimed several victims in Europe. Not until Amsterdam did the Member States respond to the repeated demands and reports they had been receiving from Parliament. Unfortunately, we have wasted a great deal of time since Maastricht. Be that as it may, we should now draw the necessary conclusions and flesh out the new legal basis for the fight against all forms of discrimination and racism in the European Union.
A policy of equal rights is essential if we are to overcome xenophobia and racism. For that reason, plans of action to combat racism are not enough. Harmonisation of the various laws in the Member States against xenophobia and racism should be our next objective. That is the only way in which we can create the conditions for all Europeans to live together in peace and equality.
Madam President, like the previous speaker I am a new Member in this House but I had the privilege of representing the Committee of the Regions and speaking at an anti-racism seminar earlier this year in Brussels. I welcome the Oostlander report and this latest debate and demonstration of support by the European Parliament to combat racism. As MEPs we have a responsibility to promote respect for cultural diversity and human dignity but xenophobia and racism is present, regrettably, to varying degrees in all our Member States.
In June 1997 the Committee of the Regions adopted an opinion on this subject, concluding that 'The only way serious progress can be made in addressing the problems of racism, xenophobia and anti-semitism is initially through the common acceptance that they exist'. We and our fellow politicians at all levels must therefore not be afraid to admit that problems exist in our localities if we are to devise and implement meaningful measures to combat racism.
Article F(1) of the Amsterdam Treaty has introduced the possibility of denying the vote of a Member State guilty of human rights violations. This is a clear signal that Europe is no longer willing to put up with the human rights abuses which can result in discriminatory practices and racism. All governments at Member State, regional and local levels have a responsibility to promote and develop strategies for achieving social inclusion in its widest sense through local initiatives and partnerships.
My experience in Scottish local government has taught me how important this work is at all levels. One positive example of local government initiatives is in my own constituency through participation in the Tayside Racial Equality Council. Such councils can operate alongside and complement voluntary and statutory bodies and I believe it is essential that we advance the independent work of voluntary organisations and encourage cooperation between national and local government actions, together with the work of civil society.
This afternoon the debate has been positive and the speeches before mine have demonstrated that this House is clearly committed to confronting the problem of racism. But recognition needs action and we need to do more than to talk. An aspect which is all too often overlooked is the need to tackle many of the social and cultural problems which are the root causes of racism in our societies. These are major stumbling blocks and it will take a lot of substantive action if these underlying problems are to be successfully tackled.
One of the most important ways in which we can work towards the elimination of racism is through education which must be regarded as one of the most important avenues to be utilised in reducing and, in the long term, eliminating racism. This has to be carried out at all levels but in particular at grassroots level. Moreover, it is imperative if education is effectively to fight discrimination and racism that there be a proper flow of information. As part of this the Vienna Observatory should be given stronger powers and we as elected politicians should be regularly informed of developments and studies in order that we can properly guide our efforts across Europe.
My party is against the parochial approaches demonstrated by some Member States during last week's Council Summit. Cooperation and mutual understanding between all states are prerequisites if we are to have any hope of effectively combating racism. This will not be done if we forsake these goals to promote inward-looking aims. Europe needs an inclusive, outward-looking approach if racism is to be combated. I welcome the thrust of the Action Plan and this report and the proposed resolution. I hope sincerely that at all levels we can create tangible proposals which can realistically result in some meaningful progress in this battle.
Madam President, I am concerned and horrified by the increased signs of nationalism, and I am convinced that every effort must be made to combat it. An action plan against racism could be useful here. But it is my belief that the best way of combating racism is at local and national level. The different situations encountered at local, regional and national level require a response which is firmly focused on the specific situation. Of course I accept that the phenomena of racism, xenophobia and anti-Semitism are not confined to national borders. Europe's Member States must therefore cooperate and increase their citizens' awareness by exchanging information and experiences. The Council of Europe can play an effective role as an umbrella organisation in this, as indeed it has done over recent years.
In 1995 Mr Oostlander, the rapporteur, had completely different ideas about the level at which racism must be combated. At a round table conference on the subject at the time, he said that each country could combat racism in its own way, citing the principle of subsidiarity. At the time he saw a guide to combating racism as coming at a national rather than European level. Little remains of this view in this resolution. What I find hardest to accept are the proposals leading to new European legislation. Invoking Article 13 of the EC Treaty as amended in the Treaty of Amsterdam, the rapporteur urges the Commission to draw up a directive against racial discrimination. But the article in question speaks of appropriate measures. Appropriate measures do not automatically imply a directive. Furthermore, in my view Article 13 is seen as a kind of constitutional article at European level as it is always used as a point of departure.
Given the way the article is formulated I do not believe this can be the case. I do not believe we need a European constitution. All the Member States have already signed the European Treaty on human rights and have their own constitution.
Madam President, it is very necessary to combat racism. I sincerely support every effort made in this connection at national and international level. But I believe it is going too far to enact European legislation in this area. When the vote is taken on the paragraphs relating to legislation in the resolution I shall unfortunately be obliged to abstain.
Madam President, ladies and gentlemen, I too must emphasise that the proposals put forward by the Commission in its action plan are correct but inadequate. In actual fact this phenomenon must be tackled above all by eradicating it at source.
Probably racism is not so virulent today, but xenophobia certainly is. This is partly because our populations will not put up with migratory flows which have a disastrous effect on their standard of living. The European Community must therefore become far more proactive in this area. In my opinion, for example, whereas the Member States should keep a watchful eye on immigration as it occurs, the Community should take initiatives such as organising entry into our territory for those who deserve it and have a genuine claim, whereas those not meeting these requirements should be challenged. I say so because, otherwise, a form of resistance will develop among the general public and could erupt into outbursts of intolerance against individuals. So an extremely resolute approach is required: it is no longer enough to let ourselves be overtaken by events; we must attempt to govern such events.
It is highly likely that the popular consciousness of today has been inoculated against the phenomena of the past. To be inoculated, however, is probably not enough. Action is required too, and some action on the Community's part would certainly be commendable in this context.
Madam President, what is the cause of everyday racism, of the widespread xenophobia that is sometimes concealed and sometimes openly flaunted? Is it the cut-throat competition for jobs, is it particular hotbeds of crime, is it dangerous residential environments? Why do so many people turn a blind eye when attacks take place? Why do so many tolerate acts of racial violence by gangs? My speaking time does not allow me to give precise answers, but I do think the Member States would do well to analyse the symptoms, and so would we in Europe.
Under Article K.1 of the Treaty on European Union, as amended by the Treaty of Amsterdam, the prevention and suppression of racism and xenophobia fall within the competence of the EU. In the Commission's plan of action, which the PPE Group endorses, as Arie Oostlander's excellent report made clear, discrimination based on race, origin and creed is to be combated more effectively by means of practicable measures. Pilot projects are to be supported, new networks created and better links established between existing networks, with the proviso that the affected groups must be actively involved. The Commission should draw up a proposal for a directive against racial discrimination. One of the articles in the directive should be entirely devoted to the area of social policy and employment, because the effects of racist thinking are felt at the workplace too, as Sue Waddington explains in her persuasive opinion, which the PPE members in the Committee on Employment and Social Affairs were able to endorse.
Attempts to integrate ethnic minorities into the labour market have met with varying degrees of success. In their national plans of action, some Member States propose support measures, while in others even freedom of movement is restricted. To my mind, there are three important requirements. Firstly, young people in schools, but young workers too, should be encouraged to assume responsibilities in the fight against xenophobia. Secondly, an anti-discriminatory code of conduct for workplaces should be drawn up together with management and labour. We can contribute a great many of our own experiences from the Member States. Thirdly, we should make every effort to ensure that the initiatives implemented in the framework of the European Social Fund, including ADAPT and NOW, YOUTH, START and URBAN, as well as parts of our EU programmes Leonardo da Vinci, Youth for Europe and Socrates, can be pooled in such a way that they can contribute effectively to the necessary fight against racism.
Madam President, I agree with Mr Ford's remarks, and in doing so wish in particular to pay homage to the work of the various parliamentary committees of our Parliament and the consultative committee chaired by Jean Kahn. To such work do we owe a decade of progress in the fight against racism and xenophobia in the day-to-day business of the European Union, as well as the inclusion of that fight in the constitutional principles of the Union. On that score the Treaty of Amsterdam represents progress worthy of acclaim.
The fight against racism is founded on equality of individual rights, on separation of the public and private spheres, on the fact that no barrier arising from individuals' origins should stand in the way of their advancement. Secularism, as practised by some states, is definitely the philosophical bedrock most likely to guarantee equality and the fight against discrimination.
That ought to make us take great care when it comes to positive discrimination, because within it lurks the risk of tribalism and confinement of individuals inside their groups of origin. It can lead to absurdities such as paragraph 13 of Mr Oostlander's report, which calls on the Commission to 'submit to the Council and to Parliament a communication on the policy it is pursuing to ensure reasonable representation of racial and ethnic minority groups in its own staff'.
Madam President, imagine the problems if, one day, an able and qualified person were to be prevented from entering the process of recruitment to the Commission staff because there were already too many Jews or too many blacks or not enough blacks. Positive discrimination is absurd. Individual rights must be recognised and the fight against racism and xenophobia must not be used to confine individuals to ghettos of origin.
Madam President, ladies and gentlemen, Commissioner, I shall not try to analyse those issues on which there is general agreement and which others have already touched upon, such as the general nature of the action plan or the limited innovations it contains, the need to launch projects based on genuine and diverse partnerships, the urgent need for an overarching vision of the fight against racism, the need for education starting at school, the urgent need for awareness-raising and information campaigns, or, lastly, the need to evaluate legislative progress made at Member State level or the urgency of guaranteeing proper legal support for victims.
The specific measures advocated in terms of employment, better utilisation of the European Social Fund and a change in housing policy so as to prevent ghettos are all clearly very important. However, they may be of limited effectiveness given that recent studies have confirmed an alarming and highly significant xenophobic attitude, even amongst the people of Europe.
This situation could deteriorate further if we do not recognise that underlying these attitudes are neo-liberal economic policies which give rise to instability, unemployment, marginalisation and poverty. These are objective phenomena which lead to the proliferation of racism and xenophobia. To my mind, this question was not covered in the report and this represents a wasted opportunity to identify the real scale of the problem and to attack or defend changes in policies which actually give rise to the underlying causes of xenophobia and racism.
Madam President, I believe Thomas Mann asked the very question that needs to be asked here: what causes racism? To that I would add a second question, which has also just been raised. It was asserted that we had made great progress in combating racism. I believe a great deal more caution is called for, because racism itself has developed. It undoubtedly remains extremely dangerous. There is still racial violence on our streets. Has it somehow been reduced? Well, it may be that statistics from an individual country have gone down, but crime statistics depend to an extent on how the number of unreported cases is estimated. In other words, we really do have to ask ourselves why this problem has reached such epidemic proportions in our European Union.
I believe this actually leads us to ask two more questions. Is there a connection with mass unemployment, with the policy of diminishing solidarity and fiercer competition that we have been pursuing for the past 15 to 20 years? Is there a connection with European history - European history as the history of the colonies, as the history of Europe's imperialist pretensions, and European history as the history of this century? The history of the German wars, of German racism in Europe? I believe that unless we remember and carefully examine that history, we shall keep falling into the same trap of adopting a host of minor piecemeal measures which do nothing to solve the problem. We must not do that! It is our duty to remember, and it is our duty to get to grips with our problems.
Madam President, your predecessor in the chair wished the Members a happy Christmas. Christmas is a time when the young people and children should have peace. This House is under the great delusion that we have peace in Northern Ireland. But we do not have peace in Northern Ireland.
There is a body in Northern Ireland which is government -sponsored and -financed. It is called FAIT Families Against Intimidation and Terror. They issued their report recently, which is a staggering one. From the day that the Belfast Agreement was signed until now - I am sorry I have not time to read out this report, but it tells us that last month alone 95 children were intimidated, aged from 3 months to 18 years. They tell us that they have had families exiled from their homes and driven out of the Province altogether. There have been serious beatings - people beaten with hatchets and hammers; altogether they report 150 such incidents in the month of November. These are across the board. The Loyalist Paramilitaries, the UVF, the UDA and the Republican Paramilitaries, the IRA are all at this. Why? Because we have had accelerated prisoner releases; and this body has identified that, on the streets of Belfast, orchestrating these beatings, are those that have been released under this scheme that was supposed to bring us peace.
The time has come when the Government and this House have to face up to the reality. I wish I could say that the boys and girls of my country would have a happy Christmas; but I know that some of them will be the target of these terrorists.
Madam President, a great deal has already been said about these reports, especially about Mr Oostlander's report. He too regretted that insufficient progress was probably being made in the fight against racism and xenophobia. We should not forget, however, that measures can actually be taken in every domain of our activity in the European Parliament to curb these appalling tendencies. I believe there is one section in particular in Mr Oostlander's report - the section in which he deals with foreign policy measures - which is extremely important. As you know, in our immediate neighbourhood we have a country to which we have been devoting much of our attention recently; we have talked a lot about helping that country. It is a country in which racism is so rampant at the moment as to be scarcely imaginable. That country is Russia. Unfortunately, we do far too little reporting on it here. Yet there are innumerable cases that could be discussed.
At the last part-session here in Parliament, one of the topical and urgent subjects we dealt with related to General Makashov, who is a member of the Central Committee of the Communist Party, who based part of his election campaign on the slogan 'Kill all Jews!', who is a member of the Duma and who has never been properly taken to task - as he should have been - for his statements in the Duma. I find this immensely disquieting when I think that there are minorities in Russia of which many of us have probably never even heard. Please allow me to highlight one or two of them, because I simply believe it is important to speak about these things here.
One of the examples is the Jewish minority - and I have mentioned them specifically because of General Makashov's remarks - who still live today in the so-called autonomous Jewish province. They were resettled there, forcibly in some cases, in 1927 and in the early thirties. The area where these people live today is known as Birobidzhan or Yevreyskaya - Hebrew - Autonomous Province, on the north bank of the River Amur. Writers of that time said of the province that it was so bleak and its climate so inhospitable that before the many thousands of Jews were settled there, the entire area of 36 000 square kilometres had only had 1 192 inhabitants - Koreans, Kazakhs and a few Evenki, whose numbers were constantly dwindling because they could barely eke out a living in the harsh climate. Even today some of the original Jewish deportees still live there, and the main local magazine is one that is still published in Yiddish. I believe that, especially at a time like this when someone such as General Makashov is making remarks of that sort, we must not forget people like the Birobidzhan Jews, who live in such a remote place and whose existence is truly threatened.
I should like to add a second brief point. This same Russia that allows such things to happen has uprooted other peoples too, not least the Chechens, who have been completely uprooted twice in the last 150 years. Russia drove them right out of their land, but they kept coming back, and the legacy of that can be seen today. So our foreign policy is certainly one channel through which we really can take action against this entrenched racism.
Madam President, although in the European Union and especially here in Parliament resolutions have been repeatedly formulated and reports repeatedly approved on preventing racism and xenophobia, there has unfortunately been very little real progress, if any, as previous speakers have pointed out. So it is high time we acted more decisively and effectively at both national and EU levels to prevent discrimination and increase tolerance. For that reason Mr Oostlander's report and the Commission's plan of action are very welcome as are the plans for legislation following ratification of the Treaty of Amsterdam.
The prevention of racism has to be an integral part of the Union's other policies including external relations and preparation for membership for applicant countries. I agree with the rapporteur that one single commissioner must be responsible for coordinating anti-racism measures, however. Similarly I would emphasise, as the rapporteur does, that information and communications are a priority in the strategic fight against racism. Information must get to the various agencies in specific form. Anti-racist action must involve all players, in a spirit of very broad partnership. Many voluntary organisations and their networks are dynamic and creative, and they are really worth supporting in their efforts to promote tolerance.
I believe too little attention has been paid to the immense importance of the European Union educational and youth programmes, when they are at their best, in increasing mutual knowledge and understanding and thus dispelling xenophobia. As we are now revising these programmes it is important to give emphasis to the importance of interaction and tolerance when the programmes are being implemented. In my opinion, the Council should support Parliament in its greater efforts to give more young people the opportunity to participate in these programmes, because personal experience, through exchange programmes, for example, is the most effective way to overcome prejudice and promotes the view that differences enrich our lives.
Madam President, I too would like to applaud the Commission's intention to legislate against racism, and mainly to echo what I heard from Mr Ford and Mr Oostlander. Let me simply stress two points among those I have referred to, the first of which relates to enlargement. I think that as part of this effort by the Commission - and by ourselves - particular care should be taken, as we prepare for enlargement, to ensure that during the pre-accession period a serious effort will be made to reduce the problems of racism, xenophobia and other such phenomena in the countries that are applicants for accession, so that we will not later be importing into the Union problems with which we are already familiar, either from refugees coming from those countries or in our own countries. For example, in Greece we have problems with gypsies and we do not need to import more problems concerning gypsies coming from the Czech Republic and other applicant countries. I would like to put particular emphasis on that.
A second problem is the Commissioner: I also wish to stress that so far responsibilities between Commissioners have been shared out on the basis of economic considerations or, if you will, in accordance with the Union's original nature. The Union is necessarily becoming an increasingly political and social entity. I think that if we want a serious policy against racism, there must be what our English friends call 'follow-up', in other words continual monitoring, with a Commissioner acting as the 'minister' for monitoring the implementation of anti-racism legislation. I think that would prove very effective indeed, more so than anything I have heard from the speakers so far.
Madam President, this discussion follows hard on the heels of the debate on human rights and coincides with the celebrations to mark the fiftieth anniversary of the solemn Universal Declaration of these rights, which came into being with the French Revolution and evolved in step with our civilisation.
Amidst the momentous changes affecting contemporary society, there is one spectre hovering over Europe which could have undesirable consequences if not properly handled: globalisation. This development, which both attracts and appals Europe, despite the wealth and diversity of its traditions, movements and languages, could give rise - and in many cases already has done - to a fear of what is different and unknown, increasing the incidence of racism and xenophobia. If these are to be overcome once and for all, there is a need on the one hand for a general awareness-raising campaign to make our citizens better informed and, on the other, a major effort to consolidate our culture and underline the value of our European identity.
Therefore, rather than rehearsing here the content of the action plan against racism, of which we are critical, a plan which says very little of substance even concerning its proposed aims or the intended funding, it would be preferable for the Member States to support the battle - now well under way - against racial discrimination, fostering the acceptance of minority groups through a series of political and educational initiatives in respect of employment, education, health, social security, the right to housing and public and private services.
At a time when European society is opening up to new needs and requirements, we can fight and conquer racial discrimination, racism and the fear of what is different, as long as we teach our children that it is not enough to be European merely through our citizenship of this or that European country, but that one becomes European by learning to respect diversity, a value which does the greatest credit to this old continent of ours.
Madam President, I wish to begin by responding to the remarks of Mr Paisley. As a former politician in Northern Ireland, let me say that I fundamentally disagree with his conclusions about the peace process. It is the best chance that Northern Ireland has for resolving its major differences and establishing a permanent peace. However, having disagreed with him in his fundamental approach, I support his remarks about the statements made by FAIT - a cross-community organisation and one in which my own brother is involved - that reports on the terrible activities that continue to be carried out by paramilitary organisations. I regret that there is a deafening silence from officialdom in Northern Ireland on the activities of paramilitaries, especially in relation to intimidation, punishment beatings and so on. We should not ignore them
I turn to the report. In the wake of the Amsterdam Treaty, it is important to strengthen our fight against racism and xenophobia. I, therefore, welcome both these reports and, in particular, I support Mr Oostlander's conclusions that the Commission's plan is heavy on rhetoric but light on concrete action. I support his proposal for political and educational initiatives to assist the acceptance of minority groups in the societies of Member States. Every Member State needs this, including my own, where I regret the growth of racism and xenophobia, especially against refugees.
I should like, first of all, to underline the work that has been done by the European Parliament in 1998 and many of the preceding years in combating racism, xenophobia and anti-Semitism inside and outside the European Union. We have made good progress in 1998 in our joint efforts to continue to raise the profile of the European fight against racism. Allow me to underline some of the main highlights of the year.
In March the Commission presented its action plan against racism; in October the European Network against Racism. In 1998 the European Monitoring Centre on Racism and Xenophobia also began work. Also, the Commission has been working intensively this year to prepare the ground for the entry into force of Article 13 of the new Treaty. Just two weeks ago an important conference was held in Vienna. At this conference Commissioner Flynn confirmed his intention to present immediately after ratification of the Treaty of Amsterdam, a package of anti-discrimination proposals including a framework directive dealing in a general way with all kinds of discrimination in employment, a directive dealing specifically with racial discrimination and an anti-discrimination action plan, which will have the objective of strengthening cooperation with Member States and civil society with a particular accent on building partnerships and networking and on deepening knowledge and spreading best practice to every part of the Union.
Finally, in the context of mainstreaming advocated by the Commission in its action plan, I emphasise that the 1999 guidelines for Member States' employment policies, which were proposed in October and endorsed last weekend at the Vienna Summit, call for a labour market open to all and contain an explicit reference to the need to address the particular labour market difficulties faced by ethnic minorities. Linked to this will be our proposals to be presented next year for a new Community initiative as part of the structural fund reform. What is planned is a new initiative for human resources focusing on transnational cooperation and combating discrimination and inequality in the labour market.
1998 has been an important year of preparation and consultation in the fight against racism. Building on this work, the Commission is greatly looking forward to presenting legislative proposals to combat racial discrimination in 1999. We hope to continue to benefit from your support.
Thank you, Mr Pinheiro.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Transport of dangerous goods on inland waterways
The next item is the report (A4-0435/98) by Mr McMahon, on behalf of the Committee on Transport and Tourism, on the proposal for a Council Directive on the approximation of the laws of the Member States with regard to the transport of dangerous goods by vessels on inland waterways (COM(97)0367 - C4-0449/97-97/0193(SYN)).
Madam President, this report concerns the transport of dangerous goods on the Rhine and the Danube. At the moment the Commission is involved in discussions with the Rhine Commission and with the other Member States in Geneva as part of an international agreement. The purpose of the legislation which we have before us this evening is to align the national and international rules on the transport of dangerous goods by inland waterways with the similar legislation for road and rail.
My report goes into some detail on the use and operation of inland waterways but I should like to focus on several of the main aspects concerning the regimes governing the operation of this mode of transport. Currently only the River Rhine enforces binding international rules for inland waterways. It is apposite that we should be having this debate in Strasbourg as the Rhine, one of the main arteries of Europe, flows through the city of Strasbourg. The Central Commission for the navigation of the Rhine was founded way back in 1818 - indeed, it was the first trans-national body within the European Union - and it is a model for intergovernmental cooperation.
I visited the Rhine Commission in their palatial building, the former palace of the Emperor Kaiser Wilhelm shortly after the unification of Germany in 1871. I was pleasantly surprised to learn of the rules and regulations by which the Rhine Commission operates. Last part-session I took the opportunity to take a trip on one of the barges carrying petroleum and natural gas. On this subject, the Committee on Transport and Tourism had a very successful hearing when it involved not just the Rhine Commission but its counterpart on the Danube. The success of the Rhine in this mode of transport was a recurring theme of the hearing in Brussels. The clear message given is that the Rhine Commission has good legislation. Therefore, we should build on the Rhine Commission rules and what it calls the ADNR for the future.
Currently the Commission is negotiating a revision of the rules governing inland waterway transport. In my opinion the recommendations at Geneva are insufficient and should be similar to the rules which currently apply for the Rhine. The Commission proposal for a final agreement is still under negotiation and it is true that it will take some time. It believes this should apply to all inland waterways, not just the Rhine and the Danube but others in Eastern Europe. This is practical and worthwhile but because the Rhine Commission is the world leader in this field, I believe it should be its legislation which should prevail. It is my view that when the new ADN Agreement is finally agreed and aligned with the current Rhine proposals, only then will it be possible to provide a coherent, practical and operational set of rules. We must maintain the success of the Rhine in our attempts to harmonise standards throughout the Community and beyond.
Several amendments were tabled to the report which reinforce this idea. I was pleased to support the ideas that Mrs Langenhagen put forward. I understand that the Commission is not entirely happy with the reference to a transitional period. It is important that we have a transitional period until we get the final legislation agreed. I would welcome any comments that the Commission might have when it replies to my report. I do not think there are insurmountable difficulties in this opinion. Indeed, the Transport Committee was unanimous in fully supporting it. I do not think any amendments have been tabled by Members. The committee held several interesting exchanges and I have endeavoured to incorporate all these points of view in the formulation of this report.
These are the main points I wanted to make. I shall listen to the debate with interest and welcome the comments of the few Members who are enthusiasts for the transport of goods by inland waterways. It is a growing market. Indeed, the town of Strasbourg and in particular its harbour has undergone considerable expansion. Inland waterways are a good method of transporting goods cheaply and environmentally safely, in particular for dangerous cargoes.
Madam President, the purpose of the Commission proposal before us is to create uniform EU provisions for the transport of dangerous goods on inland waterways by means of a framework directive, as we have just heard, and I should like to endorse everything that Mr McMahon has said. The creation of new uniform EU provisions is necessary, and it would be gratifying if a set of rules could finally be adopted. Two instruments with limited legal effect have hitherto been used to regulate the transport of dangerous goods by inland waterway. The first is the Recommendation on the International Transport of Dangerous Goods on Inland Waterways. This was issued by the UN Economic Commission for Europe and relates only to the transport of dangerous goods between Member States and not to transport within the confines of one country. As we heard, negotiations are taking place in Geneva at the present time with a view to converting this international recommendation into a formal agreement.
The second instrument, which applies to the most important waterway in Europe, the river on Strasbourg's doorstep, is the Order concerning the Transport of Dangerous Goods on the Rhine, enacted by the Central Commission for the Navigation of the Rhine. Progress towards greater uniformity involves selecting one of three options. The first option would be for us to adopt the Commission proposal as it stands, with all its shortcomings. This is not a satisfactory option.
The second option would be to hold the Commission proposal in abeyance until the end of the negotiations on an international agreement to replace the present recommendation. The third option, which I have put forward, entails the creation of a transitional arrangement. This is how it would work: during the period until the entry into force of the international agreement, progress must be made in the EU on the harmonisation of national legislation, because the international agreement cannot be expected to enter into force for the next three years - and that is a very conservative estimate.
The harmonisation basis used in the EU framework directive would be the annexes to the Rhine Order with its high technical quality. These are already the reference basis for the currently applicable legislation in several EU Member States. Once the new international agreement has entered into force, the Commission will submit a new draft directive to us. The transitional period would have a number of advantages, one of them being that it overcomes the situation in which two sets of rules apply concurrently, namely the international recommendation and the Rhine Order, thereby eliminating the need for skippers to carry two certificates - a Rhine certificate and a Community certificate.
The transitional arrangement is a means of fully coordinating the two existing sets of regulatory instruments, which is why I ask for your support for the report and the amendments, which were adopted unanimously by the Committee on Transport and Tourism.
Madam President, first of all let me thank the rapporteur, Mr McMahon, for the sterling work he has put in on this report.
During the past year, the EU has worked hard to make the transport of dangerous goods safer. It is a vitally important task, partly because the dangerous nature of the goods means that they require very careful handling, and partly because of the major implications in terms of achieving an internal market that works efficiently. This presupposes that different countries apply the same rules in various areas to ensure that border crossings are accomplished smoothly, otherwise there will be serious border-related problems for many years to come.
In the case of inland waterways, this is to be done in the short term by applying the Rhine Convention, sometimes called the ADNR Agreement, which was introduced in 1972 and revised in 1985. At the moment, traffic on the Rhine is subject to its rules, but now its scope is to be significantly extended. Future negotiations will lead to it being superseded by the AND Agreement.
In the course of many discussions here in the House and in the Committee on Transport, we have raised the issue of introducing rules that could also be applied in the case of applicant countries, in other words those which are not yet members, but which we hope will become EU Member States in the future. We have also made it a requirement that these rules should apply only to traffic to or from a third country. I have received assurances on this point from Commissioner Kinnock and others.
The same requirements that apply to road, rail and sea traffic are now being extended to inland waterways. One of the requirements laid down in the pre-accession negotiations is that applicant countries should make the adjustments that are necessary to achieve the same level of safety as that obtaining in the Member States. I think this is a very constructive move, since as a result, transport in a far larger area of Europe will be much safer than in the past.
Madam President, I support the intention behind the directive. It is important to harmonise national and international rules relating to the transport of goods by inland waterways, as we have done in the area of transporting by road and rail. It is important to do this both in terms of guaranteeing safety and of ensuring fair competition.
However, I would like to strongly support the rapporteur. Mr McMahon is absolutely right in expressing his concern about the multiplicity of certificates that will be required. This will lead to unnecessary triplication rather than duplication, an increase in bureaucracy and, more worryingly, confusion. I would therefore like to support his amendments, which are intended to reconcile the different approaches.
I should like to thank the Committee on Transport and Tourism and, in particular, the rapporteur, Mr McMahon, for his very useful contribution to the improvement of the Commission's proposal on the transport of dangerous goods by inland waterways.
The Commission can accept the main conclusion of Mr McMahon's report which is that the Community legislation has to be based on the future ADN Agreement. How we get there, however, is where we do not agree. Whereas in his report Mr McMahon considers that a transitional solution based on the Rhine Agreement is necessary, the Commission believes that this is impractical and indeed unhelpful. The ADN Agreement could be ready in 2000 which in all likelihood would be well before any implementation by Member States of a transitional solution as suggested.
Of course - and it was raised - the Commission can guarantee that the future ADN Agreement will achieve the same level of safety as the Rhine Agreement because Annex I of the future ADN Agreement will be in line with the Rhine requirements. In order to guarantee in the future that the adaptation to the technical progress of Annex I of the ADN Agreement - and also of the directive - is in line with the Rhine requirements, the Commission could accept an explicit reference in Article 8.
Consequently Amendments Nos 2, 3, 7, and 8 should be rejected since they introduce a transitional solution and require a new directive for implementing the future ADN Agreement. However, I am pleased to say that the Commission is able to accept the other amendments, namely Amendments Nos 1 and 6 and, in spirit, Amendments Nos 4 and 5 since these have as their objective the Community-wide application of the ADN Agreement.
Thank you, Mr Pinheiro.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Better law-making (1997 report)
The next item is the joint debate on the following reports:
A4-0498/98 by Mrs Palacio Vallelersundi, on behalf of the Committee on Legal Affairs and Citizens' Rights, on a draft interinstitutional agreement on the quality of the drafting of legislative texts; -A4-0460/98 by Mr Cot, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the Commission's report to the European Council - 'Better lawmaking 1997' (COM(97)0626 - C4-0656/97).
Madam President, Commissioner, ladies and gentlemen, I am speaking on behalf of Ana Palacio, my fellow delegation and group member. She is the rapporteur for the report on the Interinstitutional Agreement on the drafting quality of legal texts. In addition to presenting her report, I shall speak on behalf of the Group of the European People's Party on Mr Cot's report, ' Better lawmaking 1997', which will also be dealt with in this debate.
Both reports are certainly timely because the European Union and the European Commission are constantly being urged to improve the quality of legislation and to produce less of it. The need for better law-making is stressed in particular.
It is worth pointing out in the first place that, notwithstanding its apparently technical nature, today's debate is of great political importance and is very relevant for citizens. This is because, generally speaking, the complex nature of advanced societies like ours is reflected in legislation as a means of social organisation. Modern societies are not homogeneous, but riven with conflict and continuously affected by factors of economic, technological and environmental change. There is an ongoing search for new balances through the democratic operation of these societies. At the same time, the traditional regulatory forces are becoming weaker. Legislation therefore becomes the dominant social regulator, given the dearth of spontaneous solutions to conflicts. Legislation can take many different forms and be used in an infinite range of applications. For instance, legislation may be used to lay down a standard, but it may also determine the creation of a public institution, or provide for government expenditure, etcetera.
Other features of the Community's legal system, in addition to these general characteristics, are its relative novelty - it is genuinely innovative at world level - and the nature of its operation. The predominantly intergovernmental structure of decision-making within the Council is particularly distinctive. Herein lies a crucial issue, Commissioner.
The Community's new system of law is characterised by the different elements borrowed from national systems: the so-called pick and choose method. The rule of law at Community level can appear as a composite and therefore less comprehensible and less accessible, even for specialists in national law. The Community legislator sometimes deliberately uses vague judicial ideas or vague definitions so that they can be more readily inserted into national legal systems. The need to produce 11 different language versions of all legislation represents a further constraint. I should like to emphasise that I find it quite amazing that it is possible to work successfully with 15 countries in 11 languages and legislate for all of them. The European Union, Parliament, the Commission and the Council perform this little miracle daily. It remains true, however, as was stated earlier, that one of the principal features of Community legislation is, to a large extent, the intergovernmental nature of the negotiations within the Council.
Speeches in the course of the legislative procedure, amendments and so on, can be in 11 different languages. Even in ideal conditions, and despite the high-quality work produced by the institutions' translators - who do an admirable job -, that constraint can mean that sentences tend to be longer and less clear, and that there are discrepancies between the various texts and even inconsistencies. Corrigenda to the various language versions are constantly required.
It is therefore evident that both reports were inspired by political concerns, and that both aim to bring legislation closer to the citizen. I should like to recall briefly, if I may, the main political turning points in the history of Community awareness of the political dimension of the quality of law-making.
Initially, the Edinburgh European Council of December 1992 established a global perspective for the implementation of the principles of subsidiarity and proportionality. The need for further clarification and simplification of the new Community legislation was also stressed. To this end, guidelines on the quality of drafting Community legislation were to be adopted. The European Council has also requested that existing legislation be made more accessible, notably through the official consolidation of Community acts. This is extremely urgent, Commissioner. I must underline the extreme urgency of consolidating Community acts. The excellent report Mr Cot is presenting today is in line with the tradition that began at the Edinburgh European Council.
Further to the conclusions of the latter, the Council adopted on 8 June 1993 a resolution on the quality of drafting Community legislation. This laid down guidelines for drafting Council acts.
Later, in October 1993, the European Parliament, the Council and the Commission reached an interinstitutional agreement on subsidiarity. Then, in December 1994, a further institutional agreement was reached on the official consolidation of legislative texts.
It should also be mentioned that in May 1996, the Commission launched a pilot project on simplifying legislation relating to the internal market: the SLIM project, now in its fourth phase.
Finally, the Treaty of Amsterdam contains a whole panoply of instruments aimed at improving the quality of legislation. This goes hand in hand with transparency in a Union 'in which decisions are taken as openly as possible and as closely as possible to the citizen' (Article A.2 of the amended TEU). The protocol on the implementation of the principles of subsidiarity and proportionality is also relevant. This aims to meet the requirements of the substantive quality of legislation and the simplification of the codecision procedure. There is also the protocol on the role of national parliaments. It will now be possible for them to play a greater part in the drafting of a Community act. The review of the 1987 Decision on measures for implementing Community law (comitology procedure) is now under way. To conclude, I would refer to Declaration No 39 annexed to the Treaty of Amsterdam through which Parliament, the Council and the Commission are urged to reach an interinstitutional agreement on the quality of drafting Community legislation.
Mrs Palacio is certain that both reports respond to a growing concern amongst legislators, and that the House will approve them tomorrow. An amendment has been tabled aimed at strengthening the position reiterated by Parliament, which remains opposed to unilateral interpretative declarations, whilst allowing the President a certain latitude as to the political expediency of incorporating these. This is somewhat of a secondary issue to that of the quality of drafting.
Madam President, ladies and gentlemen, in Germany in recent weeks the idea has been floated once again that new laws should have an expiry date. The Minister of Justice rejected the suggestion, saying that the government and parliament were not supermarkets which are required to mark all egg packaging with sell-by dates. Mrs Däubler-Gmelin is right; the quality and future palatability of the contents of legislative packages are not subject to the same criteria as foodstuffs. That also applies unreservedly to the legislative provisions enacted by the European Parliament, in cooperation with the Council and the Commission.
The rapporteur, Mr Jean-Pierre Cot, whom I am privileged to represent today, has clearly defined the standards that European legislation has to meet. The form and content of the text must be of a high quality. We need clearer and simpler legal provisions so that they can be accepted by the general public and properly applied. Formal and substantive quality would do much to promote the transparency that we have demanded here time and time again. This is something that we as a Parliament must do ourselves, so that the peoples of Europe will recognise us as their legitimate elected representatives. It is not enough to demand transparency from other bodies of the European Union.
Allow me to begin by making a few remarks on our directives and regulations. Please forgive me if I avoid the word 'subsidiarity', which is so often abused and which some politicians exploit as a smokescreen to hide their anti-European sentiments.
Our legislation is only credible in the eyes of the public if we deal with matters that really concern us, whether responsibility for them has been delegated to us by the Treaties, whether the solidarity of the Member States requires us to legislate on them, or whether such legislation is merely a matter of expediency.
The principle of proportionality requires the Community to limit its action strictly to measures that are essential to the achievement of the aims laid down in the Treaty. The people of our countries are particularly sensitive to any disproportionality in European legislation. If we go too far, our motives will be misinterpreted, and the public will be inclined to see us as purveyors of the so-called Brussels red tape on which a large section of the media loves to hold forth. It is actually rather trite to point out that the substance of a legal act must include a statement of what it seeks to regulate and what the purpose of such regulation is. I presume that the European Parliament has a clear conscience in this respect. I occasionally have my doubts about the Council, though. I can, however, confirm that the Commission seeks to apply this principle. For that reason, we must call on the Council not to erode or water down the content of legislation in its quest for compromises. That too is a dictate of legislative quality.
What is especially important to me is that the Council should refrain from the practice of appending additional provisions in the form of declarations. It is contrary to all the rules of transparency if a legislative instrument cannot speak for itself.
An explanatory declaration arouses suspicion that something has been concealed in the body of the text. That is why the Court of Justice rigidly refuses to consider annexed declarations when interpreting legal provisions, unless such declarations are explicitly referred to in the body of the act. When it comes to the substance of legislative acts, we simply must not blunder into any dangerous traps. It is up to the Commission and the Council to be vigilant, lest the pretext of simplification should be used to diminish the level of legal protection in the areas of the environment, product quality, public health and the economic and social security of employees.
Parliament is already vigilant in this respect, but the Council and the Commission must pull in the same direction as us. The subject of the technical quality of Community legislation, which the Palacio report addresses, gives me a headache. Not that I am in any way indifferent to the technical quality of our legal texts; it cannot be high enough, as far as I am concerned. But who lays down the criteria? Do we measure technical quality by the cognitive faculties of the general public, or should the technical skills of legal experts be the yardstick? I believe we should make laws for the general public. This view is quite clearly incompatible with the following sentence from the draft of an interinstitutional agreement on the technical quality of Community legislation: 'The role played by the judicial services of the EU bodies, including their legal and linguistic experts, in improving the technical quality of Community legal acts should be strengthened'.
If we invest services which are supposed to be assisting us in our work with the power to formulate our political will, we are neglecting our duty as Members of Parliament. When it is a matter of linguistic nuances, we would do better to seek advice from journalists than from the Legal Service, and that does not reflect in any way unfavourably on the quality of our Legal Services. Please do not misunderstand me!
I should like to finish on a lighter note. Law-making is like angling. The worm is supposed to attract the fish, not the angler!
Madam President, I wish to confine my remarks to the report by Mr Jean-Pierre Cot on better law-making. Firstly, I support his view that it was an error for the Commission to deal with all aspects of legislative simplification of both a substantive and formal nature in one communication. Their inclusion in a single document does not facilitate a comprehensive discussion on how to achieve better law-making. Indeed, while I appreciate the importance of the principles of subsidiarity and proportionality in relation to this subject, I have no wish to become involved in a debate about the detail of either.
The point I want to make is rather a simple one: as a Member of the European Parliament - which unlike other institutions constantly faces the public in a very direct way - I am often the recipient of strong criticism of EU legislation. Many of the people who criticise it tell me that it is unbelievably lengthy and that the language used is gobbledegook. Others claim that we legislate too much and that much of the legislation we adopt is often unnecessary. Others, especially those from the small-business sector, criticise it on the grounds that it creates major problems for them. They feel that interference in their sector often places employment at risk. I recognise that, while some of these criticisms are misplaced, others are often justified.
We in this House and in other institutions often talk about bringing the European Union closer to its citizens. If we want to do that, it is imperative that we produce legislation which is necessary, which is expressed in simple language and which can be understood by those to whom it is addressed. Bearing in mind that the Commission is the only institution which has the right to initiate legislation, I hope that it bears these points in mind when it addresses the question of producing better laws for the Union.
Madam President, I should like to focus briefly on Amendment No 2 in the Cot report, which calls on the Commission to allocate resources to the 'Fight the fog' campaign, in other words the campaign for clear language. The Commission's English translators have put this across very well. The entire Commission should support it. It is particularly important that the Commissioners and the Directorates-General should understand its significance, namely the unnecessary costs that citizens and Member States would be spared if people could understand the brochures and application forms and so on.
A number of Member States, for example the United Kingdom, Belgian Wallonia and the Nordic countries, have been successful in this respect. We should speak in a way that truly represents our languages, and not in 'Euroslang'. It requires a joint effort to provide the means for achieving such an end. I hope the Commission's authorities understand that this is in the best interests of clarity and openness, and that they will give their backing to this effort.
Madam President, on behalf of the Commission I would like to thank the Committee on Legal Affairs and Citizens' Rights for the attention it has devoted to the Commission's work on better lawmaking and to the draft interinstitutional agreement establishing guidelines for improving the quality of the drafting of Community legislation. I am delighted to say that on most of the points dealt with, the rapporteurs' position is very close to that of the Commission. This subject is of great interest to us all, as it forms a central plank in relations between the institutions and the citizens of the European Union, as expressed in the legislative acts which determine the rights and obligations of everyone living in the Member States. In recent years the quality of these acts has been the subject of justified criticism, and the present attempt to re-establish the necessary balance is the direct result of the recognition at the Amsterdam Conference of the need for action in this area.
Concerning Mrs Palacio Vallelersundi's report, I would like to remind you that the text of the draft interinstitutional agreement is the result of close cooperation between the three institutions and of various discussions which have lasted for over a year. I would accordingly like to stress the importance of this agreement if we are to achieve the objective of transparency in the legislative process.
I regret that at present I cannot comment on any of the amendments as this falls outside my sphere of competence and the Commission has not yet adopted a position on this subject.
Since the 1997 'Better lawmaking' report that we are discussing today, the Commission has already put forward a number of other reports, including the 1998 'Better lawmaking' report submitted to Parliament last week, and these have highlighted the Commission's commitment to better lawmaking. As part of the drive in this direction referred to in Mr Cot's report, the Commission has stepped up its monitoring of the grounds for legislative proposals in terms of subsidiarity and proportionality, and even before the ratification of the Treaty of Amsterdam it has been applying the protocol annexed to that treaty. In addition, the Commission is continuing to put forward proposals for simplification and consolidation, as well as promoting the consolidation of information and improved access to information on Community law.
We also agree that the principle of subsidiarity should not be applied to areas falling within the exclusive competence of the Community and should not be applied to the detriment of the acquis communautaire . We also believe that the principles of subsidiarity and proportionality should be applied objectively, but not in such a way as to rule out dynamism and flexibility, the need for which is reiterated in the Amsterdam protocol.
Madam President, I would like to take this opportunity to make three small points: first, the fact that the Commission has dealt in a single report with the principles of subsidiarity and proportionality in relation to technical instruments for making Community legislation simpler, clearer and more accessible was a purely pragmatic choice, in that we were trying to give an overall view of everything that has a bearing on better lawmaking.
Second, I think you will agree with me that the Commission's response has been far more focused this year than in the previous consultation.
And lastly, on the subject of framework directives, I would like to say that the Commission has only resorted to such instruments in specific cases, and has always been conscious that they should not lead to disparities in the texts of national legislation.
Thank you, Mr Pinheiro.
The joint debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 7.50 p.m.)